Exhibit 10.1

 

 

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

BETWEEN MIRANT MID-ATLANTIC, LLC & MIRANT CHALK POINT LLC

(EACH INDIVIDUALLY AN “OWNER” AND COLLECTIVELY THE

“OWNERS”) AND MIRANT MID-ATLANTIC, LLC AS AGENT FOR THE

OWNERS

AND

STONE & WEBSTER, INC. (“CONTRACTOR”)

FOR

ENGINEERING, PROCUREMENT & CONSTRUCTION SERVICES

RELATING TO

AIR QUALITY CONTROL SYSTEMS

AT

MORGANTOWN GENERATING STATION,

DICKERSON GENERATING STATION AND

CHALK POINT GENERATING STATION

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

PAGE

1.

DEFINITIONS

1

 

 

 

2.

OWNER ENTITIES

11

 

 

 

 

2.1

Mirant Mid-Atlantic, LLC

11

 

2.2

Mirant Chalk Point, LLC

11

 

2.3

Owner’s Agent

12

 

2.4

Obligations

12

 

 

 

 

3.

EFFECTIVE DATE

12

 

 

 

4.

TERM

12

 

 

 

5.

OWNER SCOPE

12

 

 

 

 

5.1

Owner Scope

13

 

5.2

Gypsum Dewatering Plant

13

 

5.3

Schedule for Owner Scope

13

 

5.4

Non-Interference and Safety

15

 

 

 

 

6.

PROJECT SCOPE

15

 

 

 

 

6.1

Work To Be Performed

15

 

 

6.1.1

LNTP for FGD Systems

15

 

 

6.1.2

INTP for FGD Systems

15

 

 

6.1.3

NTP for FGD Systems

15

 

 

6.1.4

LNTP for SCR System

16

 

 

6.1.5

INTP for SCR System

16

 

 

6.1.6

Transition of SCR from Contractor to Owner

16

 

 

6.1.7

Application of Terms and Conditions

16

 

6.2

Engineering/Design Services

17

 

 

6.2.1

Technical Specifications

17

 

 

6.2.2

Design Standards

17

 

 

6.2.3

Design Documentation

17

 

 

 

6.2.3.1

Schematic Design Documents

17

 

 

 

6.2.3.2

Permitting Documents

18

 

 

 

6.2.3.3

Design Development Documents

18

 

 

 

6.2.3.4

Approved Drawings

19

 

 

 

6.2.3.5

Rough Site Grading, Demolition and Relocation

20

 

 

 

6.2.3.6

Interfaces and connections for the Gypsum Dewatering Plant

22

 

 

 

6.2.3.7

Contractor’s Obligations under Section 6.2.3.6

22

 

6.3

Procurement Services

23

 

 

6.3.1

Procurement of Systems Equipment and Construction Equipment

23

 

i


--------------------------------------------------------------------------------


 

 

 

6.3.1.1

Title to Systems Equipment

23

 

 

 

6.3.1.2

Risk of Loss

23

 

 

 

6.3.1.3

Storage

23

 

 

6.3.2

Procurement of Chemicals, Start-Up Spares and Consumables

24

 

 

6.3.3

Inspection and Testing of Materials and Systems Equipment

24

 

6.4

Transportation Charges

24

 

6.5

Construction-Related Work

24

 

 

6.5.1

Clearance of the Site (by Owner)

24

 

 

6.5.2

Labor and Personnel

25

 

 

6.5.3

Construction Utilities Interface

25

 

 

6.5.4

Testing

25

 

 

6.5.5

As-Built Drawings

25

 

 

6.5.6

Operation and Maintenance Manuals

25

 

 

6.5.7

Turnover Package

26

 

 

6.5.8

Clean Up and Waste Removal

26

 

 

6.5.9

Hazardous Substances

26

 

 

6.5.10

Quality Assurance/Quality Control

27

 

6.6

General

28

 

6.7

Non-Interference

28

 

6.8

Safety

29

 

 

6.8.1

Contractor Responsibility

29

 

 

6.8.2

Fitness For Duty, Drug, Alcohol Abuse And Safety Policy For Access To Owner
Facilities

29

 

 

6.8.3

Access To Owner Facilities

29

 

 

6.8.4

Prohibited Activities

30

 

 

6.8.5

Suspected Violation Of Policy

30

 

 

6.8.6

Refusal To Comply

31

 

 

6.8.7

Protection

31

 

 

6.8.8

OSHA Compliance

32

 

 

6.8.9

Material Safety Data Sheets

32

 

 

6.8.10

Dust and Fume Control

32

 

 

6.8.11

Water Pollution

32

 

 

6.8.12

Operating Environment

32

 

 

 

6.8.12.1

Generating Sites

32

 

 

 

6.8.12.2

Electrical System

33

 

6.9

Operating Utilities Interface

33

 

6.10

Owner’s Right to Inspect, Stop and Re-Perform Work

33

 

 

6.10.1

Owner’s Right to Attend Contractor Inspections

33

 

 

6.10.2

Inspection and Re-Performance

33

 

 

 

 

 

7.

PERFORMANCE GUARANTEES

33

 

 

 

 

7.1

Input Guarantees for FGD Systems

33

 

 

7.1.1

Guaranteed Consumption Levels

33

 

 

7.1.2

Consumption Within Engineering Design Margins

34

 

 

7.1.3

Consumption Outside Engineering Design Margins

34

 

ii


--------------------------------------------------------------------------------


 

 

7.1.4

Liquidated Damages for Input Guarantees for FGD Systems

34

 

 

 

7.1.4.1

Power Consumption

34

 

 

 

7.1.4.2

Make-Up Water Consumption

34

 

 

 

7.1.4.3

Limestone Consumption

34

 

7.2

Output Guarantees for FGD Systems

34

 

 

7.2.1

List of Output Guarantees

34

 

 

7.2.2

Correction by Contractor

35

 

 

7.2.3

Mercury Removal

35

 

7.3

Operational Guarantees for FGD Systems

36

 

 

7.3.1

List of Operational Guarantees

36

 

 

 

7.3.1.1

Minimum Turndown Capability

36

 

 

 

7.3.1.2

Maximum Entrained Moisture Carryover

36

 

 

 

7.3.1.3

Fan Characteristics

36

 

 

 

7.3.1.4

Pressure Drop

36

 

 

7.3.2

Correction by Contractor

36

 

7.4

Blank

36

 

7.5

Blank

36

 

7.6

Blank

36

 

7.7

Performance Testing

36

 

 

7.7.1

Performance Testing

36

 

7.8

Concurrent Obligations

37

 

 

 

 

8.

PROJECT SCHEDULE; SCHEDULE GUARANTEES

37

 

 

 

 

 

8.1

Project Schedule

37

 

 

8.1.1

Guaranteed Provisional Acceptance Date

38

 

 

8.1.2

Conditions for Outages

38

 

 

8.1.3

Outage Start and End Dates

38

 

 

8.1.4

Blank

38

 

 

8.1.5

Concurrent Outages

38

 

 

8.1.6

Immovable Milestones

39

 

8.2

Schedule Guarantee

39

 

 

8.2.1

Work Progress and Completion

39

 

 

 

8.2.1.1

General

39

 

 

 

8.2.1.2

Maximum Outage Period

39

 

 

 

 

8.2.1.2.1

Amounts Reasonable

40

 

 

 

 

8.2.1.2.2

Bonus for Early Completion

41

 

 

 

 

8.2.1.2.3

Payment of Excessive Outage Payments

41

 

 

8.2.2

Guaranteed Provisional Acceptance Date

41

 

 

8.2.3

Late Provisional Acceptance Payments

41

 

 

 

8.2.3.1

Before 23:59 on December 31, 2009 for the FGD Systems

41

 

 

 

8.2.3.2

After 23:59 on December 31, 2009 for FGD Systems

42

 

 

 

8.2.3.3

Blank

42

 

iii


--------------------------------------------------------------------------------


 

 

 

8.2.3.4

Reduced Late Provisional Acceptance Payments Period

42

 

 

 

8.2.3.5

Amounts Reasonable

43

 

 

 

8.2.3.6

Payment of Late Provisional Acceptance Payments

43

 

 

8.2.4

Guaranteed Substantial Completion Date

44

 

 

 

8.2.4.1

Late Substantial Completion Payments

44

 

 

 

8.2.4.2

Amounts Reasonable and Exclusive Remedy for Delay

44

 

 

 

8.2.4.3

Payment of Late Substantial Completion Payments

44

 

 

8.2.5

Guaranteed Final Completion Date

45

 

 

8.2.6

Late Final Completion Payments

45

 

 

 

8.2.6.1

Amounts Reasonable and Exclusive Remedy for Delay

45

 

 

 

8.2.6.2

Payment of Late Final Completion Payments

45

 

 

8.2.7

Full Program Completion

46

 

 

8.2.8

Reduction of Liquidated Damages Based on Delayed Permitting

46

 

8.3

Schedules

47

 

 

8.3.1

Schedule Software

47

 

 

8.3.2

Activity Coding

47

 

 

8.3.3

Level 3 Detail

47

 

 

8.3.4

Schedule Updates

47

 

8.4

Work Operations

47

 

8.5

Recovery Schedule

48

 

8.6

Critical Schedule Situation

48

 

8.7

Contractor Responsible for Schedule

48

 

 

 

 

9.

KEY PERSONNEL REQUIREMENTS

48

 

 

 

 

9.1

Personnel Resources

48

 

 

9.1.1

Key Personnel

48

 

 

9.1.2

Departure of Key Personnel

49

 

 

9.1.3

Assignment of Key Personnel

49

 

 

9.1.4

Replacement of Key Personnel

49

 

 

9.1.5

Key Personnel of Subcontractors

50

 

9.2

Contractor Personnel Transition Plan

50

 

 

9.2.1

Notice of Departure of Key Personnel

50

 

 

9.2.2

Mutual Agreement

50

 

9.3

Independent Contractor: Employees

51

 

9.4

Applicable Time Period

51

 

 

 

 

10.

TARGET COST

51

 

 

 

 

10.1

Facility Target Cost

51

 

10.2

Calculation of Contractor’s Actual Cost

51

 

 

10.2.1

Categories of Costs

51

 

 

10.2.2

Actual Home Office Labor Costs

52

 

iv


--------------------------------------------------------------------------------


 

 

10.2.3

Actual Field Non-Manual Labor Costs

52

 

 

10.2.4

Actual Self-Performed Field Manual Services Cost

52

 

 

10.2.5

Actual Third Party Expenses

53

 

 

10.2.6

Selling, General and Administrative Expenses

53

 

 

10.2.7

Separate Accounts

54

 

10.3

Cap on Contractor’s Total Engineering Hours

54

 

 

 

 

11.

PRICE

54

 

 

 

 

11.1

EPC Total Compensation

54

 

11.2

Project Compensation

54

 

11.3

Guarantee Costs

54

 

 

11.3.1

Classification of Guarantee Costs

54

 

 

11.3.2

Treatment of Guarantee Costs

55

 

11.4

Incentives

55

 

 

11.4.1

Blank

55

 

 

11.4.2

Performance Incentives

56

 

 

 

11.4.2.1

Early Completion of Work During Planned Outages

56

 

 

 

11.4.2.2

Safety, Schedule and Quality Incentive

56

 

11.5

Allocable Costs

58

 

 

11.5.1

Sections Addressing Allocable Costs

58

 

 

11.5.2

Treatment of Allocable Costs

58

 

11.6

Underrun Bonus

58

 

 

 

 

12.

PAYMENT TERMS

59

 

 

 

 

12.1

Payments Generally

59

 

 

12.1.1

Owner Shall Pay Contractor EPC Total Compensation

59

 

 

12.1.2

Milestone-based, Guarantee and Final Payments

59

 

 

12.1.3

NTP Milestone Payment

59

 

12.2

Milestone Progress Payments

59

 

 

12.2.1

Approved Final Milestone Payment Schedule

59

 

 

12.2.2

Milestone Progress Payments

59

 

 

12.2.3

Partial Payment Requests

60

 

 

12.2.4

Valid Payment Requests

61

 

 

12.2.5

Documentary Evidence of Achieving Milestone

61

 

 

12.2.6

Owner Review

61

 

 

12.2.7

Payment of Milestone Payment shall not constitute approval or acceptance of Work
by Owner

61

 

12.3

Quarterly Reconciliation

61

 

 

12.3.1

Timing of Quarterly Reconciliation

61

 

 

12.3.2

Scheduled Milestone

61

 

 

12.3.3

Incomplete Milestone

62

 

 

12.3.4

Quarterly Reconciliation Ratio

62

 

 

12.3.5

Quarterly Actual Cost and Disputed Costs

62

 

 

12.3.6

Reconcilable Cost

62

 

 

12.3.7

Quarterly Milestone Payment Cost

62

 

 

12.3.8

Quarterly Benchmark Cost

62

 

v


--------------------------------------------------------------------------------


 

 

12.3.9

Performance of Reconciliation

63

 

 

 

12.3.9.1

Excess Payment

63

 

 

 

12.3.9.2

Payable Cost

63

 

 

12.3.10

Reconcilable Cost greater than Quarterly Benchmark Cost

63

 

 

 

12.3.10.1

Supplemental Contingency Draw Request

63

 

 

 

12.3.10.2

Difference between Quarterly Milestone Payment Cost and
Quarterly Benchmark Cost

63

 

 

12.3.11

Carryover Cost

64

 

 

12.3.12

NTP Milestone Payment added to Quarterly Actual Cost in 13th month

64

 

12.4

Blank

 

 

64

 

12.5

Late Payment Interest

64

 

12.6

Contingency

64

 

 

12.6.1

Quarterly Contingency Allowance Limit

64

 

 

12.6.2

Contingency Draw Request

64

 

 

12.6.3

Contingency Draw Notification

65

 

 

12.6.4

Owner Approval of Contingency Draw Request

65

 

12.7

Purpose of Quarterly Reconciliation Process

65

 

12.8

Retention

65

 

12.9

Effect of Change Order on Approved Final Milestone Payment Schedule

66

 

12.10

Conditions of Payments; Withholdings, Set-Offs

66

 

 

12.10.1

Material Breach

66

 

 

12.10.2

Required Submittals

66

 

 

 

12.10.2.1

Progress Reports

66

 

 

 

12.10.2.2

Partial Lien Waivers

66

 

 

 

12.10.2.3

Full Lien Release

66

 

 

 

12.10.2.4

Form of Waivers and Releases

67

 

 

 

12.10.2.5

Lien Bonds

67

 

 

12.10.3

Withholding to Protect Owner from Loss

67

 

 

 

12.10.3.1

Owner may withhold or retain any Milestone Progress Payment, payment or part

67

 

 

 

 

12.10.3.1.1

Contractor Event of Default

67

 

 

 

 

12.10.3.1.2

Lien or Charge Not Discharged

67

 

 

 

 

12.10.3.1.3

Work Performed by Owner

68

 

 

 

12.10.3.2

Lien Bonds

68

 

 

 

12.10.3.3

Payment after Removal of Cause

68

 

 

12.10.4

Set Off

68

 

12.11

Final Payment for Target Work at Each Facility

68

 

 

12.11.1

Open Book Basis Showing Actual Costs

68

 

 

12.11.2

Target Final Payment

69

 

 

12.11.3

Target Final Payment Documentation

69

 

 

 

12.11.3.1

Final lien waiver

69

 

 

 

12.11.3.2

As-Built Drawings

69

 

 

 

12.11.3.3

Operating manuals

69

 

vi


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

12.11.3.4

Warranty documents

69

 

 

 

12.11.3.5

Back-charges and/or claims satisfied

69

 

 

 

12.11.3.6

Quality and reliability requirements

69

 

 

 

12.11.3.7

Nonconformance items

69

 

 

 

12.11.3.8

Spare parts list

69

 

 

 

12.11.3.9

Mill certifications

69

 

12.12

Liens After Final Payment

69

 

12.13

Payment of Guarantee Costs

70

 

 

12.13.1

Separate Accounting

70

 

 

12.13.2

Prior to Target Final Payment

70

 

 

12.13.3

After Target Final Payment

70

 

 

 

 

 

 

13.

PRICING METHOD

70

 

 

 

 

 

 

 

13.1

Blank

 

 

70

 

13.2

Target Price Method

70

 

 

 

 

 

 

14.

WARRANTIES

71

 

 

 

 

 

 

 

14.1

Parts and Labor Warranties

71

 

 

14.1.1

Warranties

71

 

 

14.1.2

Parts and Labor Warranty Period

72

 

 

14.1.3

Conditions and Limitations of Warranty

72

 

 

14.1.4

Repair of Defects

72

 

 

14.1.5

Parts and Labor Warranty Period Extension

73

 

 

 

14.1.5.1

Extension for Corrected Work

73

 

 

 

14.1.5.2

Extension for Total Shutdown

73

 

14.2

Blank

 

 

73

 

14.3

Aggregation of Warranties and Specific Time Limitation

73

 

14.4

No Other Warranties/Obligations

74

 

 

 

 

 

 

15.

STANDARDS OF PERFORMANCE

74

 

 

 

 

 

 

16.

MECHANICAL COMPLETION

74

 

 

 

 

16.1

Mechanical Completion

74

 

16.2

Notice and Achievement of Mechanical Completion for Each System

75

 

 

 

 

 

 

17.

PROVISIONAL ACCEPTANCE/SUBSTANTIAL COMPLETION

75

 

 

 

 

 

 

 

17.1

Criteria for Provisional Acceptance of FGD System

75

 

17.2

Criteria for Substantial Completion of FGD System

76

 

17.3

Notice and Report of Provisional Acceptance for Each System

76

 

17.4

Achievement of Provisional Acceptance of the Work

76

 

17.5

Creation of Punch-List

77

 

17.6

Notice and Report of Substantial Completion for Each System

77

 

17.7

Achievement of Substantial Completion of the Work

77

 

17.8

Transfer of Possession and Control of the Systems to Owner

78

 

vii


--------------------------------------------------------------------------------


 

18.

FINAL COMPLETION

78

 

 

 

 

 

 

 

18.1

Requirements

78

 

18.2

Notice and Report of Final Completion

79

 

18.3

Achievement of Final Completion

79

 

 

 

 

 

 

19.

CHANGE ORDERS

79

 

 

 

 

 

 

 

19.1

Changes

79

 

19.2

Procedure for Changes

79

 

 

19.2.1

Changes Initiated by Contractor

79

 

 

19.2.2

Changes Initiated by Owner

80

 

 

19.2.3

Change in Cost Element and Fee Element

80

 

19.3

Change Order Due to Force Majeure Event

80

 

19.4

Change Order Due to Suspension of Work by Owner

81

 

19.5

Change Order Due to Differing Site Conditions

81

 

19.6

Change Order Due to Pre-Existing Hazardous Substances

81

 

19.7

Change Order Due to Actions of Owner

81

 

19.8

Blank

82

 

19.9

Change Order Due to Changes in Applicable Law

82

 

19.10

Change Order Due to Escalation in Actual Self-Performed Field Manual Services
Cost

82

 

19.11

Change Order Due to Escalation in Home Office Labor Costs and Actual Field
Non-Manual Labor Costs

83

 

19.12

Change Order Due to Escalation of Commodities

83

 

19.13

Changes Involving Schedule Extensions

83

 

19.14

Changes to the Contract Price

83

 

19.15

Continued Performance Pending Resolution of Disputes

84

 

19.16

Owner’s Right to Offset Changes

85

 

19.17

Other Work on Site

85

 

 

 

 

 

 

20.

FORCE MAJEURE

85

 

 

 

 

 

 

 

20.1

Force Majeure

85

 

20.2

Burden of Proof

86

 

20.3

Obligations Excused

86

 

20.4

Costs

86

 

 

 

 

 

 

21.

AGGREGATE LIABILITY

86

 

 

 

 

 

 

 

21.1

Aggregate Liability

86

 

21.2

Sub-limits of Liability

86

 

 

21.2.1

Liquidated Damages and Warranty Work

87

 

 

21.2.2

Systems Equipment Subcontractors

87

 

 

21.2.3

Other Subcontractors

87

 

 

21.2.4

Facility Limits

88

 

21.3

Pursuit of Subcontractor Warranties

88

 

21.4

Consequential Damages

88

 

21.5

Consequential Damages for Subcontractors

88

 

21.6

Indemnity for Lessor Claims

89

 

viii


--------------------------------------------------------------------------------


 

22.

SECURITY

89

 

 

 

 

 

 

 

22.1

Contractor’s Parent Company Guarantee

89

 

22.2

Contractor’s Letter of Credit

89

 

22.3

Performance Bond and Payment Bond

90

 

22.4

Owner Security

90

 

 

 

 

 

 

23.

SUSPENSION AND TERMINATION

91

 

 

 

 

 

 

 

23.1

Right to Stop Work for Cause

91

 

23.2

Right to Suspend Work for Convenience

92

 

23.3

Suspension by Contractor

92

 

23.4

Termination by Owner for Convenience

92

 

 

23.4.1

Right to Terminate

92

 

 

23.4.2

Termination Payment

92

 

 

23.4.3

Withholding/Conditions Precedent

93

 

 

23.4.4

Return of Security

93

 

23.5

Termination by Owner for Cause

93

 

 

23.5.1

Insolvency

94

 

 

23.5.2

Delay After Provisional Acceptance

94

 

 

23.5.3

Key Personnel

94

 

 

23.5.4

Material Breach

94

 

23.6

Actions Upon Termination

94

 

23.7

Survival

94

 

 

 

 

 

 

24.

ASSIGNMENT

94

 

 

 

 

 

 

25.

INSURANCE

95

 

 

 

 

25.1

Contractor’s Insurance

95

 

 

25.1.1

Casualty Insurance

95

 

 

 

25.1.1.1

Commercial General Liability Insurance

95

 

 

 

25.1.1.2

Business Automobile Liability Insurance

96

 

 

25.1.2

Workers’ Compensation and Employer’s Liability Insurance

96

 

 

25.1.3

Contractor’s Property

96

 

 

25.1.4

Transit Insurance

96

 

 

25.1.5

Other Insurance

96

 

 

 

25.1.5.1

International Insurance

97

 

 

 

25.1.5.2

Differences in Condition Policy

97

 

 

25.1.6

General Insurance Conditions

97

 

 

25.1.7

Other Duties, Representations, and Obligations

97

 

 

 

25.1.7.1

Certificates of Insurance

97

 

 

 

25.1.7.2

Violation of Insurance Terms

98

 

 

 

25.1.7.3

Failure to Maintain Insurance

98

 

 

 

25.1.7.4

No Waiver of Liability

98

 

 

 

25.1.7.5

Additional Insurance

98

 

 

 

25.1.7.6

Premium Audit

98

 

 

25.1.8

Subcontractor’s Insurance

98

 

ix


--------------------------------------------------------------------------------


 

 

 

25.1.8.1

Levels of Coverage

98

 

 

 

25.1.8.2

Waiver of Rights

99

 

25.2.

Owner’s Insurance

99

 

 

25.2.1

Builder’s All Risk

99

 

 

25.2.2

Exclusion from Builder’s Risk

99

 

 

25.2.3

Contractor Compliance

99

 

 

 

 

 

 

26.

TIME

99

 

 

 

 

 

 

27.

TAXES

99

 

 

 

 

 

 

 

27.1

Taxes

100

 

27.2

Sales Taxes

100

 

27.3

Property Taxes

100

 

 

 

 

 

 

28.

INDEMNIFICATION

100

 

 

 

 

 

 

 

28.1

Property Damage

100

 

28.2

Limitation on Property Damage Indemnification

101

 

28.3

Royalties and License Fees

101

 

28.4

Operation of Systems

101

 

28.5

No Liens or Encumbrances

101

 

28.6

Contractor’s Indemnities for Personal Injury or Property Damage

101

 

28.7

Other Contractor’s Indemnities

102

 

28.8

No Limitation to Workers’ Benefits

102

 

 

 

 

 

 

29.

GOVERNING LAW

102

 

 

 

 

 

 

30.

PERMITTING

102

 

 

 

 

 

 

 

30.1

Responsibility for Permitting

102

 

 

30.1.1

Owner’s Permits Required for Construction

103

 

 

30.1.2

Permission to Begin Installation of Pilings

103

 

30.2

Other Permits

103

 

 

 

 

 

 

31.

SITE CONDITIONS

103

 

 

 

 

 

 

 

31.1

Geotechnical Study

103

 

31.2

Special Site Characteristics

103

 

31.3

Contractor’s Knowledge of Conditions

103

 

31.4

Sub-Surface Site Conditions

104

 

 

 

 

 

 

32.

SUBCONTRACTORS

104

 

 

 

 

 

 

 

32.1

Approved Subcontractors

104

 

32.2

Subcontractor and Vendor Identification

104

 

32.3

Substitute Contractors

104

 

32.4

Purchase Orders and Subcontracts

104

 

32.5

Subcontractor Warranties

105

 

32.6

Subcontractor Insurance

105

 

32.7

No Privity with Subcontractors

105

 

32.8

Assignment of Subcontracts to Owner

106

 

x


--------------------------------------------------------------------------------


 

32.9

Directed Payments

106

 

32.10

Neglect to Pay

106

 

 

 

 

 

 

33.

DISPUTE RESOLUTION

106

 

 

 

 

 

 

 

33.1

Applicability of Resolution Procedures

106

 

33.2

Management Discussions

106

 

33.3

Mediation

107

 

33.4

Arbitration

107

 

33.5

Dispute Review Board

108

 

33.6

Obligations Continue

108

 

33.7

Injunctive Relief

109

 

33.8

Survival

109

 

 

 

 

 

 

34.

MISCELLANEOUS

109

 

 

 

 

 

 

 

34.1

Audit and Maintenance of Records

109

 

34.2

Rights to Work Product

109

 

 

34.2.1

Deliverables

109

 

 

34.2.2

License

109

 

 

34.2.3

Reuse

109

 

34.3

Compliance with Laws

110

 

 

34.3.1

Familiarity with Laws

110

 

 

34.3.2

No Fees or Commissions

110

 

34.4

Authorized Representatives

110

 

34.5

Confidentiality

110

 

 

34.5.1

Confidential Information

110

 

 

34.5.2

Nondisclosure

111

 

 

34.5.3

Compelled Disclosure

111

 

 

34.5.4

Use Restrictions

111

 

34.6

Owner Caused Project End Suspension and Other Owner Caused Event

111

 

34.7

Notices

112

 

34.8

Relationship of the Parties

113

 

34.9

Amendments

114

 

34.10

No Third Party Beneficiaries

114

 

34.11

Priority Among Contract Documents

114

 

34.12

Severability

114

 

34.13

Remedies

114

 

34.14

Nonwaiver

114

 

34.15

Interpretation

114

 

34.16

Entire Agreement

115

 

34.17

Representations and Warranties of Contractor

115

 

 

34.17.1

Due Organization of Contractor

115

 

 

34.17.2

Due Authorization of Contractor, Binding Obligation

116

 

 

34.17.3

Non-Contravention

116

 

 

34.17.4

Regulatory Approvals

116

 

34.18

Representation and Warranties of Owner

116



 

34.18.1

Due Organization of Owner

116

 

xi


--------------------------------------------------------------------------------


 

 

34.18.2

Due Authorization of Owner; Binding Obligation

116

 

 

34.18.3

Non-Contravention

116

 

34.19

Further Assurances

117

 

34.20

No Implied Waiver

117

 

34.21

Exhibits and Schedules

117

 

 

xii


--------------------------------------------------------------------------------


TABLE OF EXHIBITS

EXHIBIT
 NUMBER

 

TITLE

 

 

1

 

 

FGD Technical Specification

 

 

2

 

 

FGD Division of Responsibility

 

 

3

 

 

Intentionally Omitted

 

 

4

 

 

Permitting Division of Responsibility

 

 

5

 

 

Intentionally Omitted

 

 

6

 

 

Performance Guarantees and Test Methods

 

 

7

 

 

Key Personnel

 

 

8

 

 

Cost Submitted with Proposal

 

 

8

A

 

Detailed Cost Summary

 

 

8

B

 

Details of Cost

 

 

8

C

 

Contractor’s Technical and Commercial Clarification/Exceptions

 

 

8

D

 

Rate Sheet

 

 

8

E

 

Intentionally Omitted

 

 

8

F

 

Escalation of Commodities

 

 

9

 

 

Progress Milestone Payments

 

 

10

 

 

Applicable Codes and Standards

 

 

11

 

 

Letter of Credit

 

 

12

 

 

Payment Bond and Performance Bond

 

 

13

 

 

Agency Letter

 

 

14

 

 

Intentionally Omitted

 

 

15

 

 

Draft Project Schedule

 

 

16

 

 

Forms for Lien Waivers and Releases

 

 

17

 

 

Dispute Resolution Board Procedure

 

 


--------------------------------------------------------------------------------


ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT is made this 30th day
of   July, 2007, by and between MIRANT MID-ATLANTIC, LLC, a Delaware limited
liability company, and MIRANT CHALK POINT, LLC, a Delaware limited liability
company (each individually an “Owner”, or collectively, “Owners” as further
described in Sections 2.1 and 2.2), MIRANT MID-ATLANTIC, LLC as agent for the
Owners, and STONE & WEBSTER, INC., a Louisiana corporation (“Contractor”).

NOW, THEREFORE, for and in consideration of the mutual covenants set forth in
this Agreement, the Parties agree as follows:

1. DEFINITIONS

1.1               “Actual Cost” is the sum of all actual costs for performing
the Work as described in Section 10.2.

1.2               “Actual Field Non-Manual Labor Costs” has the meaning set
forth in Section 10.2.3.

1.3               “Actual Home Office Labor Costs” has the meaning set forth in
Section 10.2.2.

1.4               “Actual Self-Performed Field Manual Services Costs” has the
meaning set forth in Section 10.2.4.

1.5               “Actual Third Party Expenses” has meaning set forth in Section
10.2.5.

1.6               “Agreement” means this Engineering, Procurement and
Construction Agreement, consisting of Articles 1 through 34, and Exhibits 1, 2,
4, 6 through 13, 15 through 17.

1.7               “Alliance Agreement” means the agreement between Owner and
Contractor dated July 11, 2006 pursuant to which preliminary Work has been
performed as authorized by Owner through the issuance of LNTP and INTP.

1.8               “Allocable Costs” has the meaning set forth in Section 11.5.1.

1.9               “Applicable Laws” means all laws, statutes, ordinances, rules,
regulations, judgments, interpretations, policies and orders of any court,
arbitrator or governmental agency or authority having or asserting jurisdiction
over the Facility, the Site, the Systems or the performance of the Work, as may
be in effect from time to time.

 


--------------------------------------------------------------------------------


 

1.10             “Applicable Permits” means all valid waivers, franchises,
variances, permits, authorizations, licenses or orders of or from any
governmental body, agency, authority, court or other body having jurisdiction
over the Facility, the Site, the Systems or the performance of Work that are
required, necessary or desirable to be obtained or maintained in connection with
the Project.

1.11             “Approved Final Milestone Payment Schedule” has the meaning set
forth in Section 12.2.1.

1.12             Blank

1.13             “Approved Project Schedule” has the meaning set forth in
Section 8.1.

1.14             “Approved Subcontractor List” has the meaning set forth in
Section 10.2.5.

1.15             “As-Built Drawings” means drawings which are revised to show
all modifications and revisions made by the Contractor (including all
Subcontractors to the Contractor) up to Final Completion, for all key drawings
which are necessary for the Owner’s continued operation, maintenance, and
regulatory compliance for the Project.  The final list of As-Built Drawings is
listed in Exhibit 1.

1.16             “Authorized Representative” has the meaning set forth in
Section 34.4.

1.17             “Baseline Commodity Index Price” for an individual Commodity
means the PPI Index Price for that Commodity as provided in Exhibit 8F.

1.18             “Business Day” means a calendar day other than Saturday, Sunday
or a national holiday.  As used in Section 17.5, “Business Day” also excludes a
holiday recognized and followed in the State of Maryland.

1.19             “Chalk Point” means the power station known as “Chalk Point
Plant” located at 25199 Chalk Point, Aquasco, MD 20608 consisting of Units E1
and E2.

1.20             “Change” means (i) any addition to, deletion from, suspension
of or other modification to the quality, function, intent, quantity, method or
entity performing the Work, including without limitation any such addition,
deletion, suspension or other modification that requires a change in the
Contract Price or the Approved Project Schedule, or (ii) any extension of the
Approved Project Schedule or increase in the Contract Price.

1.21             “Change in Applicable Law” has the meaning set forth in Section
19.9.

1.22             “Change Order” has the meaning set forth in Section 19.1.

 

2


--------------------------------------------------------------------------------


 

1.23             “Change Order Notice” has the meaning set forth in Section
19.2.1.

1.24             “Change Order Request” has the meaning set forth in Section
19.2.2.

1.25             “Confidential Information” has the meaning set forth in Section
34.5.

1.26             “Construction Equipment” means the equipment, materials, tools
and supplies which are to be provided by Contractor and used in the performance
of the Work, but which are not incorporated into or become a part of the
Systems.

1.27             “Commodities” has the meaning set forth in Exhibit 8F.

1.28             The “Contingency” is an amount equal to ten percent (10%) of
the Target Cost at issuance of NTP for that Facility.  References to “50%
Contingency” mean an amount that equals one-half of the Contingency amount.

1.29             “Contract Documents” means this Agreement and the Drawings, as
either of these may be supplemented or amended.

1.30             “Contract Price” has the meaning set forth in Section 13.2.

1.31             “Contractor” has the meaning set forth in the preamble of this
Agreement.

1.32             “Contractor Event of Default” has the meaning set forth in
Section 23.5.

1.33             “Contractor’s Additional Direct Costs or Savings” has the
meaning set forth in Section 19.14.3.

1.34             “Critical Schedule Situation” has the meaning set forth in
Section 8.6.

1.35             “Dedicated” has the meaning set forth in Section 9.1.1.

1.36             “Deliverables” has the meaning set forth in Section 34.2.1.

1.37             “Design Development Documents” has the meaning set forth in
Section 6.2.3.3.

1.38             “Dickerson” means the power station known as “Dickerson Plant”
located at 21200 Martinsburg Road, Dickerson, MD 20842 consisting of Units D1,
D2 and D3.

1.39             “Direct Cause” or “Directly Cause(d)” means a cause that
naturally brings about a delay or Direct Cost without intervention of any new
and independent

 

3


--------------------------------------------------------------------------------


 

cause, and without which the delay would not have occurred or the Direct Cost
would not have been incurred.

1.40             “Direct Cost” means an actual cost necessarily incurred by
Contractor in performing the Work, that is substantiated by written invoices,
payment applications, time sheets, or other reasonable documentation, that is
paid for Actual Third Party Expenses, Actual Field Non-Manual Labor, Actual
Self-Performed Field Manual Services, or engineering services by Contractor’s
employees, or for costs of repair or replacement of Construction Equipment or
Systems Equipment and that is not reimbursed by proceeds of insurance.

1.41             “Disclosing Party” has the meaning set forth in Section 34.5.1.

1.42             “Disputes” has the meaning set forth in Article 33.

1.43             “Drawings” has the meaning set forth in Section 6.2.3.4.

1.44             “DRB” is the Dispute Review Board referred to in Section 33.5.

1.45             “Effective Date” has the meaning set forth in Article 3.

1.46             “Engineering Design Margins” has the meaning set forth in
Section 7.1.1.

1.47             The “EPC Total Compensation” is the total compensation to be
paid by the Owner to the Contractor for proper performance of all of the Work
and shall be calculated pursuant to Article 11.

1.48             “Equivalent Availability Guarantee” has the meaning set forth
in Section 1.2 of Exhibit 6.

1.49         “Escalation Report” has the meaning set forth in Section 19.10.

1.50             “Excessive Outage Payments” has the meaning set forth in
Section 8.2.1.2.

1.51             “Extended Warranty Equipment” is the booster fans, absorber
vessel (materials, internals and internal piping), spray nozzles, agitator, ball
mill and recycle pumps.

1.52             “Facilities” means the Morgantown, Chalk Point and Dickerson
power stations.

1.53             “Facility” means either Chalk Point, Dickerson or Morgantown,
as the context requires.

 

4


--------------------------------------------------------------------------------


 

1.54             “Fee” means the Target Fee.

1.55             “Fee Element” has the meaning set forth in Section 19.2.3.2.

1.56             “FGD System” means the total equipment, materials, tools and
supplies supplied by Contractor for each fully operable flue gas desulfurization
unit as described in Exhibit 1, including the associated balance of plant
(“BOP”) required to meet the Input Guarantees, Output Guarantees and Operational
Guarantees applicable to an FGD System under Article 7.

1.57             “FGD Subcontractor” means the Subcontractor supplying the FGD
System.

1.58             “Final Completion” has the meaning set forth in Section 18.1.

1.59             “Financing Parties” means any and all lenders providing the
construction, interim or long-term financing for the Project, their successors
and assigns, and any trustee or agent acting on their behalf.

1.60             “Force Majeure” has the meaning set forth in Section 20.1.

1.61             “Geotechnical Study” has the meaning set forth in Section 31.1.

1.62             “Guarantee Costs” has the meaning set forth in Section 11.3.

1.63             “Guaranteed Final Completion Date” has the meaning set forth in
Section 8.2.5 and shall be the date set forth in the Approved Project Schedule.

1.64             “Guaranteed Provisional Acceptance Date” has the meaning set
forth in Section 8.2.2 and shall be the date set forth in the Approved Project
Schedule.

1.65             “Guaranteed Substantial Completion Date” has the meaning set
forth in Section 8.2.4 and shall be the date set forth in the Approved Project
Schedule.

1.66             “Gypsum Dewatering Plant” has the meaning set forth in Section
5.1.5.

1.67             “Hazardous Substance” means any and all chemicals,
constituents, contaminants, pollutants, materials, and wastes and any other
carcinogenic, corrosive, ignitable, radioactive, reactive, toxic or otherwise
hazardous substances or mixtures (whether solids, liquids, or gases), or any
similar substances now or at any time before Final Completion subject to
regulation, control, remediation or otherwise addressed under Applicable Laws,
including but not limited to those Applicable Laws relating to the discharge,
emission, spill, release, or threatened release into the environment or relating

 

5


--------------------------------------------------------------------------------


 

to the disposal, distribution, manufacture, processing, storage, transport,
treatment or other use of such substances.

1.68             “Incremental Payment Amount” has the meaning set forth in
Section 12.2.1.

1.69             “Incremental Percentage” means the Incremental Percentage
identified for a Milestone in the Approved Percentage Milestone Payment Schedule
as set forth in Exhibit 9.

1.70             An “Initial Performance Test” is the first occurrence of
Performance Test PA, the first occurrence of Performance Test 1, or the first
180 days of Performance Test 2, all as referred to in Exhibit 6.

1.71             “Input Guarantee” has the meaning set forth in Section 7.1.

1.72             “INTP” means the Intermediate Notice to Proceed for FGD System
set forth in Section 6.1.2.

1.73             “INTP for SCR” means the intermediate notice to proceed for the
SCR system as set forth in Section 6.1.5.

1.74             “INTP Security” means the letter of credit posted by Contractor
in a form and by an issuing bank acceptable to Owner, in the amount equal to the
sum of the purchase orders issued by Owner at LNTP and INTP.

1.75             “Key Personnel” has the meaning set forth in Section 9.1.1.

1.76             “Late Final Completion Payments” has the meaning set forth in
Section 8.2.6.

1.77             “Late Provisional Acceptance Payments” has the meaning set
forth in Section 8.2.3.

1.78             “Letter of Credit” shall have the meaning as set forth in
Section 22.2 and 22.4.

1.79             “LNTP” means the Limited Notice to Proceed for the FGD Systems
as set forth in Section 6.1.1.

1.80             “LNTP for SCR” means the limited notice to proceed for the SCR
System as set forth in Section 6.1.4.

1.81             “LNTP Security” means the letter of credit posted by Contractor
in a form and by an issuing bank acceptable to Owner, in the amount equal to the
purchase order issued by Owner for the Work to be performed during the LNTP
phase.

 

6


--------------------------------------------------------------------------------


1.82             “Lost Time Incident Rate” means the number of lost time
incidents divided by manhours worked multiplied by two hundred thousand
(200,000).

1.83             “Mechanical Completion” has the meaning set forth in Section
16.1.

1.84             “Milestone” means a portion of the Work identified in the
Approved Final Milestone Payment Schedule, and for which a related Incremental
Payment Amount has been established.

1.85             “Milestone Progress Payment” has the meaning set forth in
Section12.2.2.

1.86             “Morgantown” means the power station known as “Morgantown
Plant” located at 12620 Crain Highway, Newburg, MD 20664 consisting of Units F1
and F2.

1.87             “Notice of Final Completion” has the meaning set forth in
Section 18.2.

1.88             “Notice of Mechanical Completion” has the meaning set forth in
Section 16.2.

1.89             “Notice of Project Completion” has the meaning set forth in
Section 8.2.7.

1.90             “Notice of Provisional Acceptance” has the meaning set forth in
Section 17.3.

1.91             “Notice of Substantial Completion” has the meaning set forth in
Section 17.6.

1.92             “NTP” means the notice to proceed for the FGD Systems set forth
in Section 6.1.3.

1.93             “Open Book” means that Contractor will maintain and make all of
its books, records, schedules, logs and electronic communications and data
related to the Work available to Owner to substantiate and document the design,
pricing, progress and sequencing of the Work and costs and other expenses
incurred or expected to be incurred in connection with performing the Work.

1.94             “Operational Guarantees” has the meaning set forth in Section
7.3.1.

1.95             “Output Guarantees” has the meaning set forth in Section 7.2.1.

1.96             “Owner” has the meaning set forth in Sections 2.1 and 2.2 of
this Agreement.

 

7


--------------------------------------------------------------------------------


 

1.97             “Owner Agent” has the meaning set forth in Sections 2.1 and 2.3
of this Agreement.

1.98             “Owner Scope” has the meaning set forth in Section 5.1.

1.99             “Owner Security” has the meaning set forth in Section 22.4.

1.100           “Owner’s Separate Contractors” means contractors hired by Owner
to perform work in connection with a Facility, not including Contractor.

1.101           “Parties” means Owner and Contractor.

1.102           “Parts and Labor Warranties” has the meaning set forth in
Section 14.1.1.2.

1.103           “Parts and Labor Warranty Period” has the meaning set forth in
Section 14.1.2.

1.104           “Performance Guarantees” has the meaning set forth in Article 7.

1.105           “Performance Incentives” has the meaning set forth in Section
11.4.2.

1.106           “Performance Test PA” means the Performance Test for Provisional
Acceptance referred to in Section One of Exhibit 6.

1.107           “Performance Test 1” means the Performance Test 1 referred to in
Section One of Exhibit 6.

1.108           “Performance Test 2” means the Equivalent Availability Test
referred to in Section One of Exhibit 6.

1.109           “Performance Tests” has the meaning set forth in Section 7.7.1.

1.110           “PPI Index Price” means the unit price for a Commodity as
reported in the applicable publication of the United States Bureau of Labor
Statistics, effective as of the date that the firm price is established for
purchase of the Commodity by Contractor.

1.111           “Progress Report” means a progress report containing the
following information:  (i) description of Contractor’s and all Subcontractors’
activities and progress on the Work completed to the date of such report,
including but not limited to a comparison of such progress with the Approved
Project Schedule, (ii) an identification and evaluation of any problems or
deficiencies in the Work, (iii) the status of all deliveries of Systems
Equipment, and (iv) a forecast of the Work to complete.

 

8


--------------------------------------------------------------------------------


 

1.112           “Project” means the complete design, engineering, procurement,
permitting, construction, installation, initial performance tests,
commissioning, start-up and completion of the Systems for the Facilities by
Contractor on a turn-key basis in accordance with the Contract Documents,
excluding only the Owner Scope.

1.113           “Project Compensation” is the amount calculated pursuant to
Section 13.2.2.

1.114           “Provisional Acceptance” has the meaning set forth in Section
17.1.

1.115           “Prudent Electrical Practices” means the use of, and adherence
to, equipment, practices and methods of applicable United States of America
industry codes, standards and regulations, required, necessary or desirable to
protect the Systems, the Facility and Owner’s employees, agents, and customers
from electrical malfunctions, as embodied in the National Electric Code.

1.116           “Prudent Utility Practices” means the practices, methods,
materials, supplies and equipment that are commonly used in the United States of
America electric power production industry to design, construct and operate
power plants and related equipment (including equipment such as the Facility and
the Systems) or any practices, methods and acts, which in the exercise of
reasonable judgment in light of the facts known at the time, could have been
expected to be used to accomplish the desired result to the specified standards
and at the lowest reasonable cost consistent with good business practices,
reliability, safety and expedition.

1.117           “Punch-List” has the meaning set forth in Section 17.5.

1.118           “Qualified Person” has the meaning set forth in Section 9.1.4.

1.119           “Receiving Party” has the meaning set forth in Section 34.5.1.

1.120           “Total Recordable Incident Rate” means the number of recordable
injuries divided by manhours multiplied by two hundred thousand (200,000).

1.121           “Scheduled Outage Period” means, with respect to each Unit, the
time period as set forth in the Approved Project Schedule, during which such
Unit will be taken out of operation by Owner for the purpose of allowing
Contractor to install the System for such Unit.

1.122           “Schematic Design Documents” has the meaning set forth in
Section 6.2.3.1.

1.123           “Separate Contractor” means a person or entity having a separate
contract with the Owner to perform all or part of the Owner Scope.

 

9


--------------------------------------------------------------------------------


 

1.124           “Site” means a site upon which a Facility is located and upon
which the Systems will be constructed.

1.125           “Spill” shall mean any discharge, overflow, spill or release of
any kind or nature that constitutes, either by way of adherence, conformance or
compliance with Applicable Law or any of either Contractor’s or Owner’s
environmental, health and safety policies or programs, a reportable event or
requires specialized or significant containment, treatment, action or
remediation.

1.126           “Subcontractor” means each and every vendor, supplier,
manufacturer, materialman, contractor, subcontractor or sub-subcontractor of any
tier other than Contractor, performing any part of the Work, providing any of
the Systems Equipment and Construction Equipment, or providing other services or
supplies in connection with the Work directly or indirectly for or to
Contractor.

1.127           “Substantial Completion” has the meaning set forth in Section
17.2.

1.128           “System” means an FGD System.

1.129           “Systems Equipment” means the equipment, materials, tools and
supplies which are to be provided by Contractor as part of the Work, pursuant to
Section 6.3.1 and are to be incorporated into and become a part of the Systems
owned by Owner.

1.130           The “Target Cost” for each Facility has the meaning set forth in
Section 10.1.

1.131           The “Target Fee” is an amount that is five percent (5%) of the
Target Cost.

1.132           The “Target Final Payment” has the meaning set forth in Section
12.11.2.

1.133           The “Target Price” is an amount equal to the sum of the Target
Cost plus 50% of the Contingency.

1.134           “Taxes” means all sales, use, gross receipts, income and
withholding taxes and other similar taxes and contributions imposed by any
taxing authority upon the sale, purchase or use of the Systems Equipment or the
Construction Equipment, or upon services or labor provided as part of the Work,
including, without limitation, taxes on or measured by Contractor’s receipts
hereunder and taxes on or measured by wages earned by employees of Contractor or
any Subcontractor, subject to application of Article 27.

1.135           “Technical Specifications” means the requirements and
specifications set forth in Exhibits 1, 2, 4 and 6.

1.136           “Termination Payment” has the meaning set forth in Section
23.4.2.

 

10


--------------------------------------------------------------------------------


 

1.137           “Time” has the meaning set forth in Article 26.

1.138           “Underrun Bonus” has the meaning set forth in Section 11.6.

1.139           “Unit D1” means the electricity generating unit comprising part
of Dickerson, as more specifically described in Exhibit 1.

1.140           “Unit D2” means the electricity generating unit comprising part
of Dickerson, as more specifically described in Exhibit 1.

1.141           “Unit D3” means the electricity generating unit comprising part
of Dickerson, as more specifically described in Exhibit 1.

1.142           “Unit E1” means the electricity generating unit comprising part
of Chalk Point, as more specifically described in Exhibit 1.

1.143           “Unit E2” means the electricity generating unit comprising part
of Chalk Point, as more specifically described in Exhibit 1.

1.144           “Unit F1” means the electricity generating unit comprising part
of Morgantown, as more specifically described in Exhibit 1.

1.145           “Unit F2” means the electricity generating unit comprising part
of Morgantown, as more specifically described in Exhibit 1.

1.146           “Units” means all units at the specified Facility; “Unit” means
a single Unit at a Facility.

1.147           “Warranty Bond” has the meaning set forth in Section 22.3.

1.148           “Work” has the meaning set forth in Section 6.1 of this
Agreement.

2. OWNER ENTITIES

2.1           Mirant Mid-Atlantic, LLC.  Mirant Mid-Atlantic, LLC leases the
Morgantown Generating Station located in Newberg, Maryland (Unit F1 and Unit F2)
and the Dickerson Generating Station located in Dickerson, Maryland (Unit D1,
Unit D2 and Unit D3).  Mirant Mid-Atlantic, LLC is an “Owner” for purposes of
the Morgantown and Dickerson Facilities, and is an authorized agent (“Owner
Agent”) of itself and Mirant Chalk Point, LLC for the purposes set forth herein.

2.2           Mirant Chalk Point, LLC.  Mirant Chalk Point, LLC owns Units E1
and E2 of the Chalk Point Station located in Aquasco, Maryland. Mirant Chalk
Point, LLC is an “Owner” for purposes of the Chalk Point Facility.

 

11


--------------------------------------------------------------------------------


 

2.3           Owner’s Agent.  Mirant Mid-Atlantic, LLC, as an Owner Agent, is
authorized to act as Owners’ agent in connection with this Agreement with
authority to bind such Owners and to delegate such authority as set forth in
this Agreement.

2.4           Obligations.  Obligations of an Owner set forth in this Agreement
shall be deemed to be the obligations of an Owner of the Facility with respect
to the applicable obligation.  Obligations owed by Contractor to an Owner under
this Agreement shall be deemed owed to the Owner of the Facility(ies) applicable
to such obligation.  Owner obligations that are independent of a particular
Facility shall be owed jointly and severally by both Owners as a single
obligation, and Contractor’s obligations owed independent of a particular
Facility shall be owed to both Owners as a single obligation by Contractor.

3. EFFECTIVE DATE

The effective date of this Agreement is 30th day of July, 2007 (the “Effective
Date”).

4. TERM

This Agreement will commence on the Effective Date and will expire following the
fulfillment of all obligations of the Parties hereunder, unless terminated
earlier pursuant to the terms of this Agreement.

5. OWNER SCOPE

5.1           Owner Scope.  Owner, in addition to its other obligations under
the Agreement, will engage Separate Contractors to perform the following (the
“Owner Scope”):

5.1.1        Rough Site Grading in accordance with the bidding information
prepared by Contractor pursuant to Section 6.2.3.5.1;

5.1.2        Underground Relocation in accordance with the bidding information
prepared by Contractor pursuant to Section 6.2.3.5.2;

5.1.3        Site Demolition in accordance with the bidding information prepared
by Contractor pursuant to Section 6.2.3.5.3; and

5.1.4        Railroad Improvements in accordance with the general arrangement
drawings included in the Drawings approved by Owner pursuant to Section 6.2.3.4,
as such general arrangement drawings may be modified from time to time by mutual
agreement of the Parties in writing; and

5.1.5        Gypsum handling and dewatering systems (“Gypsum Dewatering Plant”)
in accordance with Section 5.2.

 

12


--------------------------------------------------------------------------------


 

5.2           Gypsum Dewatering Plant.  Owner will provide to Contractor, for
Contractor’s use in performing its services under Section 6.2.3.6, the
foundation loads, general arrangement drawings, and interconnection information
for the Gypsum Dewatering Plant for each of the Facilities.  Owner will engage a
Separate Contractor to engineer, procure and construct a Gypsum Dewatering Plant
for each of the Facilities.

5.3           Schedule for Owner Scope.  The Owner Scope shall be performed in
accordance with Sections 5.3.1 through 5.3.5 below.  Owner’s obligations under
this Section 5.3 shall be conditioned on timely completion of the related
obligations of Contractor.  Failure of Owner to timely perform its obligations
under this Section 5.3 shall constitute an omission of Owner for the purposes of
Section 19.7.

5.3.1            Owner will perform the Rough Site Grading in accordance with
Exhibit 15, as same may be modified by mutual agreement of the Parties.

5.3.2            Owner will perform the Underground Relocation in accordance
with Exhibit 15, as same may be modified by mutual agreement of the Parties, and
from time to time as may be requested by Contractor and agreed by Owner.

5.3.3            Owner will perform the Site Demolition in accordance with
Exhibit 15, as same may be modified by mutual agreement of the Parties, and from
time to time as may be requested by Contractor and agreed by Owner.

5.3.4            Owner will perform the Railroad Improvements in accordance with
Exhibit 15, as same may be modified by mutual agreement of the Parties.

5.3.5            With respect to the Gypsum Dewatering Plants:

5.3.5.1         Owner will provide the certified foundation loads for Morgantown
to Contractor on or before August 30, 2007

5.3.5.2     Owner will provide the certified foundation loads for Chalk Point to
Contractor on or before August 30, 2007.

5.3.5.3         Owner will provide the certified foundation loads for Dickerson
to Contractor on or before August 30, 2007

5.3.5.4     Owner will provide “issued for construction” general arrangement
drawings for Morgantown to Contractor on or before August 30, 2007.

5.3.5.5     Owner will provide “issued for construction” general arrangement
drawings for Chalk Point to Contractor on or before August 30, 2007.

 

13


--------------------------------------------------------------------------------


 

5.3.5.6     Owner will provide “issued for construction” general arrangement
drawings for Dickerson to Contractor on or before August 30, 2007.

5.3.5.7     Owner will provide utility interface information for Morgantown to
Contractor in accordance with Exhibit 15, as same may be modified by mutual
agreement of the Parties,

5.3.5.8     Owner will provide utility interface information for Chalk Point to
Contractor in accordance with Exhibit 15, as same may be modified by mutual
agreement of the Parties,

5.3.5.9     Owner will provide utility interface information for Dickerson to
Contractor in accordance with Exhibit 15, as same may be modified by mutual
agreement of the Parties.

5.3.5.10   The “Ready for Tie-In” milestone in the construction schedule of the
Separate Contractor for the Gypsum Dewatering Plant at Morgantown will be
substantially completed on or before the later of 15 months from substantial
completion of piles for the Gypsum Dewatering Plant at Morgantown by Contractor.

5.3.5.11   The “Ready for Tie-In” milestone in the construction schedule of the
Separate Contractor for the Gypsum Dewatering Plant at Chalk Point will be
substantially completed on or before the later of 15 months from substantial
completion of piles for the Gypsum Dewatering Plant at Chalk Point by
Contractor.

5.3.5.12   The “Ready for Tie-In” milestone in the construction schedule of the
Separate Contractor for the Gypsum Dewatering Plant at Dickerson will be
substantially completed on or before the later of 15 months from substantial
completion of piles for the Gypsum Dewatering Plant at Dickerson by Contractor.

5.3.5.13   The “Ready for Slurry” milestone in the construction schedule of the
Separate Contractor for the Gypsum Dewatering Plant at Morgantown will be
substantially completed on of before the later of 45 days satisfactory
completion of tie in by Contractor and the last day of the final tie-in outage
for the first System at Morgantown.

5.3.5.14   The “Ready for Slurry” milestone in the construction schedule of the
Separate Contractor for the Gypsum Dewatering Plant at Chalk Point will be
substantially completed on of before the later of 45 days satisfactory
completion of tie in by Contractor and the last day of the final tie-in outage
for the System at Chalk Point.

 

14


--------------------------------------------------------------------------------


 

5.3.5.15       The “Ready for Slurry” milestone in the construction schedule of
the Separate Contractor for the Gypsum Dewatering Plant at Dickerson will be
substantially completed on of before the later of 45 days satisfactory
completion of tie in by Contractor and the last day of the final tie-in outage
for the System at Dickerson.

5.4           Non-Interference and Safety.  In performing Owner Scope, the
Separate Contractors will be subject to the requirements applicable to
Contractor under Sections 6.7 and 6.8.

6. PROJECT SCOPE

6.1           Work To Be Performed.  Excluding the Owner Scope, Contractor will
perform or cause to be performed in accordance with the Contract Documents all
work, services and management required for the complete design, engineering,
procurement, manufacturing, furnishing, delivery (FOB at Facility), unloading,
placement and maintenance in storage as required, removal from storage,
permitting, construction, installation, commissioning, check-out, tuning,
testing, start-up and completion and placement of air quality control systems
that are ready for continuous operation on a turn-key basis (collectively, the
“Work”), such systems consisting of the following:

Two FGD Systems on:

Morgantown- (Units F1 and F2)

One FGD System on each of:

Chalk Point- (Units E1 and E2)

Dickerson- (Units D1, D2, and D3)

The Work with respect to each of the above is further detailed in Exhibits 1, 2,
4, 8C and 15, and includes but is not limited to Sections 6.2 through 6.10
below. For the avoidance of doubt, the Work does not include the Owner Scope.

6.1.1        LNTP for FGD Systems.  Pursuant to the Alliance Agreement, Owner
has issued a Limited Notice to Proceed (LNTP) and Contractor has posted the LNTP
Security.

6.1.2        INTP for FGD Systems.  Pursuant to the Alliance Agreement, Owner
has issued an Intermediate Notice to Proceed (INTP) and Contractor has posted
the INTP Security.

6.1.3        NTP for FGD Systems.  Contractor shall continue performance of the
Work on the INTP until the Owner’s issuance of an NTP.  Prior to issuance of the
NTP, Owner and Contractor have agreed on a Target Cost for the Work

 

15


--------------------------------------------------------------------------------


 

included in each Facility.  Owner shall issue a Notice to Proceed (“NTP”) to
continue the Work upon execution of this Agreement.  Contractor shall commence
Work on the NTP on the next Business Day after receipt of the NTP. Upon issuance
of the NTP, Owner shall post the Owner Security in accordance with Section 22.4
and Contractor shall maintain the Letter of Credit pursuant to Section 22.2.3
and shall post the performance bond and payment bond pursuant to Section 22.3.

6.1.4        LNTP for SCR System.  Pursuant to the Alliance Agreement, Owner has
issued a Limited Notice to Proceed for the SCR system at Chalk Point, and
Contractor commenced work on the LNTP for SCR on the next Business Day after
receipt of the LNTP for SCR.

6.1.5        INTP for SCR System.  Pursuant to the Alliance Agreement, Owner has
issued an Intermediate Notice to Proceed to Contractor for an SCR system at
Chalk Point.  Contractor commenced Work on the INTP for SCR and has developed
certain design documents and has initiated certain procurement activities in
connection with that SCR system.

6.1.6        Transition of SCR from Contractor to Owner.  Contractor shall
tender to Owner, at Owner’s request, all documents relating to the Chalk Point
SCR system, including all preliminary and other design documents, CAD files,
books, records, drawings, specifications, electronically stored information and
other information or data relating to that SCR system.  Within ten (10) days
after execution of this Agreement Contractor shall obtain and tender appropriate
written consents of all subcontractors and vendors, and complete the assignment
to Owner of all contracts or agreements relating to the SCR system, including
all contracts for procurement of materials or equipment to be used in the
construction of that system.  Contractor shall also submit to Owner waivers of
lien, if any, received from subcontractors and vendors for the SCR System, and a
certificate of Contractor verifying payment to date for all materials,
equipment, or services provided by subcontractors or vendors.  Along with the
documents required under this Section 6.1.6, Contractor shall submit to Owner a
request for payment of all amounts due and owing to Contractor for work
performed by Contractor in connection with the SCR system.  Such request for
payment shall include documentation of all Actual Costs incurred by Contractor
in performing work necessary for the SCR system, and a calculation of the Fee
owed to Contractor for such work.  Such Fee shall be calculated at the rate of
five percent (5%) of Actual Costs.  Upon receiving such request, Owner will make
payment within 30 days.

6.1.7        Application of Terms and Conditions.  The terms and conditions of
this Agreement apply to any Work performed by Contractor following Owner’s
issuance of the LNTP. Owner reserves the right to modify the scope of the Work
(other than deletion of all of the Work associated with a single Facility,
except in connection with termination of all the Work for the entire Project) at
any time pursuant to this Agreement.

 

16


--------------------------------------------------------------------------------


6.2           Engineering/Design Services.  As part of the Work, Contractor will
perform the following engineering and design services, and Owner shall have the
right to review all drawings, specifications and other documents and electronic
records relating to such services:

6.2.1        Technical Specifications.  Exhibits 1, 2 and 4 set forth the basic
design concept, intent, objectives and requirements of Owner for the Project.
Contractor represents and warrants that it has thoroughly familiarized itself
with the Technical Specifications contained in Exhibits 1, 2 and 4, and agrees
that it has and will provide all engineering and design services, excluding only
the Owner Scope, necessary to produce fully completed Systems that meet or
exceed the requirements set forth in the Technical Specifications. All
engineering work requiring certification under the laws of the State of Maryland
will be certified by professional engineers licensed and properly qualified to
perform such engineering services in the State of Maryland.  Contractor shall
follow the State of Maryland requirements in identifying the Contractor’s
drawings, calculations and specifications that must be sealed and signed by a
professional engineer licensed in the State of Maryland.

6.2.2        Design Standards.  In addition to causing each System to meet or
exceed the requirements set forth in the Technical Specifications under the
design conditions set forth in Exhibits 1, 2, 4 and 6.  Contractor will cause
each System, and all design documentation prepared pursuant to Section 6.2.3, to
be engineered and designed in a manner which is consistent and in conformance
with Prudent Electrical Practices and Prudent Utility Practices, including,
without limitation, all applicable codes and standards (including without
limitation all applicable engineering, environmental, construction, safety, and
electrical generation codes and standards) and in conformance with all other
Applicable Laws and Applicable Permits, all as in effect as of the date of
Substantial Completion, subject to changes pursuant to Section 19.9.  A list of
the applicable codes and standards has been agreed upon by the Parties and
included as Exhibit 10 to the EPC Agreement.

6.2.3        Design Documentation.

6.2.3.1           Schematic Design Documents.  Based upon the Technical
Specifications, Contractor will prepare, for written approval by Owner,
schematic design documents for the Project consisting of drawings, system
descriptions, process flow diagrams, general arrangement drawings, models and
other documents illustrating the scale and relationship of the components of
each System (collectively, the “Schematic Design Documents”). The Parties have
agreed that the list of the Schematic Design Documents to be reviewed and
approved by Owner consists of General Arrangement drawings, P&IDs, Electrical
One-line diagrams, and equipment Specifications. Contractor shall provide to  

 

17


--------------------------------------------------------------------------------


 

Owner each listed Schematic Design Document as it is prepared by Contractor. 
Owner shall notify Contractor as to whether it approves or disapproves (and, if
it disapproves, the reasons therefore) each of the listed Schematic Design
Documents within ten (10) Business Days of its receipt of the same.  Owner will
review the Schematic Design Documents for compliance and will mark and stamp
them to indicate whether changes and/or corrections are required.  Contractor
shall address all material comments and questions appropriately including, when
appropriate, incorporating the comments, corrections and/or changes on the
original drawing or document and resubmitting the drawing or document.  Should
Owner fail to provide notification to Contractor within the aforesaid ten (10)
day period after its receipt of Schematic Design Documents, then the Schematic
Design Documents for which notification is not provided shall be deemed to have
been returned as acceptable for procurement, fabrication or construction. One
paper print or copy of each submitted design document will be marked with the
Owner’s review stamp, comment, and corrections and/or changes and returned to
Contractor with a transmittal letter.  On resubmitted drawings, Contractor shall
clearly mark the section of the drawing which has been revised with a revision
number, cloud around the appropriate item or a similar written designation. 
Owner’s approval or disapproval, or refusal to review any design documents,
including but not limited to the “Schematic Design Documents” shall not impose
on Owner any responsibility for the design and shall not be deemed a waiver and
will not relieve Contractor of Contractor’s obligations for turnkey design,
procurement and construction of the Work in accordance with the Contract
Documents.

6.2.3.2         Permitting Documents.  Contractor shall produce and provide to
Owner, pursuant to the schedule and list of Deliverables to be agreed upon by
the Parties after issuance of the LNTP, all Deliverables required for permitting
under Applicable Law and Applicable Permits.  Should Contractor fail to provide
any such Deliverable by the scheduled date, then for each such late Deliverable,
Contractor shall be assessed liquidated damages in the amount of Five Thousand
Dollars ($5,000) per day for each day after the scheduled date of delivery until
such Deliverable is provided to Owner.  Such liquidated damages shall accrue and
be treated as Guarantee Costs pursuant to Section 11.3.

6.2.3.3           Design Development Documents.  Based upon the Technical
Specifications and the approved Schematic Design Documents, Contractor will
prepare, for written approval by Owner, both basic and detailed design
development documents for the Project consisting of drawings, models,
specifications, plans and other documents necessary to fix and describe the size
and character of each System with respect to the civil engineering, structural,
instrumentation, control, mechanical, electrical, fire protection, acoustical
and life safety systems to be

 

18


--------------------------------------------------------------------------------


 

incorporated therein (collectively, the “Design Development Documents”). The
Parties have agreed that the list of the Design Development Documents to be
reviewed and approved by Owner consists of General Arrangement drawings, P&IDs,
Electrical One-line diagrams, and equipment Specifications. Contractor shall
provide to Owner each listed Design Development Document as it is prepared by
Contractor.  Owner shall notify Contractor as to whether it approves or
disapproves (and, if it disapproves, the reasons therefore) each of the listed
Design Development Documents within ten (10) Business Days of its receipt of the
same. Owner will review the design documents for compliance and will mark and
stamp them to indicate whether changes and/or corrections are required. 
Contractor shall address all material comments and questions appropriately
including, when appropriate, incorporating the comments, corrections and/or
changes on the original drawing or document and resubmitting the drawing or
document.  Should Owner fail to provide notification to Contractor within the
aforesaid ten (10) day period after its receipt of Design Development Documents,
then the Design Development Documents for which notification is not provided
shall be deemed to have been returned as acceptable for procurement, fabrication
or construction.  On resubmitted drawings, Contractor shall clearly mark the
section of the drawing which has been revised with a revision number, cloud
around the appropriate item, or a similar written designation.  After expiration
of Owner’s ten (10) day review period, Contractor may proceed with the Work
during the review process.  Owner’s approval or disapproval, or refusal to
review any design documents, including but not limited to the “Design
Development Documents” shall not impose on Owner any responsibility for design,
and shall not be deemed a waiver and will not relieve Contractor of Contractor’s
obligations for turnkey design, procurement and construction of the Work in
accordance with the Contract Documents.

6.2.3.4           Approved Drawings.  After issuance of an INTP, and based upon
the Technical Specifications, the approved Design Development Documents, and any
further adjustments in the scope of the Project authorized in writing by Owner,
Contractor will proceed to prepare, for written approval by Owner, a list of the
drawing type as well as drafts of the key drawings setting forth the
requirements for the complete construction of each System (as approved by Owner,
the “Drawings”).  The Parties have agreed that the list of the Drawings to be
reviewed and approved by Owner consists of General Arrangement drawings, P&IDs,
Electrical One-line diagrams, and equipment Specifications.  Contractor shall
provide to Owner each listed Drawing as it is prepared by Contractor. Following
Owner’s written approval of the listed Drawings, Contractor will proceed with
the procurement, construction, installation, start-up and completion of the
Systems based upon the Technical Specifications and the Drawings. Owner shall
notify

 

19


--------------------------------------------------------------------------------


 

Contractor as to whether it approves or disapproves (and, if it disapproves, the
reasons therefore) each of the Drawings within ten (10) Business Days of its
receipt of the same.  Owner will review the Drawings for compliance and will
mark and stamp them to indicate whether changes and/or corrections are
required.  Contractor shall address all material comments and questions
appropriately including, when appropriate, incorporating the comments,
corrections and/or changes on the original drawing or document and resubmitting
the drawing or document.  Should Owner fail to provide notification to
Contractor within the aforesaid ten (10) day period after its receipt of
Drawings, then the Drawings for which notification is not provided shall be
deemed to have been returned as acceptable for procurement, fabrication or
construction. Owner’s approval or disapproval of any design documents, including
but not limited to the “Drawings” shall not impose on Owner any responsibility
for design and shall not be deemed a waiver, and will not relieve Contractor of
Contractor’s obligations for turnkey design, procurement and construction of the
Work in accordance with the Contract Documents.  Performance of any work,
fabrication of materials or procurement of fabricated material, requiring the
review of drawings, data, etc., prior to obtaining final review of drawings,
data, etc., is at Contractor’s risk.

6.2.3.5           Rough Site Grading, Demolition and Relocation: As part of the
Work, Contractor shall perform the following engineering and design services in
connection with the Owner Scope:

6.2.3.5.1   Contractor has provided to Owner preliminary bidding information
that includes Contractor’s requirements for rough site grading work (“Rough Site
Grading”).  The bidding information shall include, as necessary to satisfy
Contractor’s requirements, engineering, drawings, and specifications.  The
bidding information shall be suitable for soliciting bids from rough site
grading contractors for  performance of the Rough Site Grading by such
contractors in accordance with Contractor’s requirements.  The design for the
Rough Site Grading shall account for, be prepared in accordance with, and be
coordinated with, the Approved Project Schedule, the approved Drawings, the
existing Site conditions and any other planned or reasonably anticipated
activities in the vicinity of Rough Site Grading.  The drawings and
specifications included in the bidding information shall provide detail, such as
relevant geotechnical information, locations of existing structures and
utilities, and beginning and final coordinates and elevations, so as to
facilitate efficient and effective prosecution of the Rough Site Grading.

6.2.3.5.2   Contractor has provided to Owner bidding information that includes
Contractor’s requirements for

 

20


--------------------------------------------------------------------------------


 

underground relocation work (“Underground Relocation”).  The bidding information
consists of drawings indicating existing locations of underground utilities and
proposed relocation routing. Existing underground utilities locations are based
on Ground Penetrating Radar (GPR) surveys and as built drawings obtained from
Owner, and will have to be field verified by Owner or Owner’s underground
relocation contractors. The proposed relocation routing for the utilities is
based on existing General Arrangement drawings. Field rerouting will be verified
by the Underground Relocation contractors. For other unanticipated interferences
encountered during the re-routing implementation, the Owner or the Owner’s
underground relocation contractor will follow the same process.  The bidding
information is suitable for soliciting bids from underground relocation
contractors for performance of the Underground Relocation by such contractors in
accordance with Contractor’s requirements as outlined above.  The plan for the
Underground Relocation shall account for, be prepared in accordance with, and be
coordinated with, the Approved Project Schedule, the approved Drawings, the
existing Site conditions and any other planned or reasonably anticipated
activities in the vicinity of Underground Relocation.  The drawings included in
the bidding information provide, in as much detail as can be reasonably
determined by GPR surveys and other information on as-built drawings provided to
Contractor by Owner, such as location, size, nature, and other defining
characteristics of the identified underground utilities and other items required
to be relocated, approximate coordinates and approximate elevations for those
items (elevation and plan), relevant geotechnical information, locations of
existing structures and obstructions, so as to facilitate prosecution of the
Underground Relocation and to avoid subsequent relocation of the same utilities
or other items.  Before any relocated utilities or other items are covered up or
buried, Contractor shall be afforded an opportunity, at its option, to inspect
the utilities or other items to confirm that they have been relocated.  Owner
and Contractor shall follow the same process for any subsequent Underground
Relocation required by Contractor during performance of the Work.

6.2.3.5.3   Contractor will prepare and deliver to Owner a package describing
the demolition work at each Site necessary for proper construction and
completion of the Project (“Site Demolition”).  Contractor shall provide to
Owner bidding information that includes Contractor’s requirements for Site
Demolition.  The bidding information shall include, as necessary to satisfy
Contractor’s requirements, engineering and drawings. Design and implementation
of rerouting for utilities and services in

 

21


--------------------------------------------------------------------------------


 

the structures and other facilities to be demolished or relocated shall be part
of the scope of Owner or Owner’s Site Demolition contractors. The bidding
information shall be suitable for soliciting bids from site demolition
contractors, and for performance of the Site Demolition by such contractors in
accordance with Contractor’s requirements.  The design for the Site Demolition
shall account for, be prepared in accordance with, and be coordinated with, the
Approved Project Schedule, the approved Drawings, the existing Site conditions
and any other planned or reasonably anticipated activities in the vicinity of
Site Demolition.  The information provided by Contractor concerning Site
Demolition shall provide information, such as location, size, nature, and other
defining characteristics of structures and other facilities to be demolished or
relocated, any adjoining structures that should not be demolished or damaged,
and other details, so as to facilitate prosecution of the Site Demolition. 
Owner and Contractor shall follow the same process for any subsequent Site
Demolition required by Contractor during performance of the Work.

6.2.3.6           Interfaces and connections for the Gypsum Dewatering Plant
shall be located five feet outside the building battery limit.  Based on the
information provided by Owner pursuant to Section 5.2, Contractor shall prepare
and submit to Owner detailed engineering, drawings and specifications for the
pilings, and interfaces on Contractor’s side, for the Gypsum Dewatering Plant as
described in Exhibit 1.  After addressing Owner’s comments, if any, Contractor
shall prepare “issued for construction” drawings showing the final locations of
points of interface between the Gypsum Dewatering Plant and other portions of
the Project.

6.2.3.7           Contractor’s obligations under Section 6.2.3.6 shall be
performed in accordance with Sections 6.2.3.7.1 through 6.2.3.7.6.

6.2.3.7.1        Contractor shall submit to Owner for its approval “issued for
construction” drawings and specifications for the pilings at Morgantown in
accordance with Exhibit 15, as same may be modified by mutual agreement of the
Parties.

6.2.3.7.2          Contractor shall submit to Owner for its approval “issued for
construction” drawings and specifications for the pilings at Chalk Point in
accordance with Exhibit 15, as same may be modified by mutual agreement of the
Parties.

6.2.3.7.3          Contractor shall submit to Owner for its approval “issued for
construction” drawings and specifications for the pilings at Dickerson

 

22


--------------------------------------------------------------------------------


 

in accordance with Exhibit 15, as same may be modified by mutual agreement of
the Parties.

6.2.3.7.4          Contractor shall submit to Owner for its approval “issued for
construction” drawings and specifications for the utility interfaces at
Morgantown in accordance with Exhibit 15, as same may be modified by mutual
agreement of the Parties.

6.2.3.7.5          Contractor shall submit to Owner for its approval “issued for
construction” drawings and specifications for the utility interfaces at Chalk
Point in accordance with Exhibit 15, as same may be modified by mutual agreement
of the Parties.

6.2.3.7.6          Contractor shall submit to Owner for its approval “issued for
construction” drawings and specifications for utility interfaces at Dickerson in
accordance with Exhibit 15, as same may be modified by mutual agreement of the
Parties.

6.3           Procurement Services. As part of the Work, Contractor will provide
the following services:

6.3.1        Procurement of Systems Equipment and Construction Equipment. 
Contractor will provide or procure in Contractor’s name, pay for, receive and
transport to the Site, receive at the Site, unload, place and maintain in
storage, remove from storage, and check-out all Construction Equipment and all
Systems Equipment and any and all other equipment necessary to design and build
the complete Project, excluding only the Owner Scope.  In addition, all items
constituting the Systems Equipment shall be in strict compliance with the
Contract Documents.

6.3.1.1           Title to Systems Equipment.  Title to the Systems Equipment
procured by Contractor will pass to Owner when Owner has made a payment to
Contractor that represents payment for such Systems Equipment. The Parties
expressly understand and agree, however, that the passage of title will not
release Contractor from its responsibility to perform fully its obligations
under the Agreement.

6.3.1.2           Risk of Loss.  Notwithstanding passage of title from
Contractor to Owner, risk of loss, destruction or damage of or to Systems
Equipment for each System will be borne by Contractor to the extent that
Contractor will be responsible for any insurance deductible amounts required
under Section 28.2 to cover such risk of loss at all times until Substantial
Completion of such System.  Any such insurance deductible amounts shall be
treated as Allocable Costs under Section 11.5.

6.3.1.3           Storage.  Contractor will provide and pay for all appropriate
storage and maintenance while in storage, in accordance with

 

23


--------------------------------------------------------------------------------


 

manufacturers’ recommendations, for all Systems Equipment and any and all other
equipment necessary to design and build the Project on or off the Site.

6.3.2        Procurement of Chemicals, Start-Up Spares and Consumables. 
Contractor will pay for, receive, and deliver to the Site all of the chemicals,
start-up spares and consumables required for the completion of the Project
(other than fuel, ammonia, limestone, make-up water, any chemicals required for
waste-water treatment). Contractor will coordinate with Owner regarding the
delivery and storage of such chemicals, start-up spares and consumables at the
Site. Contractor will at all times transport, store and use these chemicals in a
manner that is in accordance with all Applicable Laws and Applicable Permits.

6.3.3        Inspection and Testing of Materials and Systems Equipment.  As part
of the Work, Contractor will inspect and test the Systems Equipment to ensure
that all fabrication work is proceeding in accordance with the Approved Project
Schedule and the Contract Documents and to protect Owner against defects and
deficiencies in such items. Contractor will notify Owner of any pre-installation
testing to any Systems Equipment (i) fourteen (14) calendar days in advance of
such testing for any testing outside the Site, and (ii) twenty-four (24) hours
in advance of such testing for any testing within the Site. Owner will have the
option of being present at all inspections and testing on or off the Site. No
inspection observed or performed or failed to be observed or performed by Owner
will be deemed a waiver of any of Contractor’s obligations under this Agreement
or be construed as an approval or acceptance of any portion of the Work.

6.4           Transportation Charges.  Contractor will pay all transportation
charges incurred by Contractor in connection with its performance of this
Agreement including, without limitation, procuring and transporting the Systems
Equipment and Construction Equipment, chemicals (other than fuel, ammonia,
limestone, make-up water, any chemicals required for waste-water treatment) and
any other items provided by Contractor pursuant to this Agreement and all
charges for shipping, air travel and in-land transportation. Contractor shall
have the sole and exclusive right to make the selection of vessels and
transportation agencies unless otherwise reasonably directed in writing by
Owner’s Authorized Representative.

6.5           Construction-Related Work.  After issuance of the NTP, and as part
of the Work, Contractor will perform and undertake the construction-related
services described below:

6.5.1        Clearance of the Site (by Owner).    Contractor will be responsible
for the removal of obstructions to the Work that may be located on the Site
other than those conditions or items expressly included within the Rough Site
Grading, Underground Relocation or Site Demolition described in Section 5.1,
5.3.2 and 5.3.3 and for the clean up, disposal and removal of any matter related
to such removal or arising in any way from the performance of such work. 

 

24


--------------------------------------------------------------------------------


 

Before removing any such obstructions, Contractor will discuss and agree with
Owner concerning the items to be removed. Contractor will follow any
instructions that Owner may have with respect to such removal. Contractor will
take all reasonable precautions necessary to avoid any damage to persons or any
property during the course of any such removal work..

6.5.2        Labor and Personnel.  Contractor will provide and be solely
responsible for all labor and personnel required in connection with the Work.
All labor and personnel provided by Contractor will by training, experience or
otherwise be qualified and duly licensed to perform the assigned Work items. 
Owner will not be responsible for or have control or charge over the acts or
omissions of the Contractor, Subcontractors, or any of their agents or
employees, or any other persons performing any of the Work.

6.5.3        Construction Utilities Interface.  Contractor shall include in its
design all equipment, parts, or other items necessary to interface with Owner’s
utility facilities to fully perform and complete the Work. Contractor will
interface with the Facility for the purposes of accessing reasonable consumption
of utilities as described in Section 3.3.5 of Exhibit 1. Such interface will be
performed according to a schedule agreed upon by Owner and Contractor.

6.5.4        Testing.  Contractor shall perform all Performance Tests and the
costs thereof are Allocable Costs.  If the test results for the Initial
Performance Test, as witnessed by Owner and adjusted to the design conditions
asset forth in Section 7.7.1, reveals that a System does not meet the
Performance Guarantees for such System, then the direct costs and expenses
relating to the subsequent re-performance of any Performance Tests shall be
treated as Guarantee Costs under Section 11.3; provided, however, that in all
cases Owner shall bear the cost of fuel, ammonia, limestone, make-up water, and
any chemicals required for waste-water treatment required for re-testing.

6.5.5        As-Built Drawings.  As a condition to achieving Final Completion
for each Facility, Contractor will provide Owner with (i) five (5) hard copies
of the As-Built Drawings; and (ii) one (1) electronic copy of such As-Built
Drawings and Technical Specifications in a form acceptable to Owner. In advance
of Final Completion, representatives of Contractor and Owner will consult and
agree upon the acceptable type, form and substance that will be required for the
As-Built Drawings.

6.5.6        Operation and Maintenance Manuals.  As a condition to achieving
Mechanical Completion of a System hereunder, for each Facility Contractor will
provide Owner with three (3) individually bound final operation and maintenance
instruction manuals in hard copy and three (3) copies in electronic form, in a
form and containing such information as Owner may require, with respect to each
System and all subsystems thereof. The format and content for this document
shall be as mutually agreed between the Parties.

 

25


--------------------------------------------------------------------------------


6.5.7        Turnover Package.  Prior to achieving Substantial Completion,
Contractor will provide Owner with a turnover package with respect to such
System, which will include all such drawings, start-up procedures, log sheets,
and settings. Contractor shall provide a draft of the turnover package to Owner
no later than four months before Substantial Completion of each System, and the
format and content for this document shall be as mutually agreed between the
Parties.

6.5.8        Clean Up and Waste Removal.  Contractor will keep the work area and
surrounding areas clean and free from accumulation of waste materials and
rubbish caused by the Work. Contractor will provide a dumpster of a size and
type reasonably acceptable to Owner, to be kept at a location acceptable to
Owner, for the temporary storage and ultimate removal of all waste materials and
rubbish. As a condition of achieving Final Completion of a System hereunder,
Contractor will completely clean the work area and surrounding areas and will
remove from the Site all waste materials and rubbish generated, and (unless
necessary for the completion of the remaining System) all Contractor’s tools,
Construction Equipment, machinery and surplus materials used in connection with
such System. Contractor shall remove and dispose of all such waste materials and
rubbish in accordance with the Contract Documents, all Applicable Laws, all
Applicable Permits and all Owner’s rules, regulations, practices and procedures.
If, in the reasonable opinion of Owner, Contractor has failed to fulfill its
obligations under this Section, then Owner, after having given prior notice to
Contractor, may itself clean or cause to be cleaned the work area and
surrounding areas and remove all waste materials, rubbish, Contractor’s tools,
Construction Equipment, machinery and surplus materials from the Site. All costs
and expenses related to such actions of Owner will be Allocable Costs under
Section 11.5.  Owner’s taking such actions will not relieve Contractor of its
obligations under this Agreement or Applicable Laws or constitute a waiver of
any of Owner’s rights or a mitigation or diminution of any of Contractor’s
obligations under this Agreement. For the avoidance of doubt, Contractor is not
required to clean up or remove waste generated by Separate Contractors
performing the Owner Scope.

6.5.9        Hazardous Substances.  Contractor will take all measures necessary
to prevent the release by Contractor or any of its Subcontractors of any
Hazardous Substances at the Site or adjacent areas. Contractor will immediately
notify Owner of any spills, emissions or other releases of Hazardous Substances
at or adjacent to the Site due to Contractor or its Subcontractors. Contractor
will be responsible for removing from the Site and areas adjacent thereto, and
for properly disposing of, in compliance with the Contract Documents, all
Applicable Laws and Applicable Permits, all Hazardous Substances generated or
accumulated by Contractor or any Subcontractor in the course of performing the
Work. In the event Contractor encounters on the Site material reasonably
believed to be a Hazardous Substance that existed prior to the effective date of
the NTP, then Contractor will immediately cease performance of any Work in the
area

 

26


--------------------------------------------------------------------------------


 

affected and report the condition to Owner in writing. Contractor will not
thereafter resume performance of the Work in the affected area except with the
prior written permission of Owner.  Contractor shall provide reasonable advance
notice before contacting any local, state or federal environmental regulatory
agency concerning such pre-existing Hazardous Substance.  Contractor may be
entitled to cost and schedule relief pursuant to Section 19.6.

6.5.10      Quality Assurance/Quality Control.  The Contractor shall submit to
the Owner for review its quality control manual.  The Contractor shall be
responsible for assuring that any Subcontractor’s quality control program meets
the specified requirements imposed on Contractor by Owner.  Contractor’s quality
program shall be consistent with Owner’s Quality Program (MIRMA Standard Quality
Requirements, Rev. 0 — 07/16/01).  In addition, Contractor shall comply with the
following supplemental requirements:

6.5.10.1         All quality control documentation, as specified, shall be
submitted for review and acceptance, to Owner, and shall include, but not be
limited to the following:  material certifications; inspection and
nondestructive examination records; test records; and copies of deviations and
approved deviation reports.

6.5.10.2         All materials, equipment or products and accessories furnished
by Contractor shall be new and of first-class quality for the service intended
and shall be free of all defects.  Owner shall have the right to reject all
materials and workmanship not conforming to the Technical Specifications or
Drawings.  Any defective material found shall be promptly replaced or corrected
by Contractor to the satisfaction of Owner.

6.5.10.3         Contractor shall develop an inspection point program.  This
program shall include the manufacturing, inspection, and test operations which
are required for Contractor to demonstrate product quality, whether performed in
its or its Subcontractor’s or supplier’s facilities.


6.5.10.4         OWNER AND/OR ITS DESIGNATED REPRESENTATIVE SHALL HAVE FULL
ACCESS TO CONTRACTOR AND SUBCONTRACTOR’S FACILITIES FOR REVIEWING CONFORMANCE TO
THE APPROVED QUALITY CONTROL RECORDS, AND FOR WITNESSING OF INSPECTIONS AND
TESTS.  OWNER OR ITS DESIGNATED REPRESENTATIVE SHALL BE NOTIFIED FOURTEEN (14)
CALENDAR DAYS PRIOR TO THE START OF THE TESTS AND INSPECTION POINTS AS SPECIFIED
BY OWNER.


6.5.10.5         NON-CONFORMANCES AND DEVIATIONS SHALL BE DOCUMENTED IN DETAIL
INCLUDING REVIEW, ACCEPTANCE, AND RESOLUTION AND MADE AVAILABLE FOR OWNER REVIEW
UPON REQUEST.  CONTRACTOR SHALL FURNISH OWNER WITH TRIPLICATE CERTIFIED COPIES
OF ANY AND ALL FACTORY TEST DATA AND CERTIFICATES.  OWNER SHALL HAVE THE RIGHT
TO REJECT ALL MATERIALS AND WORKMANSHIP NOT


 

27


--------------------------------------------------------------------------------



 


CONFORMING TO THE TECHNICAL SPECIFICATIONS OR DRAWINGS.  ANY DEFECTIVE MATERIAL
FOUND DURING THE PROGRESS OF THE WORK SHALL BE PROMPTLY REPLACED OR CORRECTED BY
CONTRACTOR TO THE SATISFACTION OF OWNER.

6.5.10.6          All manufacturing errors or omissions required to be corrected
in the field shall be performed by Contractor and the cost shall be treated as
Allocable Cost pursuant to Section 11.5, or if performed by Owner after failure
of Contractor to perform same, the cost of same shall be an Allocable Cost. 
Work performed in the field shall be in the same standards of quality, using
approved procedures and personnel, as required in the Contractor’s shops.

6.5.11      Contractor shall provide all labor, materials and equipment and
other services necessary to construct and install the pilings, and utility
interfaces on Contractor’s side (including power supply interface, water
interface and point-to-point control interconnections) for the Gypsum Dewatering
Plant in accordance with the approved “issued for construction” drawings and
specifications prepared by Contractor pursuant to Section 6.2.3.6

6.5.12      Contractor’s obligations under Section 6.5.11 shall be performed in
accordance with Sections 6.5.12.1 through 6.5.12.3 below.

6.5.12.1         Contractor shall achieve substantial completion of the utility
interfaces at Morgantown in accordance with Exhibit 15, as same may be modified
by mutual agreement of the Parties.

6.5.12.2         Contractor shall achieve substantial completion of the utility
interfaces at Chalk Point in accordance with Exhibit 15, as same may be modified
by mutual agreement of the Parties.

6.5.12.3         Contractor shall achieve substantial completion of the utility
interfaces at Dickerson in accordance with Exhibit 15, as same may be modified
by mutual agreement of the Parties.

6.6           General.  As part of the Work, Contractor will perform all other
obligations imposed under the Contract Documents and any other services that may
reasonably be inferred from the Contract Documents as being necessary for the
proper execution and completion of the Work.

6.7           Non-Interference.  Contractor will not, and will ensure that
Contractor’s Subcontractors do not, interfere with the ongoing operations of the
Facility, except as otherwise approved by Owner. Contractor will take all
reasonable action to protect the Facility and all other property of Owner from
damage as a result of its performance of the Work.  Contractor shall at all
times limit its employee’s activities to the specific work areas on the Site. 
Contractor’s vehicles or personnel are not to enter or pass through the
operating areas of the Facility, except for travel to and from the work areas
along designated routes approved by Owner.

 

28


--------------------------------------------------------------------------------


 

6.8           Safety.  Owner is committed to a safe workplace. Contractor shall
at all times be solely responsible for providing safe conditions in its work
area free from hazards that may cause harm to person or property while
performing the Work for Owner.  Contractor will initiate, maintain and supervise
all necessary or desirable safety precautions and programs in connection with
the performance of the Work. Such safety precautions and programs will be in
compliance with Owner’s safety and job work rules and regulations applicable at
each site as well as Applicable Laws and Applicable Permits. Pursuant to such
safety precautions and programs, Contractor will take all reasonable actions
necessary to prevent injury or death to any persons and to prevent damage or
loss to any property while it is performing the Work at the Site. During its
performance of the Work, Contractor will be responsible for providing for the
safety of workers employed by Contractor and its Subcontractors and for the
safety of any other persons who may be affected by the Work on or in proximity
to the Site. Contractor will comply with all Owner safety requirements, and all
Applicable Laws and Applicable Permits regarding safety. Contractor will
immediately notify Owner upon the occurrence of any injury or damage to property
that occurs on the Site. Contractor will promptly remedy any damage or loss to
property at or to the Site or at the site of or to the Facility caused by
Contractor or its Subcontractors. Whenever, in the reasonable opinion of Owner,
Contractor has failed to take sufficient precautions for the safety of the
public or the protection of the Facility, the Systems, the Site or property
adjacent thereto, creating, in the reasonable opinion of Owner, an emergency
requiring immediate action, then Owner, after having given reasonable prior
notice to Contractor (except in the case of an emergency, in which event notice
may be given after the fact), may cause such sufficient precautions to be taken
or provide such protection. The cost and expense of taking or provision of any
such precautionary actions by Owner or its agents will be treated as an
Allocable Cost pursuant to Section 11.5. Owner’s taking any such precautionary
actions will not relieve Contractor of its obligations under this Agreement or
Applicable Laws or constitute a waiver of any of Owner’s rights or a mitigation
or diminution of any of Contractor’s obligations under this Agreement. In
addition to, and to further describe Contractor’s safety obligations, the
following are understood and agreed:

6.8.1        Contractor Responsibility.  Contractor agrees to employ the
appropriate means, methods, techniques, sequences, or procedures of
construction, and to establish or undertake safety precautions/programs in
accomplishing the Work. Contractor shall also be responsible for assuring that
all of its Subcontractors comply with these safety conditions.  Contractor shall
at all times be responsible for initiating, maintaining, and supervising all
safety precautions and programs in connection with the Work, and will perform
the Work in accordance with good safety practices.

6.8.2        Fitness For Duty, Drug, Alcohol Abuse And Safety Policy For Access
To Owner Facilities.  Sections 6.8.3 through 6.8.6 apply to the personnel of
Contractor and all Subcontractors providing maintenance, construction, and
related services at the Sites.  Owner employees are covered by Mirant Drug
Prevention Policy and employee conduct policy.

 

29


--------------------------------------------------------------------------------


 

6.8.3        Access To Owner Facilities.  Owner may deny access to, or remove
from its Facilities the personnel of Contractor or any Subcontractor, who Owner
has reasonable grounds to believe has:

6.8.3.1           Engaged in alcohol abuse, illegal drug activity or unsafe work
practices which in any way impairs Owner’s ability to maintain safe work
facilities, to protect the health and well-being of Owner employees, customers,
and the general public, and to promote the public’s confidence in Owner service
and operations; or,

6.8.3.2           Been found guilty, pled guilty, or pled nolo contendere to a
charge of sale or distribution of any illegal drug or controlled substance as
defined under federal or governing state law within the past five (5) years,
whether or not the criminal record was later expunged or sealed by a court
order.

Any individual who has been denied access to, or removed from, Owner facilities
for violating this policy may obtain permission to enter or reenter provided the
individual establishes, to the satisfaction of his or her employer and Owner
that the previous activity which formed the basis for denying access or removal
has been corrected and his or her future conduct will conform with this policy.
Owner retains the right of final approval for the entry or reentry of any
individual previously denied access to or removed from Owner facilities.

6.8.4        Prohibited Activities.  The following activities are prohibited at
all Facilities:

6.8.4.1           Possessing, furnishing, selling, offering, purchasing or using
firearms, weapons, or explosives, or being under the influence of drugs or other
controlled substances as defined under federal or governing state law;

6.8.4.2           Possessing, furnishing, selling, offering, or using alcoholic
beverages, or being under the influence of alcohol; or

6.8.4.3           Engaging in any unsafe work practices.

6.8.5        Suspected Violation Of Policy.  Where reasonable cause exists that
Section 6.8.4 has been violated, Contractor or Subcontractor shall inform the
Owner. Contractor or Subcontractor shall also take any or all of the following
actions:

6.8.5.1           Search the individual, his or her vehicle, locker, storage
area, and personal effects;

 

30


--------------------------------------------------------------------------------


 

6.8.5.2           Require the individual to undergo a medical examination to
determine his or her fitness for duty. Such examination shall include obtaining
a urine and/or blood specimen for drug or alcohol analysis unless the examining
physician deems such tests to be inappropriate; or

6.8.5.3           Take any other appropriate action to determine if there has
been a violation of Section 6.8.4.

6.8.6        Refusal To Comply.  Refusal to comply with a request made under
this Section 6.8 shall be grounds for denying access to, or immediate removal
from, any Owner facility.

6.8.7        Protection.  At all times with respect to its Work activities,
Contractor must provide a safe environment and working conditions, and shall
take necessary precautions for the safety of, and shall provide the necessary
protection to prevent damage, injury, or loss to:

6.8.7.1           Its employees and those employees of its Subcontractors on the
Project, and other persons who may be affected thereby, including, without
limitation, any employees of Owner or Owner’s Separate Contractors on the
Project. Contractor will provide such safety equipment to its employees as is
necessary to meet the requirements of good safety practices and Applicable Laws
and regulations, including, but not limited to, eye, head, and ear protection.
Hard hats, approved safety shoes and approved eye protection will be used while
working on Owner work sites. Ear protection is required inside operating parts
of the plants.

6.8.7.2           All the Work and all materials or equipment to be incorporated
therein, whether in storage on or off the Site.

6.8.7.3           Other property at the Site or adjacent thereto, including
trees, shrubs, lawns, walks, pavements, roadways, structures, and utilities not
designated for removal, relocation, or replacement in the course of the Work.

Contractor shall erect and maintain, as required by the conditions and progress
of the Work, all necessary safeguards for the safety and protection of the Work
and of persons and property.  Contractor shall advise Owner whenever the Work is
expected to affect the owners of adjacent utilities and shall cooperate with
Owner in providing notice to such owners.  Contractor shall keep all its tools,
equipment, materials, etc., in such condition that the Work can be carried on
with safety to employees of Owner, Contractor, other contractors, and to other
persons and property on or near the Site or Owner premises. Contractor shall
furnish and erect all temporary barricades required by federal, state, or local
laws, ordinances, rules, or regulations, by any governmental authority or by
Project conditions. All such barricades shall be arranged so as to ensure the
safety of all workers,

 

31


--------------------------------------------------------------------------------


 

persons, and property, and shall be removed by Contractor at the completion of
the Work.

6.8.8        OSHA Compliance.  Contractor shall comply with OSHA Construction
Safety and Health Standards, Construction Industry Standards (29 CFR part 1926),
applicable General Industry Standards (29 CFR part 190), and all other
Applicable Laws, ordinances, rules, regulations, and orders of any public body
having jurisdiction for the safety of persons or property or to protect them
from damage, injury, or loss.  Contractor shall also comply with Owner safety
regulations and rules.

6.8.9        Material Safety Data Sheets.  In accordance with Applicable Laws,
Contractor must provide Material Safety Data Sheets (MSDS) on all chemical
products and toxic substances. This MSDS must be sent to the Owner’s contract
administrator authorizing the contract or purchase order.

6.8.10      Dust and Fume Control.  Contractor has the responsibility for
knowledge of applicable laws and regulations relating to dust and fumes arising
from, or related to, the Work, as well as methods of compliance and control.
Contractor must treat, in an approved fashion, the area in which it is
conducting its operations, as well as any access areas into its area in order to
control dust. When demolition or other Work creates harmful dust or fumes,
Contractor shall provide satisfactory means to protect personnel and property
against any such substances in accordance with Applicable Laws and Applicable
Permits.

6.8.11      Water Pollution.  Contractor has the responsibility for knowledge of
Applicable Laws and Applicable Permits relating to water pollution arising from,
or related to, the Work, as well as methods of compliance and control.
Contractor shall provide suitable facilities to prevent the introduction of any
substances or materials into any stream, river, lake, underground aquifer, or
other body of water which may pollute the water or constitute substances or
materials deleterious to fish and wildlife in accordance with Federal, State,
and local laws and regulations.  Contractor is responsible for developing,
maintaining and complying with a Storm Water Pollution Prevention Plan (SWPPP)
necessary for the Work at each Site in accordance with Applicable Laws and
Applicable Permits.  Contractor shall furnish Owner with a copy of its SWPPP for
each Site before commencing the Work at that Site.

6.8.12      Operating Environment.  Contractor must assure that its employees
and Subcontractors work safely in the environment of an electric utility.

6.8.12.1         Generating Sites.  Within power plants, there are fire,
high-pressure steam, high-voltage electricity, and chemicals. All require
careful attention to those hazards and extreme care to assure that Contractor’s
operation does not damage or interfere with the plant operation.

 

32


--------------------------------------------------------------------------------


6.8.12.2         Electrical System.  Within substations, and overhead and
underground transmission lines, extremely high-voltage electricity requires the
strict compliance with OSHA and Owner’s safety regulations.

6.9           Operating Utilities Interface.  Owner will, in accordance with the
schedule agreed to by Owner pursuant to Section 8.1, make such utilities
available to Contractor as described in Exhibit 1.

6.10         Owner’s Right to Inspect, Stop and Re-Perform Work.

6.10.1      Owner’s Right to Attend Contractor Inspections.  Owner will have the
option of being present at all inspections and testing on or off the Site, and,
in the event that the progress and quality of the Work are not proceeding in
accordance with Contract Documents or the Approved Project Schedule, will be
entitled to make recommendations to Contractor or any Subcontractor for the
purpose of remedying such deficiencies. No inspection observed or performed or
failed to be observed or performed by Owner will be deemed a waiver of any of
Contractor’s obligations or be construed as an approval or acceptance of the
Work.

6.10.2      Inspection and Re-Performance.  Owner will have the right to have
access to and inspect the Work, wherever located and at any stage of completion.
Owner may reject any Work that does not comply with the Contract Documents. If
Owner’s inspection reveals any such non-compliance or any other defects in any
portion of Work, then Contractor will promptly correct all such defective Work
and the cost of such correction shall be treated as an Allocable Cost under
Section 11.5. If Contractor fails to initiate correction of the defective Work
within five (5) calendar days of Owner’s notice, Owner may, without prejudice to
any other remedy Owner may have under this Agreement, correct such defective
Work. Owner’s correction of such defective Work will not relieve Contractor of
its obligations under this Agreement. All costs and expenses related to such
actions of Owner will be treated as Allocable Costs, and Contractor will
promptly reimburse Owner for all such amounts if and to the extent such costs
are to be borne by Contractor pursuant to Section 11.5.

7. PERFORMANCE GUARANTEES

Contractor guarantees that the Systems will meet the performance guarantee
requirements below, as further described in Exhibit 6 (the “Performance
Guarantees”).

7.1           Input Guarantees for FGD Systems.  The following input guarantees
as further set forth in Exhibit 6 (“Input Guarantees”) apply to the FGD Systems:

7.1.1        Guaranteed Consumption Levels.  The guaranteed consumption levels
and related engineering design margins (the “Engineering Design

 

33


--------------------------------------------------------------------------------


 

Margins”) are set forth in Exhibit 6 for consumption of auxiliary power,
limestone, and makeup water.

7.1.2        Consumption Within Engineering Design Margins.  In cases where the
actual consumption exceeds the guarantee, but is within the Engineering Design
Margins as established pursuant to Section 7.1.1, then, as Owner’s sole and
exclusive remedy, the liquidated damages for excess consumption listed below
shall accrue and be treated as Guarantee Costs under Section 11.3.

7.1.3        Consumption Outside Engineering Design Margins.  In cases where the
actual consumption exceeds both the guarantee and the Engineering Design
Margins, then the liquidated damages for excess consumption shall apply plus
Contractor shall perform all Work necessary to satisfy the Engineering Design
Margins and re-test the Systems until the testing verifies that consumption is
within the Engineering Design Margins as established pursuant to Section 7.1.1. 
The costs of such work and re-testing shall be treated as Guarantee Costs
pursuant to Section 11.3. Once a System is placed in service and the actual
operating parameters are established, the Engineering Design Margin shall be
adjusted by agreement of the Parties to reflect the actual operating
requirements and to allow reasonable operating capacity margins in accordance
with Prudent Utility Practices and Prudent Electrical Practices.

7.1.4        Liquidated Damages for Input Guarantees for FGD Systems. 
Liquidated damages shall be assessed against Contractor for exceeding guaranteed
consumption levels for FGD Systems as follows:

7.1.4.1           Power Consumption.  Liquidated damages of $1,370 per kW shall
apply for every kW in excess of the guaranteed power consumption (excluding
fan).

7.1.4.2           Make-Up Water Consumption.  Liquidated damages of $4,000 per
gallon/minute shall apply for every gallon/minute in excess of the guaranteed
water consumption.

7.1.4.3           Limestone Consumption.  Liquidated damages of $1,000,000 per
ton/hr for each ton/hr in excess of the guaranteed limestone consumption.

7.2                                 Output Guarantees for FGD Systems.

7.2.1        List of Output Guarantees.  The following output guarantees as
further set forth in Exhibit 6 (“Output Guarantees”) shall apply to the FGD
Systems:

7.2.1.1     SO2 Removal as described in Section 1.1.1 of Exhibit 6.

 

34


--------------------------------------------------------------------------------


 

7.2.1.2     Mercury Removal as described in Section 1.1.14 of Exhibit 6.

7.2.1.3     Equivalent Availability Guarantee as described in Section 1.2 of
Exhibit 6.

7.2.1.4     Particulate Emission Level as described in Section 1.1.2 of Exhibit
6.

7.2.1.5     Oxidation Level as provided in Section 1.1.10 of Exhibit 6.

7.2.1.6     Sound Level as provided in Section 1.1.12 of Exhibit 6.

7.2.1.7     Wastewater Effluent Quality as provided in Section 1.1.13 of
Exhibit 6, and Item 6 of Exhibit 8C.

7.2.2        Correction by Contractor.  For each of the Output Guarantees for a
FGD System, System output shall satisfy the guaranteed value as a minimum.  If
during testing the guaranteed value is not met, Contractor shall correct the
Work, repair or replace the affected parts or systems and re-test until the
guaranteed values are achieved, except that for Mercury Removal the provisions
of Section 7.2.3 shall apply.  The costs of such correction and re-testing (and
any payments due from Contractor pursuant to Section 7.2.3 to the extent not
collected by Contractor from the FGD Subcontractor) shall be treated as
Guarantee Costs pursuant to Section 11.3.

7.2.3        Mercury Removal.  Mercury Removal will be tested for during
Performance Test PA as described in Exhibit 6.  In the event that the actual
Mercury Removal is less than the guaranteed Mercury Removal,  Owner shall asses
Contractor $1,000,000 per each FGD System where the performance guarantee was
not achieved, and the Mercury Removal criteria for successful completion shall
be deemed to have occurred as of the date of the Performance Test PA.  Such
assessment shall be treated in accordance with Article 7.2.2. For a period of
ninety (90) days after the Performance Test PA, Contractor shall be given the
opportunity to modify and re-test the system in order to achieve the Mercury
Removal performance guarantee.  If the performance guarantee is met after
re-testing by Contractor, within the ninety (90) day cure period, Owner shall
return to Contractor the above-referenced payments if such amounts were paid to
Owner pursuant to Article 7.2.2 for each FGD System where the performance
guarantee was achieved.  After the ninety (90) day cure period has expired and
the performance guarantee is not met after re-testing by the Contractor, Owner,
as a performance liquidated damage, shall retain the above-referenced payments
pursuant to Article 7.2.2 for each FGD System where the performance guarantee
was not achieved.  During the ninety (90) day cure period, the Contractor shall

 

35


--------------------------------------------------------------------------------


 

have access to the equipment to implement potential remedies, and the FGD shall
be operated in a reasonable manner to support Contractor’s efforts.

7.3                                 Operational Guarantees for FGD Systems.

7.3.1        List of Operational Guarantees.  The following operational
guarantees as further set forth in Exhibit 6 (“Operational Guarantees”) shall
apply to the FGD Systems:

7.3.1.1        Minimum Turndown Capability as a percentage of full load as
provided in Section 1.1.9 of Exhibit 6.

7.3.1.2        Maximum Entrained Moisture Carryover as provided in Section 1.1.4
of Exhibit 6.

7.3.1.3        Fan Characteristics.  Performance guarantees for the booster fans
shall be as provided in Section 1.1.11 of Exhibit 6.

7.3.1.4        Pressure Drop.  Pressure drop through FGD System as provided in
Section 1.1.3 of Exhibit 6.

7.3.2        Correction by Contractor.  For each of the Operational Guarantees
for the FGD Systems, the System shall satisfy the guaranteed value as a
minimum.  In case during testing the guaranteed value is not satisfied,
Contractor shall correct the Work, repair or replace the affected parts or
systems and re-test until the guaranteed values are achieved.  The costs of such
correction and re-testing shall be treated as Guarantee Costs pursuant to
Section 11.3.

7.4           Blank

7.5           Blank.

7.6           Blank.

7.7           Performance Testing.

7.7.1        Performance Testing .  After the occurrence of Mechanical
Completion for each System, and after the “Ready for Flue Gas to Scrubber”
milestone in Exhibit 15 is achieved,  Contractor will start-up the System.  Once
Contractor has started a System, Owner will operate the corresponding Unit or
Units continuously for ninety (90) days (the “FGD Tuning Period”) during which
Contractor and its FGD Subcontractor will be afforded an opportunity to tune and
maximize the operation of the System.  The FGD Tuning Period shall include at
least twenty (20) days, scheduled at Contractor’s reasonable requirement, during
which the corresponding Unit or Units are operated at or near full load. 
Contractor shall notify Owner when each System is ready to be tested (such
notice, the “Testing-Ready Notice”).  Contractor will provide notice to Owner of

 

36


--------------------------------------------------------------------------------


 

Performance Test PA no later than fifteen (15) days prior to the then-scheduled
date of Provisional Acceptance for the System to be tested.  Contractor will
provide notice to Owner of Performance Test 1 no later than fifteen (15) days
prior to the then-scheduled date of Substantial Completion for the System to be
tested.  Contractor will perform the tests on each System as are described in
Exhibit 6, which tests are designed to demonstrate whether the System achieves
the Performance Guarantees (the “Performance Tests”); provided, that the results
of such tests will be adjusted, in a manner agreed to by the Parties, to the
design conditions set forth in Exhibits 1 and 6 and in accordance with
correction curves prepared by Contractor in accordance with Exhibit 6 and
approved by Owner.  Owner has the right to witness all occurrences of
Performance Test 1 and Performance Test PA.  If a System fails to meet any of
the Performance Guarantees during such Performance Test PA or Performance Test
1, then Contractor will immediately take such actions as are required to correct
the Work so as to meet the Performance Guarantees, and notify Owner when such
System is ready to be re-tested. Contractor will use all reasonable efforts to
complete the re-performed Performance Test 1 and Performance Test PA on such
System within thirty (30) days.  The costs of such correction and re-testing
shall be treated as Guarantee Costs pursuant to Section 11.3.  If a System fails
to satisfy the requirements at Performance Test 2 within the first 270 days of
testing, any costs of retesting and correction that are not due to failure of
the Owner to operate the System in accordance with Section 1.2 of Exhibit 6 and
the manuals provided by Contractor pursuant to Section 6.5.6, shall be treated
as Guarantee Costs. Owner shall afford the Contractor opportunity to test at
least two FGD Systems before July 2011. Provided that the Performance Guarantees
as set forth in Exhibit 6 are met during these tests, and the Performance Tests
have not been performed on a maximum of two FGD Systems, the Systems not tested
shall be deemed Substantially Complete.

7.8           Concurrent Obligations.  The Performance Tests listed in Sections
2.1.5 of Exhibit 6 shall be performed concurrently.  If Contractor’s performance
of such Performance Tests on a System reveals that such System is not capable of
concurrently passing such Performance Tests, then Contractor will immediately
and continuously take all measures that are necessary to cause such System to
pass such Performance Tests concurrently; provided, that such measures must meet
the standards set forth in Article 15. The cost of taking such measures,
including without limitation all additional costs of labor, equipment, supplies,
tools, non-consumable chemicals and materials shall be treated as Guarantee
Costs under Section 11.3.

8. PROJECT SCHEDULE; SCHEDULE GUARANTEES

8.1           Project Schedule.  Attached as Exhibit 15 is the “Draft Project
Schedule”.  Contractor has used its best efforts to schedule all work that
requires a Unit to be taken out of service during Owner’s planned outages
excepting for “tie-in” outages where Contractor’s obligation is to use
reasonable efforts to schedule those outages.  The Parties shall agree on the
Approved Project Schedule within thirty (30) days of execution of this
Agreement.  Once the Approved Project Schedule is agreed, it shall replace and

 

37


--------------------------------------------------------------------------------


 

govern over the Draft Project Schedule.   The “Approved Project Schedule”
contains an integrated detailed engineering, procurement, fabrication, delivery,
construction and startup schedule of the Work and the interface activities of
Owner’s Separate Contractors and specifies the Guaranteed Provisional Acceptance
Dates for the Work included in each System, the Guaranteed Final Completion Date
of the Work included in each Facility and all Scheduled Outage Periods, and
meets the following conditions:

8.1.1        Guaranteed Provisional Acceptance Date.  The Work necessary for and
included in the milestone identified in Exhibit 15 as “Ready for Flue Gas to
Scrubber” for each FGD System at each Facility shall be completed before 23:59
December 31, 2009, and the Guaranteed Provisional Acceptance Date for each FGD
System shall be a date not later than one hundred five (105) days after the
first day of the Scheduled Outage Period set forth in the Approved Project
Schedule for the final tie-in outage for that System.

8.1.2        Conditions for Outages.  The start dates, end dates, and duration
of outages (defined as calendar days from 07:00 on the start date of the outage
until 23:59 on the end date of the outage) are subject to Owner’s approval and
shall meet the following conditions:

8.1.2.1           Final tie-in outages for each Unit for Work on an FGD System
will have a maximum duration of fifteen (15) days;

8.1.2.2           Electrical tie-in outages per Unit will occur in March 2009
and have a maximum duration of five (5) days; and

8.1.2.3           The start dates, end dates, and duration of all other outages,
shall be as agreed by Owner with a minimum of six (6) months advance notice to
Owner from Contractor.

8.1.3        Outage Start and End Dates.  The start and end dates of all outages
will be mutually agreed between the Parties.  Contractor shall be flexible and
work with the Owner towards agreeing on the start and end dates of outages.

8.1.4        Blank.

8.1.5        Concurrent Outages.  Except as set forth in this Section 8.1.5,
Contractor shall not plan an outage for any Unit at Morgantown or Chalk Point
for a time when any other Unit at the same Facility is also out of service for a
planned outage by Owner or Contractor.  In the specific case of Chalk Point
Owner shall allow one concurrent outage, prior to the tie-in outage, for a time
and duration to be mutually agreed by the Parties.  Contractor shall not
schedule an outage for any Unit at Dickerson, if two other Units at Dickerson
are also out of service for a planned outage by Owner or Contractor.  Owner
shall provide six (6) months advance notice of outages planned by Owner. 
Contractor shall provide six (6) months advance notice of outages planned by
Contractor that are not in or in accordance with the Approved Project Schedule.

 

38


--------------------------------------------------------------------------------


8.1.6        Immovable Milestones.  There shall be no change to the following
milestones in Exhibit 15:

8.1.6.1           Provisional Acceptance for each FGD System shall occur not
later than one hundred five (105) days after the first day of the last Scheduled
Outage Period set forth in the Approved Project Schedule for the final tie-in
outage for that System, and Substantial Completion for each FGD System shall
occur not later than ninety (90) days after the date of Provisional Acceptance
for that System;

8.1.6.2           Owner permitting completion and construction full release
shall occur not later than September 1, 2007;

8.1.6.3           Required dates for operating utilities interface as described
in Exhibit 15;

8.1.6.4           Permitting documents submission date as described in Section
6.2.3.2;

8.1.6.5           The Guaranteed Provisional Acceptance Date as set forth in
8.1.1;

8.1.6.6           Owner’s schedule commitments as set forth in Section 5.3;

8.1.6.7        With respect to each FGD System, the Work included in the
milestone identified as “Ready for Flue Gas to Scrubber” in Exhibit 15 shall be
completed not later than December 31, 2009.

8.2           Schedule Guarantee.  As further provided in this Section 8.2,
liquidated damages will accrue for certain extended and unplanned outages, and
for delay in achieving any Guaranteed Provisional Acceptance Date, the
Guaranteed Substantial Completion Date, or Guaranteed Final Completion Date. 
Such liquidated damages shall be treated as Guarantee Costs pursuant to Section
11.3.

8.2.1        Work Progress and Completion.

8.2.1.1           General.  Contractor will schedule, report and perform the
Work according to the Approved Project Schedule.  Contractor will provide Owner
with a Progress Report on the fifteenth (15th) day of each month during the
performance of the Work.

8.2.1.2           Maximum Outage Period.  Contractor acknowledges that Owner
will incur significant damages and liabilities if any of the Units is taken out
of operation for any period longer than the Scheduled Outage Period for such
Unit (as will be reflected in the Approved Project

 

39


--------------------------------------------------------------------------------


 

Schedule). Accordingly, all Work that must be performed while a Unit is out of
operation will be performed by Contractor during normal maintenance outages
scheduled by Owner or during the Scheduled Outage Period for such Unit.  Subject
only to adjustment by Change Order, the Contractor’s exact compliance with the
Scheduled Outage Period set forth in the Approved Project Schedule is crucial to
Owner’s business and Contractor has planned, organized and coordinated the Work
to fully and exactly comply with such Scheduled Outage Period.  Because of the
significant economic harm that Owner will suffer if the Contractor does not
comply with the Scheduled Outage Period, Owner and Contractor agree that if,
during an outage, Contractor is not performing the Work in accordance with the
time limits for a Scheduled Outage Period and Owner can reasonably deduce,
during the outage, that Contractor will not complete the Work necessary within
the Scheduled Outage Period, then Owner may utilize separate contractors to
perform all or part of the Work necessary to complete such Work within the
Scheduled Outage Period.  Liquidated damages for such losses shall accrue for
each day that the Contractor does not start and finish the work in exact
accordance with the Scheduled Outage Period (such payment with respect to each
Unit, the “Excessive Outage Payments”) in the following amounts:

Morgantown; $125,000 per Unit per day

Dickerson; $70,000 per Unit per day

Chalk Point; $100,000 per Unit per day

Owner shall use its best efforts to avoid interference with the Contractor’s
Work by the Owner and Owner’s Separate Contractors during the Scheduled Outage
Period.  Contractor understands and agrees that it shall not interfere with and
shall cooperate with the Owner and Owner’s Separate Contractors at the Project
Site to fully perform the Work with no or minimal impact to any other party.

8.2.1.2.1  Amounts Reasonable.  The Parties agree that the terms, conditions and
amounts fixed as liquidated damages pursuant to Section 8.2.1.2 for Excessive
Outage Payments are reasonable, considering the actual losses that Owner will
incur if the outage of a Unit exceeds the Scheduled Outage Period for such Unit.
The amounts of these liquidated damages are agreed upon and fixed hereunder by
the Parties because of the difficulty of ascertaining the exact amount of losses
that Owner will actually incur in such event, and the Parties agree that such
amounts are a reasonable estimate of Owner’s probable loss (and are not a
penalty) and that such amounts will be applicable regardless of the actual
losses incurred by Owner.

 

40


--------------------------------------------------------------------------------


 

8.2.1.2.2        Bonus for Early Completion.  If the Contractor finishes its
Work during an outage before the end date of the Scheduled Outage Period, then
for each day Owner is able to generate power from the affected Unit Contractor
shall receive a bonus as follows:

Morgantown:        $ 35,000 per Unit per day

Dickerson:             $15,000 per Unit per day

Chalk Point:           $25,000 per Unit per day

8.2.1.2.3         Payment of Excessive Outage Payments.  Owner will invoice
Contractor for any Excessive Outage Payments due under Section 8.2.1.2 on a
monthly basis, and Contractor will be assessed the undisputed portion of each
such invoice in full within thirty (30) calendar days of its receipt.  If,
subject to Section 11.3, an undisputed amount remains unpaid for more than five
(5) days after receipt of notice from Owner that the amount is overdue, Owner
may deduct any such amounts due as Excessive Outage Payments from any unpaid
amounts owed by Owner to Contractor under this Agreement.

8.2.2        Guaranteed Provisional Acceptance Date.  Contractor guarantees that
Provisional Acceptance of each of the Systems will occur on or before the
“Guaranteed Provisional Acceptance Date” for each System as set forth in the
Approved Project Schedule, subject only to adjustment by Change Order pursuant
to Article 19 of this Agreement.

8.2.3        Late Provisional Acceptance Payments.  If Provisional Acceptance of
a System does not occur on or before the Guaranteed Provisional Acceptance Date
for such System, as adjusted by Change Order pursuant to the provisions of this
Agreement, liquidated damages shall accrue in the amounts provided below (“Late
Provisional Acceptance Payments”):

8.2.3.1           Before 23:59 on December 31, 2009 for the FGD Systems.  In the
event that Provisional Acceptance of an FGD System is not achieved by a
Guaranteed Provisional Acceptance Date that is prior to 23:59 on December 31,
2009, then the following Late Provisional Acceptance Payment shall apply for
each day beginning with the day after the Guaranteed Provisional Acceptance Date
and ending on the earlier of (i) 23:59 on December 31, 2009, or (ii) the date
Provisional Acceptance is achieved:

Dickerson – $25,000 per FGD System per day

Chalk Point – $25,000 per FGD System per day

Morgantown – $25,000 per FGD System per day

 

41


--------------------------------------------------------------------------------


 

8.2.3.2           After 23:59 on December 31, 2009 for FGD Systems.  The Late
Provisional Acceptance Payments set forth below shall apply in the following
circumstances.  In the event that the Milestone described as “Ready for Flue Gas
to Scrubber” in Exhibit 15 for an FGD System is not achieved before 23:59 on
December 31, 2009, then the stated Late Provisional Acceptance Payment shall
apply for each day beginning with January 1, 2010, and ending with the day
before such Milestone is achieved.  In the event that Provisional Acceptance of
an FGD System is not achieved by a Guaranteed Provisional Acceptance Date that
is after December 31, 2009 then, unless reduced pursuant to Section 8.2.3.4, the
stated Late Provisional Acceptance Payment shall apply for each day beginning
with the Guaranteed Provisional Acceptance Date and ending with the day before
Provisional Acceptance is achieved. The Late Provisional Acceptance Payments
applicable to the FGD Systems at each Facility are as follows:

Dickerson – $100,000 per FGD System per day

Chalk Point – $100,000 per FGD System per day

Morgantown – $125,000 per FGD System per day

In the event that there is delay in both achievement of the “Ready for Flue Gas
to Scrubber” milestone for a System and achievement of Provisional Acceptance
for the same System, then such Late Provisional Acceptance Payments shall apply
without duplication.  For example, if completion of the “Ready for Flue Gas to
Scrubber” milestone for the System is delayed for ten days (i.e., such milestone
is not achieved until January 11, 2010), and Provisional Acceptance of the
System is delayed by fifteen days (i.e., from a Guaranteed Provisional
Acceptance Date of February 28, 2010 until an actual date of Provisional
Acceptance of March 16, 2010) then Late Provisional Acceptance Payments will
accrue for the ten days of delay in achieving the milestone (from January 1
through 10), but will not accrue for the first ten days of delay in achieving
Provisional Acceptance (from February 28 through March 10). Under this example,
Late Provisional Acceptance Payments will accrue for the remaining five days of
delay in achieving Provisional Acceptance, from March 11 to March 15.

8.2.3.3           Blank.

8.2.3.4           Reduced Late Provisional Acceptance Payments Period.  In the
event that Provisional Acceptance of an FGD System is not achieved on or before
the Guaranteed Provisional Acceptance Date, but such Provisional Acceptance
would have been achieved if not for an initial SO2 removal test showing an SO2
removal percentage below 98% but greater than 94%, then the following Late
Provisional Acceptance Payments shall apply for each day beginning on the later
of (i) January 1,

 

42


--------------------------------------------------------------------------------


 

2010 or (ii) the date of the initial SO2 removal test, and ending on the day
before Provisional Acceptance is achieved:

8.2.3.4.1            If the initial test result is less than 98% and greater
than 97%, then the Late Provisional Acceptance Payment shall be $30,000 per FGD
System per day for the first 30 days, and the full amount set forth in Section
8.2.3.2 for each day thereafter.

8.2.3.4.2            If the initial test result is less than or equal to 97% and
greater than 96%, then the Late Provisional Acceptance Payments shall be $30,000
per FGD System per day for the first 26 days, and the full amount set forth in
Section 8.2.3.2 for each day thereafter.

8.2.3.4.3            If the initial test result is less than or equal to 96% and
greater than 95%, then the Late Provisional Acceptance Payments shall be $30,000
per FGD System per day for the first 19 days, and the full amount set forth in
Section 8.2.3.2 for each day thereafter.

8.2.3.4.4            If the initial test result is less than or equal to 95% and
greater than 94%, then the Late Provisional Acceptance Payments shall be $30,000
per FGD System per day for the first 10 days, and the full amount set forth in
Section 8.2.3.2 for each day thereafter.

8.2.3.5           Amounts Reasonable.  The Parties agree that the terms,
conditions and amounts fixed as liquidated damages pursuant to Section 8.2.3 for
Late Provisional Acceptance Payments are reasonable, considering the actual
losses that Owner will incur if Contractor fails to achieve Provisional
Acceptance of a System by the Guaranteed Provisional Acceptance Date for such
System. The amounts of these liquidated damages are agreed upon and fixed
hereunder by the Parties because of the difficulty of ascertaining the exact
amount of losses that Owner will actually incur in such event, and the Parties
agree that such amounts are a reasonable estimate of Owner’s probable loss (and
are not a penalty) and that such amounts will be applicable regardless of the
actual losses incurred by Owner. The receipt of any such liquidated damages will
not affect, nor be affected by, Owner’s rights to terminate this Agreement
pursuant to Sections 23.4 or 23.5.

8.2.3.6           Payment of Late Provisional Acceptance Payments.  Owner will
invoice Contractor for any Late Provisional Acceptance Payments due under
Section 8.2.3 on a monthly basis, and Contractor will be assessed the undisputed
portion of each such invoice in full within thirty (30) calendar days of its
receipt.  If, subject to Section 11.3, an

 

43


--------------------------------------------------------------------------------


 

undisputed amount remains unpaid for more than five (5) days after receipt of
notice from Owner that the amount is overdue, Owner may deduct any such amounts
due as Late Provisional Acceptance Payments from any unpaid amounts owed by
Owner to Contractor under this Agreement.

8.2.4        Guaranteed Substantial Completion Date.  Contractor guarantees that
Substantial Completion of each of the Systems will occur on or before the
“Guaranteed Substantial Completion Date” for each System.  The Guaranteed
Substantial Completion Date for each FGD System at each Facility shall be the
date that is ninety (90) days after date on which such System achieves 
Provisional Acceptance.

8.2.4.1            Late Substantial Completion Payments.  If Substantial
Completion of the Work required in connection with a Facility does not occur on
or before the Guaranteed Substantial Completion Date for such Facility, then
subject only to adjustment of the Substantial Completion Date by Change Order
pursuant to Article 19 of this Agreement, Contractor hereby agrees to be
assessed to Owner, $500 per calendar day for each calendar day after such
Guaranteed Substantial Completion Date until Substantial Completion of all Work
required in connection with such System is achieved (“Late Substantial
Completion Payments”).

8.2.4.2           Amounts Reasonable and Exclusive Remedy for Delay.  The
Parties agree that the terms, conditions and amounts fixed as liquidated damages
pursuant to Section 8.2.4.1 for Late Substantial Completion Payments are
reasonable, considering the actual losses that Owner will incur if Contractor
fails to achieve Substantial Completion for a System by the Guaranteed
Substantial Completion Date for such System.  The amounts of these liquidated
damages are agreed upon and fixed hereunder by the Parties because of the
difficulty of ascertaining the exact amount of losses that Owner will actually
incur in such event, and the Parties agree that such amounts are a reasonable
estimate of Owner’s probable loss (and are not a penalty) and that such amounts
will be applicable regardless of the actual losses incurred by Owner.  The
Parties agree that the Late Provisional Acceptance Payments, Excessive Outage
Payments, and Late Substantial Completion Payments are the sole and exclusive
monetary remedy of Owner for damages it incurs due to delay in completing
outages or achieving Provisional Acceptance or Substantial Completion;
notwithstanding anything herein to the contrary, Owner reserves all of its
rights and remedies under Section 6.10, Article 7, Article 14, Article 23 and
Article 28.

8.2.4.3           Payment of Late Substantial Completion Payments.  Owner will
invoice Contractor for any Late Substantial Completion Payments due under
Section 8.2.4 on a weekly basis, and Contractor will

 

44


--------------------------------------------------------------------------------


 

be assessed the undisputed portion of each such invoice in full within thirty
(30) calendar days of its receipt.  If, subject to Section 11.3, an undisputed
amount remains unpaid for more than five (5) days after receipt of notice from
Owner that the amount is overdue, Owner may deduct any amounts due as Late
Substantial Completion Payments from any unpaid amounts owed by Owner to
Contractor.

8.2.5        Guaranteed Final Completion Date.  Contractor guarantees that Final
Completion of the Work at each Facility will be achieved by no later than ninety
(90) days after Substantial Completion of the Work required in connection with
the last System at that Facility (such date, the “Guaranteed Final Completion
Date” for each Facility).

8.2.6        Late Final Completion Payments.  If Final Completion of the Work
required in connection with a Facility does not occur on or before the
Guaranteed Final Completion Date for such Facility, then subject only to
adjustment of the Final Completion Date by Change Order pursuant to Article 19
of this Agreement, Contractor hereby agrees to pay to Owner, $10,000 per
calendar day for each calendar day after such Guaranteed Final Completion Date
until Final Completion of all Work required in connection with such Facility is
achieved (“Late Final Completion Payments”).

8.2.6.1           Amounts Reasonable and Exclusive Remedy for Delay.  The
Parties agree that the terms, conditions and amounts fixed as liquidated damages
pursuant to Section 8.2.6 for Late Final Completion Payments are reasonable,
considering the actual losses that Owner will incur if Contractor fails to
achieve Final Completion for a System by the Guaranteed Final Completion Date
for such System.  The amounts of these liquidated damages are agreed upon and
fixed hereunder by the Parties because of the difficulty of ascertaining the
exact amount of losses that Owner will actually incur in such event, and the
Parties agree that such amounts are a reasonable estimate of Owner’s probable
loss (and are not a penalty) and that such amounts will be applicable regardless
of the actual losses incurred by Owner.  The Parties agree that the Late
Provisional Acceptance Payments, Excessive Outage Payments, and Late Final
Completion Payments are the sole and exclusive monetary remedy of Owner for
damages it incurs due to delay in completing outages or achieving Provisional
Acceptance or Final Completion; notwithstanding anything herein to the contrary,
Owner reserves all of its rights and remedies under Section 6.10, Article 7,
Article 14, Article 23 and Article 28.

8.2.6.2           Payment of Late Final Completion Payments.  Owner will invoice
Contractor for any Late Final Completion Payments due under Section 8.2.6 on a
weekly basis, and Contractor will pay be assessed the undisputed portion of each
such invoice in full within thirty (30)

 

45


--------------------------------------------------------------------------------


 

calendar days of its receipt.  If, subject to Section 11.3, an undisputed amount
remains unpaid for more than five (5) days after receipt of notice from Owner
that the amount is overdue, Owner may deduct any amounts due as Late Final
Completion Payments from any unpaid amounts owed by Owner to Contractor.

8.2.7        Full Program Completion.  Once the Contractor has successfully
achieved Final Completion of all of its Work at all of the Project Sites, then
it will deliver a notice of completion of the Project (the “Notice of Project
Completion”) to the Owner for verification.  Owner shall, within ten (10) days
of receipt of this notice, either approve or validate the notice or provide a
specific list of the area or areas in which it believes there are remaining
Punch List items to be completed that have not been bought-down by mutual
agreement pursuant to Section 17.5.  Existence of any Punch List items that have
not been bought-down at a Facility shall be grounds for rejection of the “Notice
of Project Completion.”

8.2.8        Reduction of Liquidated Damages Based on Delayed Permitting.
  Should issuance of a permit that is listed in Exhibit 4 as the responsibility
of Contractor be delayed beyond the scheduled date indicated in Exhibit 15 for
issuance of such permit, Contractor shall promptly prepare for Owner’s review a
revised schedule accelerating such work activities as are reasonably necessary
to address the impact of such delay so that the immovable milestones may be
completed in accordance with Section 8.1.6.  After review and discussion of the
Contractor’s proposed revised schedule on an Open Book basis, Owner shall enter
a Change Order adjusting the Target Cost in accordance with Section 19.14 so as
to equitably compensate Contractor for any additional Direct Costs that are
Directly Caused by such acceleration.  Should Owner fail to issue such a Change
Order then, to the extent that such failure is the Direct Cause of a delay in
(i) achieving Provisional Acceptance pursuant to Section 8.2.2, (ii) achieving
Substantial Completion pursuant to Section 8.2.4 or (ii) achieving Final
Completion pursuant to Section 8.2.5:

8.2.8.1   the liquidated damages applicable to the days of delay Directly Caused
by the failure of Owner to issue a reasonable Change Order in accordance with
Section 19.14 shall be calculated using one-half (50%) of the daily rate that
would otherwise be applicable under Sections 8.2.3.1, 8.2.3.2, 8.2.3.4, 8.2.4.1
and 8.2.6; and

8.2.8.2   the total amount of liquidated damages payable by Contractor for delay
Directly Caused by failure of Owner to issue  a reasonable Change Order pursuant
to Section 19.14 shall not exceed the following:

8.2.8.2.1   Five Million Two Hundred and Fifty Thousand Dollars ($5,250,000) for
all Systems at Morgantown;

 

46


--------------------------------------------------------------------------------


 

8.2.8.2.2   Three Million Eight Hundred and Fifty Thousand Dollars ($3,850,000) 
for all Systems at Chalk Point; and

8.2.8.2.3   Two Million One Hundred Thousand Dollars ($2,100,000) for all
Systems at Dickerson.

8.3           Schedules.   Sections 8.3.1 through 8.3.4 apply to the Approved
Project Schedule:

8.3.1        Schedule Software.  The schedule has been developed utilizing
“Project Planner” project management system software by Primavera.  Contractor
shall submit subsequent monthly updates, in both hard copy and diskette format
at the lowest level of detail.

8.3.2        Activity Coding.  The schedule has been developed using a detailed
“work breakdown structure” (“WBS”) for activity coding.

8.3.3        Level 3 Detail.  The subsequent monthly updates of the Approved
Project Schedule shall contain a level of detail consistent with a Level 3
schedule.  The subsequent updates of the Approved Project Schedule for each
Facility will contain at minimum a specific activity for each group of similar
engineering deliverables, material procurement activity, group of similar site
deliverables, and work that interfaces with others.  The subsequent updates
shall also contain specific construction activities for the Work, consistent
with the detail afforded by the work breakdown structure.

8.3.4        Schedule Updates.  On a monthly basis, Contractor shall submit to
Owner on the tenth (10th) day of each calendar month an update of the Approved
Project Schedule.  This submittal shall be by an electronic transfer method
approved by Owner. The updated schedule shall identify any changes in
Contractor’s scheduling logic and shall show the status of all activities
relative to:

Completion dates

Estimate man-hours

Actual man-hours

Percent complete

Estimated quantities

Actual quantities

8.4           Work Operations.  Contractor shall provide Owner, in a timely and
convenient fashion, all information regarding Work operations, sequence of Work
including work of Subcontractors, breakdown of the Work into individual
activities with estimated durations, logical relationships in the schedule for
the Work, and descriptions of critical path and non-critical path activities,
and monthly schedule updates as required.

 

47


--------------------------------------------------------------------------------


8.5           Recovery Schedule.  If, in the reasonable opinion of Owner after
considering Contractor’s monthly Progress Report and the facts and information
known to Owner, Contractor’s Work on critical path activities should fall behind
the Approved Project Schedule by greater than one week, the parties will meet to
discuss appropriate remedial actions.  Based on these discussions, Contractor
shall, at Owner’s reasonable request, develop a recovery schedule for review and
acceptance by Owner.  In order to achieve the recovery schedule, Contractor
agrees to take some or all of the following actions:  increase manpower,
increase Project Work periods, and/or increase concurrency in such quantities
and crafts as shall substantially eliminate the backlog of Work.  The additional
costs of such action shall be treated as Allocable Costs under Section 11.5.
This recovery schedule, once approved by Owner, shall be incorporated into the
Approved Project Schedule and maintained until the interim schedule milestones
in question are accomplished.

8.6           Critical Schedule Situation.  If, in the reasonable opinion of
Owner after consideration of Contractor’s monthly Progress Report and the facts
and information known to it, Contractor’s Work on the critical path activities
necessary for Provisional Acceptance of a System fall behind the Approved
Project Schedule by greater than one week, and should the Guaranteed Provisional
Acceptance Date for such System be less than nine (9) months away (a “Critical
Schedule Situation”), then the parties will immediately meet to discuss
appropriate remedial actions.  Based on these discussions, Contractor shall
develop a recovery schedule for review and acceptance by Owner.  In order to
achieve the recovery schedule, Contractor agrees to take some or all of the
following actions:  increase manpower, increase Work periods, and/or increase
concurrency in such quantities and crafts as shall substantially eliminate the
backlog of Work.  This recovery schedule, once approved by Owner, shall be
incorporated into the Approved Project Schedule and maintained until the delay
is eliminated.

8.7           Contractor Responsible for Schedule.  Owner’s review and approval
of schedules specified within the Contract Documents shall not relieve
Contractor of its responsibility for accomplishing the Work according to the
Contract Documents. Omissions and errors in the Approved Project Schedule shall
not excuse performance less than that required by the Contract Documents. 
Owner’s approval of Contractor certified and submitted schedules in no way makes
Owner an insurer of the success of those schedules or liable for time or cost
overruns resulting from shortcomings in such schedules.

9. KEY PERSONNEL REQUIREMENTS

9.1                                  Personnel Resources.

9.1.1        Key Personnel.  The Parties will designate a certain number of
Contractor employees as “Key Personnel”.  Exhibit 7 identifies individuals
designated as Key Personnel as of the Effective Date and a Project organization
chart.  In addition, any personnel identified on Exhibit 7 shall be considered
Key Personnel, regardless of any statement set forth in this Agreement.  The Key

 

48


--------------------------------------------------------------------------------


 

Personnel will be highly qualified and capable of fulfilling the
responsibilities of their positions, and Contractor will cause each of them to
be primarily Dedicated to the Project.  The Parties may agree to change the
Contractor personnel and/or positions designated as Key Personnel.  Contractor
shall guarantee that Key Personnel shall be dedicated, devoted and assigned to
Work applicable to such personnel’s discipline at each such person’s assigned
Facility for as long as and for the duration that their discipline is needed to
complete the Work (“Dedicated”).

Contractor acknowledges that the presence of certain Key Personnel at the
Facilities is critical to the Project and agrees to make any requested Key
Personnel available at the Facilities upon Owner’s reasonable request.  Such
request will be provided to Contractor at least thirty (30) days before the
presence of Key Personnel is required, or, in the case of specialists to be
identified by agreement of the Parties, fourteen (14) days; provided that where
less than the required notice is provided, Contractor shall use reasonable
efforts to make such Key Personnel available.

9.1.2        Departure of Key Personnel.  Contractor shall be deemed in default
of this Agreement if Contractor breaches Section 9.1.1, except (i) where a Key
Personnel leaves his or her employment for reasons that are beyond the
reasonable control of Contractor (e.g., retirement, resignation, death,
disability, illegal or wrongful activity, etc), (ii) where a change in the
person identified as a Key Personnel is agreed to by Owner in accordance with
Section 9.1.4, or (iii) where a person identified as a Key Personnel is
transferred due to demonstrable personal hardship of the Key Personnel.

9.1.3        Assignment of Key Personnel.  Before assigning an individual as a
Key Personnel, Contractor will (i) notify Owner of the proposed assignment, (ii)
introduce the individual to the Owner’s Authorized Representative (and provide
such representative with the opportunity to interview the individual), and (iii)
provide Owner with a résumé and other information requested by Owner about the
individual.  If Owner objects to the proposed assignment for any reason that is
not unlawful, Contractor will not assign the individual as a Key Personnel and
will promptly propose to Owner another highly qualified individual to serve in
such position.

9.1.4        Replacement of Key Personnel.  Key Personnel may not be transferred
or re-assigned until a suitable replacement has been approved by Owner.  Any
replacement of Key Personnel, whether requested by Owner or Contractor, must be
conducted in accordance with a mutually agreed upon transition plan in
accordance with Section 9.2.  If any Key Personnel leaves his or her employment
with Contractor for reasons that are beyond the reasonable control of
Contractor, Contractor may temporarily replace such person, for a period not to
exceed sixty (60) days, with a Qualified Person without Owner’s approval until a
permanent replacement has been identified to and approved by Owner.  For
purposes of this Section, a “Qualified Person” shall mean a person of equal or
greater education and experience, or as otherwise approved by

 

49


--------------------------------------------------------------------------------


 

Owner.  Owner’s approval of replacements for Key Personnel will not be
unreasonably withheld or delayed.  The Parties agree that promotion will be
acceptable grounds for replacing Key Personnel provided that Contractor first
identifies a replacement and such replacement is pre-approved by Owner.

9.1.5        Key Personnel of Subcontractors.  Owner’s ultimate right to replace
an employee of Contractor includes employees of its Subcontractors.  Owner shall
have the right to instruct Contractor to remove any of its employees or its
Subcontractors’ employees from the Project Site or the Work if Owner determines
in its reasonable discretion and for reasons that are not unlawful that the
continued assignment to the Project of such personnel is not in the best
interest of Owner.  Owner’s Authorized Representative may request by notice that
Contractor remove and replace any such person with another qualified
individual.  After receipt of such notice, Contractor will remove, or require
that its Subcontractor remove such person from the Project and replace such
person with personnel possessing qualifications and skills appropriate to the
position.

9.1.5.1           For Key Personnel, in a safety or emergency situation, such
personnel shall be removed immediately, and replaced as soon as practicable.  In
all other instances, Key Personnel shall be removed and replaced within 30
calendar days of Owner’s notice.

9.1.5.2           For non-Key Personnel, in a safety or emergency situation,
such personnel shall be removed immediately, and replaced as soon as
practicable.  In all other instances, non-Key Personnel shall be removed and
replaced within 30 calendar days of Owner’s notice.

9.2           Contractor Personnel Transition Plan.

9.2.1        Notice of Departure of Key Personnel.  Contractor will notify Owner
promptly upon determining that any Key Personnel will no longer be serving in
such person’s position.  Where practicable, notice will be delivered to Owner at
least thirty (30) Business Days prior to the date on which such person will
cease to serve in such role.

9.2.2        Mutual Agreement.  In addition to providing notice to Owner
pursuant to Section 9.2.1, Contractor will cause Key Personnel not to be removed
or re-assigned from their positions and to continue to perform the Work until
the Parties reach mutual agreement regarding a transition plan, unless (i)
otherwise requested by Owner or (ii) the continued performance of any such
person in such role is impossible due to illness, disability, death or
termination of employment. The Parties will promptly begin to negotiate in good
faith the terms of the transition plan for the departing personnel immediately
following Contractor’s delivery of notice pursuant to Section 9.2.1.  Each
transition plan will be

 

50


--------------------------------------------------------------------------------


 

developed by the Parties on a case-by-case basis for any departing personnel and
will be mutually agreed upon in writing by the Parties.  All transition plans
will include at least the following:  (i) technical requirements (if not already
defined), (ii) a timetable for integration of the replacement personnel into the
Key Personnel position, and (iii) replacement methodology designed to minimize
the loss of knowledge as a result of losing the previous Key Personnel.

9.3           Independent Contractor:  Employees.  Neither Contractor nor
Contractor’s employees are or shall be deemed to be employees of Owner.
Contractor shall be solely responsible for the payment of compensation
(including provision for employment taxes, federal, state and local income
taxes, workers compensation and any similar taxes) associated with the
employment of Contractor’s employees.  Contractor shall also be solely
responsible for obtaining and maintaining all requisite work permits, visas, and
any other documentation required under Applicable Law and Applicable Permits for
its employees and shall require that all Subcontractors do the same for their
employees.  Contractor represents that Contractor, its employees, and those
Subcontractors authorized by Owner under this Agreement, are authorized to
perform services under this Agreement.

9.4           Applicable Time Period.  The provisions set forth in this Article
9 shall be applicable and binding upon Contractor from the date of issuance of
the LNTP through and up to the date of Final Completion.

10. TARGET COST

10.1         Facility Target Cost.  The Target Cost of the Work associated with
each Facility is as follows:

Morgantown         –              $402,621,000.00

Dickerson              –              $269,329,000.00

Chalk Point            –              $285,224,000.00

as such Target Cost may be adjusted from time to time pursuant to a Change
Order.

10.2         Calculation of Contractor’s Actual Cost.

10.2.1      Categories of Costs.  The Actual Cost for Work performed on a System
is the sum of the costs for Actual Home Office Labor Costs, Actual Field
Non-Manual Labor Costs, Actual Self-Performed Field Manual Services Costs, and
Actual Third Party Expenses as described in Sections 10.2.2 through 10.2.5
incurred before the date of the first occurrence of an Initial Performance Test
that does not satisfy the applicable Performance Guarantees, plus any such
actual costs incurred to perform the Initial Performance Test and to complete
the Punch List, but excluding any liquidated damages under Section 8.2.

 

51


--------------------------------------------------------------------------------


 

10.2.2      Actual Home Office Labor Costs.  The actual costs for home office
labor including labor employed at the Contractor’s home office and at any other
location away from a Site (“Actual Home Office Labor Costs”) shall be calculated
by multiplying the number of hours spent on tasks necessary for proper
performance of the Work by such persons times the labor rates set forth in
Exhibit 8D.  Such rates are fully burdened including mark-up for SG&A and will
not be modified except by Change Order in accordance with Section 19.11 for
escalation on January 1 of each year, of five percent (5%) per annum as provided
in Exhibit 8D.  The reasonable actual cost of travel of persons classified as
home office labor shall be allowed only as provided in accordance with
Contractor’s travel and expense reimbursement policy in effect on the Effective
Date, subject only to non-material annual adjustments such as adjustment of the
rate of reimbursement for mileage to match changes in the mileage allowance
contained in the Internal Revenue Code.

10.2.3      Actual Field Non-Manual Labor Costs.  The actual costs for field
non-manual labor including Contractor’s supervisory or management personnel
located on a Site (“Actual Field Non-Manual Labor Costs”) shall be calculated by
multiplying the number of hours spent on tasks necessary for proper performance
of the Work by such persons times the labor rates set forth in Exhibit 8D.  Such
rates are fully burdened including mark-up for SG&A and will not be modified
except by Change Order in accordance with Section 19.11 for escalation on
January 1 of each year, of five percent (5%) per annum as provided in
Exhibit 8D.  The reasonable actual cost of travel of persons classified as field
non-manual labor shall be allowed only as provided in accordance with
Contractor’s travel and expense reimbursement policy in effect on the Effective
Date, subject only to non-material annual adjustments such as adjustment of the
rate of reimbursement for mileage to match changes in the mileage allowance
contained in the Internal Revenue Code.

10.2.4     Actual Self-Performed Field Manual Services Costs.  The actual costs
for employees the Contractor has hired to perform construction related tasks at
a Site (“Actual Self-Performed Field Manual Services Costs”) shall be calculated
by multiplying the number of hours spent on tasks necessary for proper
performance of the Work by such persons times the hourly costs for such persons
as set forth in certified payrolls and any other evidence as provided by
Contractor.  The hourly rates stated in Exhibit 8B shall be subject to increase
or decrease semi-annually by Change Order pursuant to the process provided in
Section 19.10 below.  The rates shall be burdened only with the following
categories of additional labor-related costs applicable thereto, which shall be
adjusted by Change Order pursuant to Section 19.2 in the event of a change in
the benefits, safety incentive or per diem paid by Contractor to its employees
working on the Project or a change in premiums paid for WC/GL insurance, or by
Change Order pursuant to Section 19.9 for a Change in Applicable Law:

 

52


--------------------------------------------------------------------------------


 

Benefits =              5% (initial)

Federal Unemployment Insurance = 0.8% (initial)

State Unemployment Insurance =     2.3% (initial)

FICA/HI =             7.65% (initial)

WC/GL =               5% (initial)

Safety Incentive =                $0.5/hour (initial)

Per Diem =             $7/hour (initial)

SG&A =                 8.5%

The percentage mark-ups for Benefits, FUI, SUI, FICA/HI, and WC/GL shall be
applied only to the base published craft labor rate, and shall not be applied to
the Safety Incentives or Per Diem. The SG&A shall be applied to the
fully-burdened rates including the base craft labor rate, Benefits, FUI, SUI,
FICA/HI, WC/GL, Safety Incentive and Per Diem.  The percentage mark-ups for FUI,
SUI, FICA/HI and WC/GL shall be charged only on the portion of wages and other
compensation that is actually subject to tax, withholding or deduction under
FUI, SUI, FICA/HI and WC/GL, and shall not apply to any amount of wages or other
compensation that exceeds the applicable caps or limitations on wages or other
compensation, as provided by relevant statute, regulation or contract.

10.2.5     Actual Third Party Expenses: Unless expressly waived by Owner in
writing, all Subcontractors will be selected by Contractor based on a
competitive sourcing process demonstrating best value, including subcontractors
that are on the approved subcontractor lists included in Exhibit 1, as further
supplemented by agreement of the Parties (the “Approved Subcontractor List”). 
“Actual Third Party Expenses” shall include only payments made by Contractor to
Subcontractors or other third parties that are necessary for proper performance
of the Work and substantiated by paid invoices.    Actual Third Party Expenses
shall be marked-up by 8.5% to cover SG&A expenses.  Actual Third Party Expenses
shall be calculated net of discounts, rebates, insurance proceeds, or other
payments or credits of any kind received by Contractor from a Subcontractor or
other third party. Subject to the conditions and requirements of this Section
10.2.5, Actual Third Party Expenses may include, among other costs, costs
incurred for Commodities, for equipment packages, for furnish & erect
subcontracts and for subcontracted labor.

10.2.6      Selling, General and Administrative Expenses.  All SG&A costs are
included in the rates used for calculating Actual Home Office Labor Costs and
Actual Field Non-Manual Labor Costs as set forth in Exhibit 8D, the calculation
of Actual Self-Performed Field Manual Services Costs set forth in Section
10.2.4, and the calculation of Actual Third Party Expenses set forth in Section
10.2.5. 

 

53


--------------------------------------------------------------------------------


 

These percentage mark-ups will be Contractor’s sole source of recovery or
compensation for SG&A costs.

10.2.7      Separate Accounts.  Contractor shall keep separate accounts for
Actual Costs, Performance Incentives and Guarantee Costs incurred at each
Facility for Work performed under the Target Price method (Section 13.2), and
shall make such accounts available for Owner’s inspection on an Open Book basis.

10.3         Cap on Contractor’s Total Engineering Hours.  Subject to
modification by Change Order pursuant to Article 19, Contractor’s total
engineering hours to complete the Work, including hours before and after
issuance of NTP, shall not exceed the following:

Morgantown =     275,000 hours

Chalk Point =        253,000 hours

Dickerson =           242,000 hours

Any hours in excess of the capped amount shall be the Contractor’s sole expense
and shall not be included in the Actual Costs.

11. PRICE

11.1         EPC Total Compensation.  “EPC Total Compensation” is the sum of
Project Compensation (Section 11.2) plus the Performance Incentives (Section
11.4.2), plus the Underrun Bonus (Section 11.6), plus the Guarantee Costs to be
paid by Owner (Section 11.3).

11.2         Project Compensation.  “Project Compensation” is calculated in
accordance with Article 13.

11.3         Guarantee Costs.

11.3.1      Classification of Guarantee Costs.  The “Guarantee Costs” for Work
performed on a System is the sum of the costs for Actual Home Office Labor
Costs, Actual Field Non-Manual Labor Costs, Actual Self-Performed Field Manual
Services Costs, and Actual Third Party Expenses as described in Sections 10.2.2
through 10.2.5 incurred after the date of the first occurrence of an Initial
Performance Test that does not satisfy the applicable Performance Guarantees,
plus any liquidated damages under Section 8.2, but excluding such actual costs
incurred to complete the Punch List. The following sections contain references
to costs identified therein as Guarantee Costs:

6.2.3.2 (Permitting Documents)

6.5.4 (Testing)

7.1 (Input Guarantees for FGD Systems)

7.2 (Output Guarantees for FGD Systems)

 

54


--------------------------------------------------------------------------------


 

7.3 (Operational Guarantees for FGD Systems)

7.7 (Performance Testing)

7.8 (Concurrent Obligations)

8.2 (Schedule Guarantee)

8.2.1.2.2 (Bonus for Early Completion)

14.1.4 (Repair of Defects)

14.1.5 (Parts and Labor Warranty Period Extension)

28.1 (Property Damage)

11.3.2      Treatment of Guarantee Costs.

11.3.2.1         Blank.

11.3.2.2         Contractor shall keep a separate accounting on an Open Book
basis of all Guarantee Costs as they are incurred, and shall include a breakdown
and cumulative total of Guarantee Costs in each Progress Report.  Guarantee
Costs that are identified below as Owner’s payment responsibility shall be
included in the calculation of EPC Total Compensation payable by Owner.
Guarantee Costs that are identified below as Contractor’s sole responsibility
shall not be included in the calculation of EPC Total Compensation payable by
Owner.  The final responsibility for Guarantee Costs shall be determined as
follows:

11.3.2.2.1          If Actual Cost is less than the Target Price, and Guarantee
Cost is less than the difference between Target Price and Actual Cost, then
Owner shall be responsible for paying Contractor for the Guarantee Costs.

11.3.2.2.2          If Actual Cost is less than the Target Price, and Guarantee
Cost is greater than the difference between Target Price and Actual Cost, then
Owner shall be responsible for paying the Guarantee Costs up to an amount equal
to the difference between Target Price and Actual Cost.  Contractor shall be
solely responsible, and Owner shall not pay Contractor, for Guarantee Cost in
excess of such difference up to the limits of liability as set forth in Article
21.  Owner shall be responsible for paying the Guarantee Cost beyond the limits
of liability set forth in Article 21.

11.3.2.2.3          If Actual Cost is greater than the Target Price, then
Contractor shall be responsible, and Owner shall not pay, for Guarantee Cost up
to the limits of liability set forth in Article 21.  Owner shall be responsible
for paying Guarantee Cost beyond the limits of liability set forth in Article
21.

11.4         Incentives

 

55


--------------------------------------------------------------------------------


11.4.1      Blank

11.4.2      Performance Incentives.  The following incentives (the “Performance
Incentives”) can be earned by Contractor based on its performance:

11.4.2.1         Early Completion of Work During Planned Outages.  If an outage
is planned exclusively for Contractor, and the Contractor completes its Work
during the outage early so that the outage duration is reduced and Owner is able
to benefit from this early completion, Owner shall pay Contractor the following
incentive:

Morgantown =                     $35,000 per Unit per day

Chalk Point =                        $25,000 per Unit per day

Dickerson =                           $15,000 per Unit per day

11.4.2.1.1          For the purpose of calculation of the above incentive, the
outage start shall be 07:00 on the start date and the outage end shall be 23:59
on the end date.  Each day of early completion shall be calculated from the end
date and time.  The following examples illustrate the implementation of this
incentive and are for intended solely for clarification purposes:

1.       If an outage at Morgantown was to be completed on August 31, 2009, and
the outage is complete on August 30, 2009, at 23:00 hours, Owner shall owe
Contractor an incentive of $35,000.

2.       If an outage at Morgantown was to be completed on August 31, 2009, and
the outage is complete on August 30, 2009, at 08:00 hours, Owner shall owe
Contractor an incentive of $35,000.

3.       If the outage at Morgantown was to be completed on August 31, 2009, and
the outage is complete on August 31, 2009, at 02:00 hours, Owner shall owe
Contractor an incentive of $0.00.

11.4.2.1.2          The early completion payment for each System shall be paid
at Substantial Completion for that System.

11.4.2.2         Safety, Schedule and Quality Incentive.

11.4.2.2.1           During the progress of the Work, the following performance
parameters shall be measured:

 

56


--------------------------------------------------------------------------------


 

11.4.2.2.1.1           Safety, on a Per-Facility basis.  This incentive includes
incentives based on Contractor’s safety record each calendar quarter, and also
its safety record for each Facility. The incentive for Contractor’s safety
record during a calendar quarter shall be paid if Contractor has met the
criteria set forth in the table below. This incentive shall be assessed for
safety and spills specified for once each Calendar Quarter in the Approved Final
Milestone Payment Schedule.  Such incentive shall be payable as part of the
first payment after the end of the Calendar Quarter.  If there is any  incentive
that is assessed prior to NTP due to the Contractor, such incentive amount shall
be paid with the first safety incentive payment after NTP.

If Contractor does not meet the standard in some of the specified quarters,
however meets the standard for the Facility as a whole, the unpaid safety
incentive shall be considered earned at Substantial Completion of the last
System of the Facility.

Metric

 

Quarterly Target

 

Facility Target

 

Applicable
Incentive

 

Recordables/Record-able Incident Rate

 

≤ 2 per qtr.

 

1.55

 

0.2%

 

Lost Time Incidents/Lost time Incident Rate

 

0

 

0.35

 

0.25%

 

Fatality(ies)

 

0

 

≤ 1

 

Keep the Fee

 

Spills

 

0

 

≤ 3

 

0.05%

 

 

11.4.2.2.1.2            Quality, including (i) number of defects in drawings and
documents (defects shall be measured in terms of Owner’s written comments or
instructions agreed to by the Parties that are not implemented); and (ii) number
of defects during supply and installation (defects in materials, non-compliance
with drawings and specifications not addressed) that have not been corrected. 
The report card for the framework that reflects the evaluation of this
performance will be mutually agreed to by the Parties.

11.4.2.2.1.3            Schedule, including completion of Milestones with zero
delay.  This incentive shall be payable if no delay occurs. Incentives not
earned in specific Milestones shall not be earned at the end of the Project even
though the overall Project was within schedule.

11.4.2.2.2      The following percentages shall be applied to the Milestone
Progress Payment as an incentive for Contractor to meet the performance
parameters identified in Section 11.4.2.2.1 above:

 

57


--------------------------------------------------------------------------------


 

Safety =           0.5% of each milestone

Quality =          0.25% of each milestone

Schedule =      0.25% of each milestone

11.4.2.2.3         The schedule incentive shall be paid with specific Milestones
identified in the Approved Final Milestone Payment Schedule.  Accordingly,
Contractor shall include a request for this payment as a separate line item in
the request for payment of the applicable Milestone Progress Payment.   The
quality incentives shall be paid at Substantial Completion of the System.

11.5         Allocable Costs.

11.5.1      Sections Addressing Allocable Costs.  Certain costs incurred by
Contractor in performance of the Work (“Allocable Costs”) are treated as
indicated in Section 11.5.2. The following Sections contain references to costs
that are identified therein as Allocable Costs:

6.3.1.2 (Risk of Loss)

6.5.4 (Testing)

6.5.8 (Clean Up and Waste Removal)

6.5.10 (Quality Assurance/Quality Control)

6.8 (Safety)

6.10.2 (Inspection and Re-Performance)

8.5 (Recovery Schedule)

8.6 (Critical Schedule Situation)

12.10.3.2 (Lien Bonds)

17.5 (Creation of Punch List)

11.5.2      Treatment of Allocable Costs.

Allocable Costs shall be included in the appropriate category of Actual Home
Office Labor Costs, Actual Field Non-Manual Labor Costs, Actual Self-Performed
Field Manual Services Costs or Actual Third Party Expenses.

11.6         Underrun Bonus.

11.6.1      Should the sum of the Actual Costs plus Guarantee Costs be less than
the Target Cost plus Contingency, when Substantial Completion is achieved by
Contractor, then Contactor shall be paid an “Underrun Bonus”.  If payable, the
amount of such Underrun Bonus shall equal one-half of the difference between (i)
the Target Cost plus Contingency and (ii) the sum of the Actual Cost plus the
Guarantee Cost.  The amount of the Underrun Bonus shall not exceed $65MM.

 

58


--------------------------------------------------------------------------------


12. PAYMENT TERMS

12.1         Payments Generally.

12.1.1      Owner shall pay Contractor the EPC Total Compensation in accordance
with this Agreement and shall make all payments if and when due under this
Agreement.  Wherever Owner’s consent or approval is required, such consent or
approval shall not be unreasonably delayed or withheld.

12.1.2       Owner shall make milestone-based payments in accordance with
Section 12.2 through 12.3, Guarantee Payments in accordance with Section 12.13
and Final Payment in accordance with Section 12.11.

12.1.3      The Milestone Progress Payment payable at the NTP Milestone shall be
equal to: (a) Sixty Million Dollars ($60,000,000) (the “NTP Milestone Payment”),
plus (b) ten percent (10%) of the sum of (the Target Cost plus the Target Fee of
five percent (5%) applicable to the Target Cost), less (c) the amounts invoiced
by Contractor for the Work for the Facility to July 20, 2007.  The amounts
invoiced but not yet received by Contractor to July 20, 2007 shall be promptly
paid by Owner no later than thirty (30) days from receipt of the original
invoices by Owner, without the need for further invoicing by Contractor. The NTP
Milestone Payment shall be accounted for pursuant to section 12.3.12, and in any
reconciliation of the balance of the amount of the Milestone Progress Payment
made at NTP, the Target Fee of five percent (5%) of the amounts invoiced by
Contractor for the Work to July 20, 2007 shall be excluded from such
reconciliation.

12.2         Milestone Progress Payments

12.2.1      A schedule (the “Approved Final Milestone Payment Schedule”) showing
the dollar amount associated with each Milestone (the “Incremental Payment
Amounts”), and the Calendar Quarter in which the Milestone is scheduled to be
completed, is included in Exhibit 9.  Exhibit 9 also includes a curve (the “Cash
Curve”) based on an original schedule of the cumulative value of Incremental
Payment Amounts for Milestones scheduled for completion in each Calendar
Quarter. So long as the cumulative total to date of actual Milestone Progress
Payments does not exceed the Cash Curve (as is adjusted from time to time by the
same Change Order adjustments to the Target Cost and Fee), Contractor is
entitled to payment for any completed Milestones irrespective of the number of
Milestones or sequence.  Notwithstanding, if the Parties mutually agree that, in
certain circumstances, it is in the best interest of the Project to allow for
increased expenditures, then Owner shall allow for exceeding the Cash Curve or
shall otherwise adjust the Cash Curve to a higher level to allow the desired
expenditures.

12.2.2      The Approved Final Milestone Payment Schedule shall be used as the
basis for preparation of requests for payment, and payment, of progress payments
(“Milestone Progress Payments”) to Contractor.  Milestone Progress Payments
shall be made in accordance with the Milestones achieved under the

 

59


--------------------------------------------------------------------------------


 

Approved Final Milestone Payment Schedule.  Upon achievement of a Milestone,
Contractor shall submit to Owner for its approval a request for payment for (i)
the corresponding Incremental Payment Amount, (ii) the Target Fee associated
with this  payment that equals Five Percent (5%) of this payment and (iii) any
Applicable Safety , Schedule and Quality Incentives as set forth in Article
11.4.2.2 .  Each request for payment shall identify in detail the amounts to
which Contractor considers it is entitled under this Agreement for the
applicable Milestone. As a minimum, each request for payment shall identify the
following:

12.2.2.1             the Milestone to which the request for payment relates and
the corresponding Incremental Payment Amount for that Milestone;

12.2.2.2             any amount which Owner is entitled to deduct set off or
withhold from Contractor;

12.2.2.3             each request for payment shall contain the tax
identification number of both Owner and Contractor and all such other
information as may be required from time to time under applicable tax laws; and

12.2.2.4             the total amount which Contractor claims under that request
for payment.

12.2.3      Contractor can request a partial payment for a Scheduled Milestone
where the Work included in that Milestone may not be fully completed, provided
Contractor shall submit with its request for payment sufficient documentation
satisfactory to Owner to substantiate the cost of the associated Work completed.
Each request for partial payment shall identify in detail the amounts to which
Contractor considers it is entitled under this Agreement as of the date the
applicable Milestone is partially completed. Contractor shall submit to Owner
for its approval a request for payment for (i) the corresponding partial payment
amount, (ii) the Target Fee associated with this payment that equals Five
Percent (5%) of this payment and (iii) any Applicable Safety , Schedule and
Quality Incentives as set forth in Article 11.4.2.2. As a minimum, each request
for payment shall identify the following:

12.2.3.1             the Milestone to which the request for payment relates and
the corresponding Incremental Payment Amount for that Milestone;

12.2.3.2             any amount which Owner is entitled to deduct set off or
withhold from Contractor;

12.2.3.3             each request for payment shall contain the tax
identification number of both Owner and Contractor and all

 

60


--------------------------------------------------------------------------------


 

such other information as may be required from time to time under applicable tax
laws; and

12.2.3.4             the total amount which Contractor claims under that request
for payment.

12.2.3.5             the calculations that support the percentage of milestone
payment that is being requested.

12.2.4      Any request for payment which is not accompanied by all of the
information identified in Section 12.2.2 and 12.2.3 shall not constitute a valid
and proper request for payment.

12.2.5      In addition, each request for payment shall include documentary
evidence of achieving the corresponding Milestone.  Owner shall not be obligated
to make payment of amounts in the current month that would cause the cumulative
total to date of Milestone Progress Payments to exceed the Cash Curve for the
current month, but Owner shall pay such amounts promptly with the next request
for payment from Contractor.

12.2.6      Owner shall review each such request for payment and may make such
exceptions in accordance with this Agreement within fifteen (15) calendar days
of receipt of same.  Payment of amounts due and payable shall be made by Owner
within fifteen (15) calendar days after the foregoing fifteen-day review period
has expired. Unless Owner within the fifteen-day review period confirms that a
request for payment does not include all information and documentation required
by this Section 12.2, or that the Work included in the relevant Milestone has
not been completed properly, then Owner shall make payment to Contractor as
provided in this Article 12. If Owner discovers an error in Contractor’s request
for payment, Owner shall immediately notify Contractor thereof and upon receipt
of a correct request for payment by Contractor shall immediately pay such
invoice in accordance with the Agreement.

12.2.7      The payment of any Milestone Progress Payment by Owner shall not
constitute approval or acceptance by Owner of the Work, any part thereof or of
any item of cost in the corresponding request for payment.

12.3         Quarterly Reconciliation.

12.3.1  Each January, April, July, and October, Owner and Contractor shall work
together in good faith to complete, for the immediately preceding Calendar
Quarter, the reconciliation activities described in Sections 12.3.2 through
12.3.12.

12.3.2  A “Scheduled Milestone” is a Milestone which, according to the Approved
Final Milestone Schedule as modified in accordance with Section 12.1.1.1.4, was
scheduled to be completed during the Calendar Quarter being

 

61


--------------------------------------------------------------------------------


 

reconciled or which was re-sequenced by Contractor from prior or subsequent
Calendar Quarters to occur in the current Calendar Quarter.

12.3.3      An “Incomplete Milestone” is a Scheduled Milestone that was not
completed during the Calendar Quarter being reconciled.

12.3.4      The “Quarterly Reconciliation Ratio” is expressed as a percentage,
and is the quotient of (i) the sum of the Incremental Payment Amounts for
Scheduled Milestones that were actually completed during the Calendar Quarter,
divided by (ii) the total of the Incremental Payment Amounts for all of the
Scheduled Milestones for that Calendar Quarter.

12.3.5      The “Quarterly Actual Cost” is the sum of the costs incurred by
Contractor for its own personnel or paid by Contractor to third parties during
the immediately preceding Calendar Quarter that are verified and documented by
Contractor’s records for its own personnel or invoices paid by Contractor to
third parties as evidenced by electronic payment receipts or other reliable
means of verification and documentation, that are Actual Costs in accordance
with Section 10.2.  Any costs or expenses about which Contractor and Owner
disagree as being Actual Costs shall not be included in the Quarterly Actual
Cost for the purpose of the reconciliation and shall be deemed to be “Disputed
Costs”.  Any Disputed Costs shall be grounds for a Claim by either Party under
Article 33. The quarterly reconciliation process shall be conducted solely for
the purposes of determining the amount of interim progress payments, and not for
the purpose of determining Project Compensation and EPC Total Compensation. Any
agreement by Owner and Contractor concerning Quarterly Actual Cost, and any
determination or agreement of the Parties regarding Disputed Cost, shall not be
relevant or binding for the purpose of determining the Project Compensation and
EPC Total Compensation.

12.3.6      The “Reconcilable Cost” is the sum of (i) the Quarterly Actual Cost
for a Calendar Quarter multiplied by the Quarterly Reconciliation Ratio for that
Calendar Quarter, plus (ii) any Carryover Cost allocated to a delayed Milestone
that is completed during that Calendar Quarter.

12.3.7      The “Quarterly Milestone Payment Cost” is the sum of the Milestone
Progress Payments made by Owner to Contractor during a Calendar Quarter, less
any portion of the Target Fee and Safety, Quality and Schedule Incentive
included in those payments.

12.3.8      The “Quarterly Benchmark Cost” is the sum of (i) the Quarterly
Milestone Payment Cost, (ii) the Quarterly Contingency Allowance, and (iii) any
Approved Contingency Draw Requests approved by Owner for that Calendar Quarter.

 

62


--------------------------------------------------------------------------------


 

12.3.9      To perform the reconciliation, the Reconcilable Cost for the
Calendar Quarter shall be compared to the Quarterly Milestone Payment Cost paid
by Owner to Contractor for the immediately preceding Calendar Quarter and the
Quarterly Benchmark Cost for that Calendar Quarter, as follows:

12.3.9.1             Should the Reconcilable Cost be less than the Quarterly
Milestone Payment Cost then the difference shall be deemed an “Excess Payment.” 
Any Excess Payment shall be deducted from any amount otherwise due and payable
by Owner to Contractor under the next payment request submitted by Contractor to
Owner.  Such amounts shall not be treated as Contingency and shall be available
to Contractor in subsequent Calendar Quarters by the use of an internal change
order without the need for a Contingency Draw Request.  If no further payment
requests are to be submitted by Contractor to Owner, then the Excess Payment
shall be credited to Owner if due following final reconciliation as set forth in
Section 12.11.2 and the calculation of the EPC Total Compensation and Target
Final Payment pursuant to Section 12.11.2 and Article 13.

12.3.9.2             Should the Reconcilable Cost be greater than the Quarterly
Milestone Payment Cost and less than the Quarterly Benchmark Cost, then the
difference between the Quarterly Milestone Payment Cost and the Reconcilable
Cost shall be deemed a “Payable Cost”.  Contractor shall add the Payable Cost to
its next payment request to Owner. If no further payment requests are to be
submitted by Contractor to Owner, then Contractor shall submit a separate
payment request for the Payable Cost and Owner shall make payment on such
application in accordance with the provisions of this Agreement relating to
requests for payment.

12.3.10  Should the Reconcilable Cost be greater than the Quarterly Benchmark
Cost then:

12.3.10.1  Contractor shall submit a supplemental Contingency Draw Request to
support the difference between the Reconcilable Cost and the Quarterly Benchmark
Cost, which shall be subject to approval by Owner in accordance with Section
12.6.4; and.

12.3.10.2 the difference between the Quarterly Milestone Payment Cost and the
Quarterly Benchmark Cost shall be a Payable Cost and shall be included in a
subsequent payment request, and paid by Owner, as provided Section 12.3.9.2; and

 

63


--------------------------------------------------------------------------------


 

12.3.11        A “Carryover Cost” is a cost that is excluded from reconciliation
on account of one or more Incomplete Milestones.  If there are no Incomplete
Milestones during a Calendar Quarter, then the Reconciliation Ratio shall be one
(1.0) and there shall be no Carryover Cost from that Calendar Quarter.  If there
are one or more Incomplete Milestones during a Calendar Quarter, then the
Reconciliation Ratio is less than one (1.0) and the Carryover Cost  from that
Calendar Quarter shall be (i) the Quarterly Actual Cost multiplied by (ii) the
difference between one (1.0) and the Quarterly Reconciliation Ratio.   If there
is one Incomplete Milestone during the Calendar Quarter, the Carryover Cost
shall be assigned to that Incomplete Milestone.  If there is more than one
Incomplete Milestone during the Calendar Quarter, then the Carryover Cost shall
allocated and assigned to the Incomplete Milestones in amounts proportional to
the Incremental Payment Amounts associated with each such Incomplete Milestone. 
The Carryover Cost assigned to any Incomplete Milestone shall be added to the
Payable Cost for the Calendar Quarter in which that Incomplete Milestone is
completed.

12.3.12         The NTP Milestone payment referred to in Section 12.1.3 shall be
excluded from the reconciliation described in Sections 12.3.2 through 12.3.11
for the Calendar Quarters beginning with the month the NTP is issued and ending
with the month that is twelve (12) months after NTP.  Beginning with the
thirteenth (13th) month after NTP, the NTP Milestone  payment referred to in
Section 12.1.3 shall be added back to the Quarterly Actual Cost at the rate of
twelve million dollars ($12 million) for each Calendar Quarter until the total
of such NTP Milestone Payment amount is accounted for in the reconciliation
process.

12.4  Blank

12.5  Payments not made in accordance with Sections 12.2.6, 12.3.12., 12.8,
12.11.2, 12.13 shall be subject to late payment interest at the prime rate
reported in the Wall Street Journal on the date such payment is due and payable,
plus 1%.

12.6  Contingency

12.6.1      The “Quarterly Contingency Allowance Limit” for each Calendar
Quarter is One Million Five Hundred Thousand Dollars ($1,500,000.00). 
Contractor shall be allowed access and use of the Quarterly Contingency
Allowance Limit without prior approval of the Owner.  Any unused portion of the
Quarterly Contingency Allowance Limit shall not be subject to carryover.

12.6.2      Contractor shall attempt to identify, as early as practicable, any
events, causes, conditions, trends or occurrences that are likely to cause the
Actual Costs during a Calendar Quarter to be greater than Contractor’s original
estimate of the cost of the Work to be performed during that Calendar Quarter by
an amount greater than the Quarterly Contingency Allowance. Without limiting
Contractor’s rights and other obligations under the Agreement, including its
rights

 

64


--------------------------------------------------------------------------------


 

and obligations under Article 19, Contractor shall give notice to Owner, in the
form of a written “Contingency Draw Request”, of all such events, causes,
conditions or occurrences of which Contractor becomes aware .  The Contingency
Draw Request shall identify and describe (i) the anticipated or actual magnitude
of the cost overrun, (ii) the events, circumstances, conditions or occurrences
giving rise to the cost overrun, and (iii) the individual incurred or
anticipated cost items involved.

12.6.3      When complete information is not readily available, Contractor shall
issue a “Contingency Draw Notification” including such information as is
reasonably available at the time.  Contractor may convert a Contingency Draw
Notification to a Contingency Draw Request by providing the information
specified in Section 12.6.2.  While such notification cannot form part of the
quarterly reconciliation process, the notification will provide a basis for more
expeditious consideration by Owner of a cost, when it is converted to a
Contingency Draw Request.

12.6.4      Upon receipt by Owner of a Contingency Draw Request, Owner and
Contractor will discuss any measures that Contractor has taken, and any
additional steps that Contractor or Owner might take, to minimize or eliminate
the potential cost overrun and any time limits or other practical limitations
relating to such additional steps.  Owner and Contractor shall make a good-faith
effort to work collaboratively to determine what work-around steps or alternate
measures may be appropriate. Owner may by written notice to Contractor, based on
these discussions and collaborative efforts, approve a Contingency Draw Request
in whole or in part.  Any dispute with respect to Owner’s approval of
Contingency Draw Request shall be subject to provisions of Article 33.5.

12.7  The quarterly reconciliation  process shall be conducted solely for the
purposes of assisting in the determination of the amount of interim progress
payments, and not for the purpose of determining Project Compensation and EPC
Total Compensation. Any use of the Quarterly Contingency Allowance, approval of
a Contingency Draw Request, or determination or agreement of the Parties
regarding Disputed Cost, shall not be relevant or binding for the purpose of the
determining the amount of Project Compensation and EPC Total Compensation.

 12.8  Retention.  Owner shall retain from each payment made for each Milestone
Progress Payment pursuant to Section 12.2.1, Payable Cost pursuant to Section
12.3.9.2, and Carryover Cost pursuant to 12.3.11 (when paid), ten percent (10%)
of the amount due and payable to Contractor; provided, however, that no such
retention shall be withheld from the amount of the Milestone Progress Payment
made at the time of issuance of the NTP pursuant to section 12.1.3 nor from the
payment of invoices outstanding to July 20, 2007.  Upon Substantial Completion
of each System, Owner shall remit to Contractor fifty percent (50%) of the
amount retained with respect to such System.  Owner shall remit the balance of
the retention in the Final Payment.

 

65


--------------------------------------------------------------------------------


 

12.9  A Change Order that increases or decreases the Cost Element and/or the Fee
Element shall also increase or decrease the amount of each Milestone Progress
Payment in the Approved Final Milestone Payment Schedule.  The amount of the
increase or decrease to each Milestone Progress Payment shall be calculated by
multiplying the increase or decrease in the Contract Price stated in the Change
Order times the Incremental Percentage for each such Milestone.  In addition,
the amount of a Milestone Progress Payment may be changed pursuant to Section
12.2.1 or by mutual agreement of the Parties in writing.  Other than as provided
in this Section 12.9, the Milestone Progress Payments contained in the Approved
Final Milestone Payment Schedule shall not be increased or decreased.

12.10  Conditions of Payments; Withholdings, Set-Offs.

12.10.1    Material Breach.  Notwithstanding Sections 12.1, 12.11, and 12.13,
Owner may withhold payment to Contractor pursuant to Section 12.10.3 if
Contractor is in material breach of its obligations under this Agreement.

12.10.2    Required Submittals.  Notwithstanding Section 12.1.2, Owner will not
be required to make any payment to Contractor until Contractor has provided the
submittals described in Sections 12.2.2 and 12.2.3 and any other lien-waiver
documentation as Owner may reasonably request and which is not inconsistent with
standard practice in similar construction projects in the State of Maryland.

12.10.2.1       Progress Reports.  In order for each request for payment to be
valid, Contractor must have submitted to Owner all monthly Progress Reports
required under Section 8.2.1.1. if due prior to the date of such request for
payment.

12.10.2.2       Partial Lien Waivers.  In order to be valid, each request for
payment submitted by Contractor must be accompanied by partial lien waivers and
releases in the form attached as Exhibit 16 executed by Contractor and all
Subcontractors with whom Contractor has a direct contract or purchase order, and
who submitted an invoice or application for payment to Contractor more than
thirty (30) days prior to Contractor’s application for payment to Owner.  In
addition, and at Owner’s request, Contractor shall submit such lien waivers of
any and all other Subcontractors who may have the right to pursue a mechanic’s
or materialman’s lien under Applicable Law.

12.10.2.3       Full Lien Release  In order to be valid, Contractor’s invoice
for the final payment from Owner under this Agreement must be accompanied by
full lien releases and waivers executed by Contractor and all Subcontractors
which have provided equipment or materials or performed work at the Site in the
prior 180 days.

 

66


--------------------------------------------------------------------------------


12.10.2.4       Form of Waivers and Releases.  The lien waivers and releases
required from Contractor under this Section 12.10.2 must be in the form and
substance as set forth in Exhibit 16.

12.10.2.5       Lien Bonds.  Notwithstanding the other provisions of Section
12.10, Contractor may substitute lien discharge bonds sufficient under
applicable law to remove any lien attaching to a Site, or other security
reasonably acceptable to Owner in lieu of the lien waivers required hereunder.

12.10.3  Withholding to Protect Owner from Loss.  Notwithstanding Sections 12.1
through 12.9, Owner may, without prejudice to any other rights Owner may have
under this Agreement, withhold all or any portion of any payment to such extent
as may be reasonably necessary to protect Owner from loss due to:  (i) defective
or incomplete Work by Contractor or any of its Subcontractors; (ii) claims filed
by third parties arising out of Contractor’s performance of the Work for which
Contractor has an indemnity obligation or other responsibility under the
Agreement; (iii) failure of Contractor to make payments to Subcontractors (other
than as a result of non-payment by Owner to Contractor); (iv) reasonable
evidence that a System will not be completed by the Guaranteed Substantial
Completion Date for such System and that the retention, Letter of Credit and
unpaid balance would not be adequate to cover liquidated damages for the
anticipated cumulative delay on all Systems; (v) damage to Owner caused by
Contractor or its Subcontractors (provided, that if such damage is only
partially caused by Contractor or its Subcontractors, Owner may only withhold a
portion of such damage equal to the relative degree of fault of Contractor or
its Subcontractors in causing such damage) for which Contractor has an indemnity
obligation or other liability under this Agreement; (vi) liens filed against a
System, Facility, Site or any other property of Owner by Subcontractors which
Contractor fails to remove, discharge or bond over; or (vii) failure by
Contractor to maintain the insurance required by this Agreement. Notwithstanding
the foregoing, Contractor may substitute bonds or other reasonable security for
specific items in question under Sections 12.10.3.2 or 12.10.3.3, subject to the
agreement of Owner which will not be unreasonably withheld or delayed.

12.10.3.1       In addition, upon prior notice to Contractor, Owner may withhold
or retain any Milestone Progress Payment, payment or part thereof in any of the
following circumstances:

12.10.3.1.1       A Contractor Event of Default shall have occurred;

12.10.3.1.2       Any lien or charge has been created on the Facility, the Work
or any portion thereof by Contractor or a Subcontractor based on Work for which
Owner has made payment to the Contractor

 

67


--------------------------------------------------------------------------------


 

pursuant to this Agreement, and such lien or charge has not been discharged; or

12.10.3.1.3      Owner has performed any part of the Work in lieu of Contractor.

12.10.3.2      Lien Bonds.  Notwithstanding Section 12.10.3(vi) and 12.10.3.1.2,
Owner will release any payments withheld due to any lien if Contractor obtains a
lien discharge bond which is (i) issued by a surety reasonably acceptable by
Owner, (ii) in form and substance satisfactory to Owner, and (iii) in an amount
sufficient under applicable law to remove the lien from Owner’s property. By
posting a lien discharge bond, however, Contractor will not be relieved of any
obligations (including its indemnity obligations) under this Agreement.  The
premium for any such lien discharge bond shall be treated as an Allocable Cost
pursuant to Section 11.5.

12.10.3.3       Payment after Removal of Cause.  When Contractor has remedied
the cause for withholding any payment and has furnished satisfactory evidence of
such remediation to Owner, Owner will make the payment so withheld to Contractor
within ten (10) calendar days following Owner’s receipt of such evidence. If
Contractor, after receipt of notice from Owner, fails or refuses to remedy the
cause for withholding such payment within the time specified in the notice, then
Owner may, without prejudice to any other rights Owner may have under this
Agreement, remedy it, but such action by Owner will not be or be considered to
be a waiver of any default by Contractor under this Agreement.

12.10.4    Set Off.  Owner may set off any sums payable by Contractor to Owner
under this Agreement against any payments due to Contractor under this
Agreement.

12.11  Final Payment for Target Work at Each Facility.

12.11.1         For Work performed at each Facility, Contractor shall check all
materials, equipment and labor involved with or incorporated into the Work and
shall keep on an Open Book basis (and require all Subcontractors performing work
on a cost-plus basis to keep) full, detailed and accurate records and accounts
thereof, showing the Actual Costs of all items of labor, materials, supplies,
services and other expenditures of whatever nature for which payment or
reimbursement is authorized or required under this Agreement, and the system of
accounting shall be satisfactory to Owner.  Contractor shall retain and preserve
all such records for not less than three (3) years after Target Final Payment.

 

68


--------------------------------------------------------------------------------


 

12.11.2.        At the time that Contractor submits a Notice of Final Completion
for Work performed under the Target pricing method (Section 13.2), Contractor
shall submit to Owner on an Open Book basis a final accounting of all Actual
Costs and Guarantee Costs incurred in performing such Work, in accordance with
Section 10.2 and Section 11.3.  Owner’s accountants will review Contractor’s
accounting and may request such further information as is necessary for Owner to
substantiate the accounting and to determine the amount of Actual Costs and
Guarantee Costs incurred.  Based on its review of Contractor’s accounting, Owner
shall determine and pay, within thirty (30) days after the date of Final
Completion of a Facility, the unpaid amount (excluding Guarantee Costs to be
paid at a later date pursuant to Sections 12.13) of EPC Total Compensation for
such Work (the “Target Final Payment”) and shall release all remaining retention
amounts, less any amounts that may be  due and payable by Contractor to Owner. 
Should Owner’s review of Contractor’s accounting show that a net amount is owed
by Contractor to Owner, Contractor shall pay such amount to Owner within thirty
(30) days of demand for such payment by Owner.

12.11.3         When application for Target Final Payment is submitted by the
Contractor, the Contractor shall assure that the following documents or
conditions have been previously completed, submitted and approved by Owner:

12.11.3.1       Final lien waiver documents in the form attached as Exhibit 16;

12.11.3.2       As-Built Drawings;

12.11.3.3       Operating manuals;

12.11.3.4       Warranty documents under this Agreement;

12.11.3.5       Back-charges and/or claims satisfied;

12.11.3.6       Quality and reliability requirements complete;

12.11.3.7       Nonconformance items complete or bought-down;

12.11.3.8       Spare parts list; and

12.11.3.9       Mill certifications.

12.12  Liens After Final Payment.  Should there be any claim, obligation, or
lien existing for Work for which Target Final Payment has been made, then
Contractor shall refund to Owner all monies that Owner shall have paid or may be
obligated to pay in satisfying, discharging, or defending against any such
claim, obligation or lien or any action brought or adjustment recovered thereon,
including all costs and expenses, including attorney’s fees and disbursements
incurred in connection therewith.

 

69


--------------------------------------------------------------------------------


 

12.13  Payment of Guarantee Costs.  Guarantee Costs incurred by Contractor in
connection with the FGD Systems and for which Owner is responsible for payment
pursuant to Section 11.3.2 shall be paid to Contractor as follows:

12.13.1.      Separate Accounting.  Contractor shall keep a separate accounting
of all Guarantee Costs incurred to satisfy Contractor’s obligations to correct
the Work, to repair or replace affected parts or systems and to retest, due to
failure to satisfy the Equivalent Availability Guarantee as set forth in
Sections 7.2.1.3 and 7.2.2.  To the extent that Owner is responsible pursuant to
Section 11.3.2.2 for paying such Guarantee Costs, payment of same shall be made
within thirty (30) days after the Equivalent Availability Guarantee is
satisfied.

12.13.2.      Prior to Target Final Payment. Guarantee Costs for which Owner is
responsible for payment pursuant to Section 11.3.2.2, that are incurred prior to
Target Final Payment and are not addressed under Section 12.13.1 shall be paid
to Contractor in the Target Final Payment.

12.13.3.      After Target Final Payment. In the event that Contractor incurs
Guarantee Costs subsequent to Target Final Payment that are not addressed under
Section 12.13.1, and all of Contractor’s responsibility for Guarantee Costs has
been exhausted, then Contractor may submit monthly requests for payment to Owner
for such Guarantee Costs, and Owner will make payment on such requests for
payment in accordance with the accounting procedure set forth in Sections
12.11.1 and 12.11.2.

13. PRICING METHOD

13.1         Blank.

13.2.        Target Price Method.  The provisions of this Section 13.2 apply to
the “Target” pricing method.

13.2.1.     The “Contract Price” under this method is the sum of the following:

Target Cost

50% Contingency

Target Fee

13.2.2.     The Project Compensation under this method is calculated as follows:

13.2.2.1         If

 

70


--------------------------------------------------------------------------------


 

i.                        Actual Cost is less than or equal to the sum of the
Target Price plus 50% Contingency and,

ii.                     Actual Cost is greater than Target Cost

then Project Compensation equals the sum of the following:

Actual Cost

Target Fee

Underrun Bonus

13.2.2.2         If Actual Cost is less than or equal to the Target Cost, then
Project Compensation equals the sum of the following:

Actual Cost

Target Fee

Underrun Bonus

13.2.2.3         If

i.                        Actual Cost is less than or equal to the sum of Target
Price plus Target Fee plus 50% Contingency, and

ii.                     Actual Cost is greater than the sum of Target Price plus
50% Contingency

then Project Compensation equals the sum of the following:

Target Price

50% Contingency

Target Fee

minus 50% of the difference between the following:

i.        Actual Cost and

ii.       the sum of the Target Price plus 50% Contingency.

13.2.2.4         If Actual Cost is greater than the sum of the following:

Target Price

50% Contingency

Target Fee

then Project Compensation equals the sum of the following:

Actual Cost

50% of Target Fee

14. WARRANTIES

14.1         Parts and Labor Warranties.

14.1.1      Warranties.  Contractor warrants that for the duration of the Parts
and Labor Warranty Period set forth below:

 

71


--------------------------------------------------------------------------------


 

14.1.1.1         all Systems Equipment provided by Contractor or any
Subcontractor and incorporated into any of the Systems will be (i) new and of
good quality, (ii) free from defects in workmanship and materials, (iii) in
accordance with the Contract Documents (iv) satisfy the requirements of Article
15 “Standards of Performance” and (v) in compliance with all Applicable Laws and
Applicable Permits in effect on the date of Substantial Completion; and

14.1.1.2         all Work performed by Contractor or its Subcontractors will be
performed (i) in accordance with the Contract Documents, (ii) in satisfaction of
the requirements of Article 15 “Standards of Performance” (iii) in compliance
with all Applicable Laws and Applicable Permits (all of Sections 14.1.1.1 and
14.1.1.2, the “Parts and Labor Warranties”).

14.1.2      Parts and Labor Warranty Period.  Subject to Section 14.1.5, with
respect to each System, the Parts and Labor Warranties will remain in full force
and effect for defects appearing between Substantial Completion of the Work
required for the System and the date that is twelve (12) months after
Substantial Completion of the System; provided, however, that the Parts and
Labor Warranties for Extended Warranty Equipment will remain in full force and
effect for defects appearing between Substantial Completion of the Work required
for the System and the date that is  two (2) years after Substantial Completion
of its associated System (the “Parts and Labor Warranty Period” for such System
or Extended Warranty Equipment).

14.1.3      Conditions and Limitations of Warranty.  The Parts and Labor
Warranty is conditioned upon Owner’s operation and maintenance of the Systems in
accordance with the operations manual provided by Contractor pursuant to
Section 6.5.6 and in accordance with Prudent Utility Practices.  Excluded from
Contractor’s repair obligations under the Parts and Labor Warranty are repairs
and replacements required as a result of (i) normal wear and tear of the
System(s), (ii) damage due to deterioration or wear occasioned by abrasion,
corrosion, erosion or chemical attack resulting from exposure to conditions not
anticipated in the design basis set forth in Exhibit 1, and (iii) operation or
maintenance not in accordance with the operation and maintenance manual provided
by Contractor in accordance with Section 6.5.6.

14.1.4      Repair of Defects.  Within a reasonable time after discovering that
Contractor has failed to meet any of the Parts and Labor Warranties, Owner will
notify Contractor thereof.  Upon receipt of such notice, Contractor will
promptly cure such failure to Owner’s reasonable satisfaction and in accordance
with Prudent Utility Practices, Prudent Electrical Practices, Applicable Laws
and Applicable Permits.  The costs of cure shall be treated as a Guarantee Cost
pursuant to Section 11.3.  The expiration of the Parts and Labor Warranty Period
is only applicable to the Parts and Labor Warranties and will have no effect on

 

72


--------------------------------------------------------------------------------


 

any assigned Subcontractor warranties or guarantees that may be of longer
duration.

14.1.5      Parts and Labor Warranty Period Extension.

14.1.5.1         Extension for Corrected Work.  Any Work re-performed and any
part of any System reworked, repaired or replaced in satisfaction of
Contractor’s obligations in connection with the Parts and Labor Warranties will
be re-warranted pursuant to the same Parts and Labor Warranties set forth in
Section 14.1.1, and Contractor will have the same obligations in relation
thereto as set forth in Section 14.1.4, for a period equal to the longer of (i)
twelve (12) months, or two (2) years (for Extended Warranty Equipment) from the
date such re-performance, rework, repair or replacement is completed, or (ii)
the remaining period under the Parts and Labor Warranty Period for such System
or Extended Warranty Equipment.  Except for Extended Warranty Equipment, all
Parts and Labor Warranties, including Parts and Labor Warranties on repaired or
replaced parts, shall expire no later than two (2) years after the date of
Substantial Completion of the System.  All Parts and Labor Warranties on
Extended Warranty Equipment, including Parts and Labor Warranties on repaired or
replaced parts, shall expire no later than four (4) years after Substantial
Completion of the associated System.  The cost of performing the Contractor’s
warranty obligations under this Section 14.1.5 shall be treated as Guarantee
Costs pursuant to Section 11.3.

14.1.5.2         Extension for Total Shutdown.  If, after the date of
Substantial Completion of a System and during the Parts and Labor Warranty
Period for such System, such System is shut down or derated (other than for the
purpose of scheduled or routine maintenance) and such shutdown would not have
occurred but for the existence of a defect or failure covered by one of the
Parts and Labor Warranties, then the Parts and Labor Warranty Period for such
System will be extended by a period equal to the duration of the shutdown or
derating.

14.2         Blank.

14.3         Aggregation of Warranties and Specific Time Limitation. 
Contractor’s obligations in connection with the Parts and Labor Warranties are
separate and in addition to, and not to the exclusion of the Performance
Guarantee.  In no instance will the expiration or limitation of any warranty
imply the expiration or limitation of any other warranty.  In order for Owner to
exercise any remedy under this Article 14, Owner must have notified Contractor
of Owner’s intention to make a claim under such warranty no later than thirty
(30) days after the expiration of the given warranty period for such warranty.

 

73


--------------------------------------------------------------------------------


14.4         No Other Warranties/Obligations.  THE PARTS AND LABOR WARRANTY, AND
THE PERFORMANCE GUARANTEES CONSTITUTE THE SOLE AND EXPRESS WARRANTIES OF
CONTRACTOR WITH RESPECT TO THE SYSTEMS UNDER THIS AGREEMENT, AND ANY AND ALL
WARRANTIES THAT MAY BE IMPLIED UNDER APPLICABLE LAW, EQUITY OR CUSTOM OF TRADE,
INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A
SPECIFIED OR INTENDED PURPOSE, ARE HEREBY DISCLAIMED.  The remedies of Owner
(and obligations of Contractor) expressly provided in this Agreement for any
breach of any of the Parts and Labor Warranty during the Parts and Labor
Warranty Period, shall constitute Owner’s sole remedies (and Contractor’s sole
obligations), whether based on contract, tort (including negligence and strict
liability) or otherwise, with respect to such breach.  For the avoidance of
doubt, the Parties expressly agree that the foregoing shall not affect Owner’s
rights under Section 6.10, Article 7, Article 8, Article 23 and Article 28.

15. STANDARDS OF PERFORMANCE

Contractor shall be solely responsible for all construction means, methods,
techniques, sequences, procedures and safety and security programs in connection
with the performance of the Work. Contractor will supervise and direct the Work
using its best skill and attention. Contractor will enforce strict discipline
and good order among all employees of Contractor and its Subcontractors.
Contractor will not permit employment of unfit persons or persons not skilled in
tasks assigned to them. Contractor shall perform the Work in accordance with the
following standards:  (a) with a design basis objective for the Facility that
assumes at least a thirty (30) year commercial life from Substantial Completion;
(b) in accordance with (i) the plans and specifications and accompanying data
set forth in Exhibit 1; (ii) Applicable Laws and Applicable Permits; (iii) the
codes and standards provided in this Agreement, Prudent Utility Practices and
Prudent Electrical Practices; and (c) in a manner that is approved as to form,
use and content by public entities authorized under Applicable Laws to
administer or enforce any building or construction code or standard and whose
approval of the final design of the Facility, or any portion thereof, is
necessary for the construction, operation or maintenance of the Facility in
accordance with Applicable Laws.

16. MECHANICAL COMPLETION

16.1         Mechanical Completion.  “Mechanical Completion” of each System will
be achieved when, with respect to such System, each of the following conditions
have been met:

16.1.1      Contractor has completed the design, engineering, procurement,
permitting, construction and installation of such System in accordance with the
Contract Documents, including:  the setting of the Systems Equipment for such
System on its foundations; connecting such Systems Equipment to other applicable
equipment with piping, wiring, controls, and safety systems; ensuring that such
Systems Equipment is individually cleaned, leak checked, lubricated,

 

74


--------------------------------------------------------------------------------


 

and point-to-point checked to verify that such Systems Equipment is ready for
initial operation and testing and may be so operated and tested without damage
thereto or to any other property and without injury to any person;

16.1.2      Contractor has completed the Work in connection with such System so
that it is capable of operating safely in accordance with Prudent Utility
Practices, Prudent Electrical Practices, Applicable Laws and Applicable Permits;
and

16.1.3      Contractor has provided to Owner the operation and maintenance
instruction manuals for such System as required under Section 6.5.6.

16.2         Notice and Achievement of Mechanical Completion for Each System. 
Contractor will notify Owner in writing ten (10) calendar days in advance of the
date on which it anticipates Mechanical Completion for a System will occur. When
Contractor believes that it has achieved Mechanical Completion for a System,
Contractor shall deliver a written notice thereof to Owner (“Notice of
Mechanical Completion”). The Notice of Mechanical Completion for each System
will contain a report in a form acceptable to Owner and with sufficient detail
to enable Owner to determine whether Mechanical Completion has occurred. Within
ten (10) Business Days of receipt of a Notice of Mechanical Completion of a
System, Owner shall inspect the System and either (i) deliver to Contractor a
written certification stating that Contractor has achieved the requirements set
forth in Sections 16.1.1 through 16.1.3, or (ii) notify Contractor in writing
that such criteria have not been achieved, stating the reasons therefore. If
Owner certifies that such requirements have been met, then the date of the
Notice of Mechanical Completion will be deemed to be the date Mechanical
Completion of such System has been achieved. In the event Owner notifies
Contractor that such requirements have not been met, Contractor shall undertake
such action or work that is reasonably necessary to achieve such requirements
and shall then issue another written notice to Owner stating that Contractor
believes that such requirements have been achieved. Such procedure shall be
repeated until Mechanical Completion for such System is achieved. Should Owner
fail to make any notification to the Contractor within the aforesaid ten (10)
day period after its receipt of Notice of Mechanical Completion, then the System
shall be deemed to have achieved Mechanical Completion as of the date of the
Notice of Mechanical Completion.  So long as Owner has satisfied the ten-day
notice requirement, issuance by Owner of a certificate stating that the
requirements of Sections 16.1.1 through 16.1.3 have been met shall be a
condition to achievement of Mechanical Completion.

17. PROVISIONAL ACCEPTANCE / SUBSTANTIAL COMPLETION

17.1.        Criteria for Provisional Acceptance of FGD System.  “Provisional
Acceptance” of the Work required in connection with each FGD System will be
achieved when, with respect to such System, each of the following conditions
have been met:

17.1.1      Mechanical Completion for such System has been achieved; and

 

75


--------------------------------------------------------------------------------


 

17.1.2      Contractor has completed Performance Test PA as described in Exhibit
6 and such Performance Test PA has demonstrated that the System complies with
the Performance Guarantees for Performance Test PA, subject to the provisions of
Section 7.2.3 with respect to Mercury Removal.

17.2.        Criteria for Substantial Completion of FGD System.  “Substantial
Completion” of the Work required in connection with each FGD System will be
achieved when, with respect to such System, each of the following conditions
have been met:

17.2.1      Mechanical Completion for such System has been achieved;

17.2.2      Contractor has completed Performance Test 1 as described in Exhibit
6 and such Performance Test 1 has demonstrated that the System complies with the
Performance Guarantees for Performance Test 1 or, with respect to the Input
Guarantees as provided in Section 7.1, that the System complies with the
Engineering Design Margins as provided in Section 7.1.2;

17.2.3. Contractor has completed performance of all the Work for such System in
accordance with the Contract Documents, except for any remaining items set forth
in the Punch-List for such System;

17.2.4. Contractor has provided to Owner, and Owner has reviewed and approved,
the Punch-List for such System as described in Section 17.5; and

17.2.5. Contractor has delivered to Owner all such lien releases and waivers as
are required under Section 12.10.2.

17.3         Notice and Report of Provisional Acceptance for Each System.  At
such time as Contractor believes that it has met the requirements under Section
17.1 with respect to a System, it will deliver to Owner notice thereof (the
“Notice of Provisional Acceptance”). The Notice of Provisional Acceptance for
each System will contain a report in a form acceptable to Owner and with
sufficient detail to enable Owner to determine whether Contractor has achieved
such requirements.

17.4         Achievement of Provisional Acceptance of the Work.  Owner will
within seven (7) Business Days after Owner’s receipt of the Notice of
Provisional Acceptance for a System either (i) deliver to Contractor a written
certificate stating that the requirements for Provisional Acceptance of such
System have been met, or (ii) notify Contractor in writing that such
requirements have not been met, stating the reasons therefore.  If Owner
certifies that such requirements have been met, then the date of the Notice of
Provisional Acceptance will be deemed to be the date Provisional Acceptance of
such System has been achieved. In the event Owner notifies Contractor that such
requirements have not been met, Contractor will promptly take such actions as
will cause such requirements to be met, and upon meeting such requirements,
Contractor will issue

 

76


--------------------------------------------------------------------------------


 

to Owner another Notice of Provisional Acceptance for such System. Such
procedure will be repeated as necessary until Owner certifies that such
requirements have been met for such System.  Should Owner fail to make any
notification to the Contractor within the aforesaid seven (7) Business Day
period after its receipt of Notice of Provisional Acceptance, then the System
shall be deemed to have achieved Provisional Acceptance as of the date of the
Notice of Provisional Acceptance.  So long as Owner has satisfied the seven-day
notice requirement, the issuance by Owner of a certificate stating that the
requirements of Section 17.1 have been met shall be a condition to achievement
of Provisional Acceptance.

17.5         Creation of Punch-List.  No later than ten (10) calendar days prior
to the then-scheduled date of Substantial Completion for a System, Contractor
will prepare and deliver to Owner a prepared punch list setting forth those
minor, non-operational items that remain to be performed to complete the Work
required in connection with such System and the proposed time limits within
which Contractor will complete such remaining Work.  Upon its receipt of
Contractor’s prepared punch list for a System, Owner will review and direct
Contractor to make any appropriate or necessary revisions to the same, after
which Owner’s Authorized Representative and Contractor’s Authorized
Representative will meet and consult in good faith to agree upon the definitive,
final punch-list for such System, including the approved time limits within
which Contractor will perform such remaining Work (such punch-list, with respect
to each System constituting the “Punch-List” for such System). Once the final
Punch-List for such System is agreed upon, Contractor will immediately begin
work on the items thereon, provided, that if Contractor has not commenced such
Work within three (3) Business Days, or has not completed such Work within the
approved time limits set forth in the final Punch-List, then Owner may have such
items completed. All costs and expenses related to such actions of Owner will be
accounted for as Allocable Costs under Section 11.5. Notwithstanding the
foregoing, Owner and Contractor may agree for Owner to undertake certain
Punch-List items for Contractor, in which event such item(s) will be removed
from the Punch-List, and Contractor will pay to Owner the amount agreed upon for
such undertaking. Owner’s taking of any actions under this Section will not
relieve Contractor of its obligations under this Agreement or Applicable Laws,
or constitute a waiver of any of Owner’s rights or a mitigation or diminution of
any of Contractor’s obligations under this Agreement.

17.6         Notice and Report of Substantial Completion for Each System.  At
such time as Contractor believes that it has met the requirements under Section
17.2 with respect to a System, it will deliver to Owner notice thereof (the
“Notice of Substantial Completion”). The Notice of Substantial Completion for
each System will contain a report in a form acceptable to Owner and with
sufficient detail to enable Owner to determine whether Contractor has achieved
such requirements.

17.7         Achievement of Substantial Completion of the Work.  Owner will
within seven (7) Business Days after Owner’s receipt of the Notice of
Substantial Completion for a System either (i) deliver to Contractor a written
certificate stating that the requirements for Substantial Completion of such
System have been met, or (ii) notify

 

77


--------------------------------------------------------------------------------


 

Contractor in writing that such requirements have not been met, stating the
reasons therefore.  If Owner certifies that such requirements have been met,
then the date of the Notice of Substantial Completion will be deemed to be the
date Substantial Completion of such System has been achieved. In the event Owner
notifies Contractor that such requirements have not been met, Contractor will
promptly take such actions as will cause such requirements to be met, and upon
meeting such requirements, Contractor will issue to Owner another Notice of
Substantial Completion for such System. Such procedure will be repeated as
necessary until Owner certifies that such requirements have been met for such
System.  Should Owner fail to make any notification to the Contractor within the
aforesaid seven (7) Business Day period after its receipt of Notice of
Substantial Completion, then the System shall be deemed to have achieved
Substantial Completion as of the date of the Notice of Substantial Completion. 
So long as Owner has satisfied the seven-day notice requirement, the issuance by
Owner of a certificate stating that the requirements of Section 17.2 have been
met shall be a condition to achievement of Substantial Completion.

17.8         Transfer of Possession and Control of the Systems to Owner.  Upon
Substantial Completion of a System, Owner shall take possession and control of
such System.  Following transfer of possession and control of such System to
Owner and prior to Final Completion of such System, Contractor will have
reasonable access to such System and the Site so as to complete the Punch-List
items on such System.

18. FINAL COMPLETION  .

18.1         Requirements.  “Final Completion” of the Work required in
connection with each Facility will be achieved, with respect to such Facility or
System, when:

18.1.1      Contractor has achieved Substantial Completion of the Work required
in connection with all Systems at the Facility;

18.1.2      Owner and Contractor have completed Final Reconciliation.

18.1.3      Contractor has completed all Punch-List items for all Systems at the
Facility, or has bought-down all such Punch-List items of a price mutually
agreed upon by Owner and Contractor;

18.1.4      Contractor has executed and delivered to Owner all full lien waivers
and releases for the Facility or System as required under Section 12.10.2.3 (or,
in lieu thereof, Contractor has provided and Owner has accepted a lien discharge
bond or other security as allowed under Section 12.10.2.5); and

18.1.5      Contractor has delivered to Owner (i) As-Built Drawings as required
under Section 6.5.5; (ii) copies of all purchase orders, contracts, subcontracts
and material requisitions with its Subcontractors who performed Work on or in
connection with such System, as required under Section 32.8; (iii) legally
effective written assignments of all Subcontractor guarantees and

 

78


--------------------------------------------------------------------------------


 

warranties on Systems Equipment that were provided by such Subcontractors in
connection with such System, as required in Section 32.5; (vi) a list of the
names, addresses, and telephone numbers of all Subcontractors providing such
guarantees and warranties; and (v) the turnover package required under Section
6.5.7.

18.2         Notice and Report of Final Completion.  At such time as Contractor
believes that it has met the requirements under Sections 18.1.1 through 18.1.5
for a Facility, it will deliver to Owner a written notice thereof (the “Notice
of Final Completion”). The Notice of Final Completion for each System will
contain a report in a form acceptable to Owner and with sufficient detail to
enable Owner to determine whether Contractor has achieved such requirements.

18.3         Achievement of Final Completion.  Owner will within five (5)
Business Days following Owner’s receipt of the Notice of Final Completion for a
Facility, either (i) deliver a written certification stating that the
requirements for Final Completion of such Facility have been achieved, or (ii)
notify Contractor in writing that such requirements have not been achieved,
stating the reasons therefore. If Owner certifies that such requirements have
been met, then the date of such Notice of Final Completion will be deemed the
date Final Completion of such Facility or System. If Owner notifies Contractor
that such requirements have not been met, then Contractor will promptly take
such actions as will cause such requirements to be met, and upon meeting such
requirements, Contractor will issue to Owner another Notice of Final Completion.
Such procedure will be repeated as necessary until Owner certifies that such
requirements have been met. Should Owner fail to make any notification to
Contractor within the aforesaid five (5) Business Day period after its receipt
of Notice of Final Completion, then the Facility shall be deemed to have
achieved Final Completion as of the date of the Notice of Final Completion.  So
long as Owner has satisfied the aforesaid five-Business Day notice requirement,
the issuance by Owner of a certificate stating that the requirements of Sections
18.1.1 through 18.1.5 have been met shall be a condition to achievement of Final
Completion.

19. CHANGE ORDERS

19.1         Changes.  Without invalidating this Agreement, Owner may issue an
order making Changes (each such order, a “Change Order”) to the Work, in which
event one or more of the Contract Price or the Approved Project Schedule may be
adjusted as provided in this Article 19.  Changes may only be authorized by
Change Orders issued in accordance with this Article 19.  Change Orders will
constitute the exclusive remedy to Contractor for any Changes.

19.2         Procedure for Changes.

19.2.1      Changes Initiated by Contractor.  Should Contractor become aware of
any circumstances which Contractor has reason to believe may necessitate a
Change, Contractor will issue to Owner a written “Change Order Notice.”  All
Change Order Notices will include, to the extent practicable, documentation

 

79


--------------------------------------------------------------------------------


 

sufficient to enable Owner to determine (i) the factors necessitating the
possibility of a Change, (ii) the impact which the Change is likely to have on
the Contract Price based on the time and materials rate charges in effect at the
time of the Change pursuant to Section 10.2 of this Agreement, (iii) the impact
which the Change is likely to have on Contractor’s compliance with the Approved
Project Schedule, and (iv) such other information which Owner may request in
connection with such Change.  If Contractor fails to provide a Change Order
Notice to Owner within fifteen (15) Business Days after Contractor knew about
the first occurrence or circumstance resulting in the possibility of such
Change, then notwithstanding anything in this Article 19 to the contrary,
Contractor agrees that Owner’s ability to exercise its rights pursuant to
Section 19.16 shall have been compromised and Contractor will be deemed to have
waived any right to receive a Change Order based upon such occurrence or
circumstance.  Owner may, but except as provided in Sections 19.3, 19.4, 19.5,
19.6, 19.7,  19.9, 19.10, 19.11 and 19.12below, will not be obligated to, issue
a Change Order pursuant to a Change Order Notice.  Unless otherwise stated by
Owner in writing or in the event of an emergency that poses an immediate threat
to life or property, any work outside the Work described in the Contract
Documents performed by Contractor prior to its having received a Change Order
from Owner will be at Contractor’s sole risk.

19.2.2      Changes Initiated by Owner.  If Owner desires to make a Change, it
will submit a “Change Order Request” to Contractor.  Contractor will promptly
review the Change Order Request and notify Owner in writing, as promptly as
possible and no later than five (5) Business Days after receipt, of the options
for implementing the proposed Change (including, if possible, any option that
does not involve an increase in the Contract Price or an extension of the
Approved Project Schedule) and to the extent practicable based on reasonably
available information the effect, if any, each such option would have on the
Contract Price and the Approved Project Schedule.  After consideration of such
information, Owner may, but will not be obligated to, issue a Change Order
pursuant to this Section 19.2.2.

19.2.3      Change in Cost Element and Fee Element.  Any change to the Contract
Price shall be in the amount of the sum of the associated changes in the Cost
Element and the Fee Element pursuant to Section 19.14:

19.2.3.1         The “Cost Element” means the Target Cost.

19.2.3.2         The “Fee Element” means the Target Fee.

19.3         Change Order Due to Force Majeure Event.  In the event and to the
extent that a Force Majeure event Directly Causes a delay to the critical path
of the Work at the time of the Force Majeure event, then upon submission of a
proper Change Order Notice and subject to the other Sections of this Article 19,
the Approved Project Schedule will be extended by Change Order by the number of
calendar days of actual delay to the critical

 

80


--------------------------------------------------------------------------------


 

path of the Work at the time of the Force Majeure event.  Such Change Order will
be Contractor’s sole and exclusive remedy for any such delay.  To the extent an
event of Force Majeure affects Contractor’s costs, the provisions of Section
20.4 will apply.

19.4         Change Order Due to Suspension of Work by Owner.  In the event that
Owner suspends the Work pursuant to the provisions of Section 23.2, then, upon
submission of a proper Change Order Notice and subject to the other Sections of
this Article 19, Contractor will be entitled to a Change Order extending the
Approved Project Schedule as required and, if necessary, increasing the Contract
Price pursuant to Section 19.14 so as to equitably compensate Contractor for
additional demonstrable Direct Costs incurred by Contractor as Directly Caused
by such suspension.  Such Change Order will be Contractor’s sole and exclusive
remedy for such increased costs and/or delay.  During the suspension period,
Owner shall reimburse Contractor on a time and material basis for its stand-by
charges, storage and maintenance charges, and demobilization and remobilization
charges.

19.5         Change Order Due to Differing Site Conditions.  In the event
Contractor encounters a subsurface condition at the Site that is not reasonably
ascertainable from the information provided in the Geotechnical Study prepared
pursuant to Section 31.1 (including but not limited to information relating to
the water table, rock formations, and the bearing capacity of soil) and to the
extent such condition Directly Causes an increase to Contractor’s Direct Cost 
of performing the Work and/or Directly Causes a delay to the critical path of
the Work at the time such condition is encountered, then, upon submission of a
proper Change Order Notice and subject to the other Sections of this Article 19,
the Approved Project Schedule will be extended by Change Order by the number of
calendar days of actual delay to the critical path of the Work at the time the
subsurface condition is encountered, and the Contract Price shall be increased
pursuant to Section 19.14 so as to equitably compensate Contractor for
additional demonstrable Direct Costs incurred by Contractor and Directly Caused
by such condition.

19.6         Change Order Due to Pre-Existing Hazardous Substances.  In the
event Contractor encounters Hazardous Substances that were present at the Site
prior to the date of the NTP, or that were brought to or deposited on the Site
by Owner or a separate contractor of Owner, and to the extent such condition
Directly Causes an increase to Contractor’s Direct Cost of performing the Work
and/or Directly Causes a delay to the critical path of the Work at the time such
condition is encountered, then, upon submission of a proper Change Order Notice
and subject to the other Sections of this Article 19, the Approved Project
Schedule will be extended by Change Order by the number of calendar days of
actual delay to the critical path of the Work at the time the subsurface
condition is encountered, and the Contract Price shall be increased pursuant to
Section 19.14 so as to equitably compensate Contractor for additional
demonstrable Direct Costs incurred by Contractor and Directly Caused by such
condition.

19.7         Change Order Due to Actions of Owner.  In the event Contractor
suffers increased costs and/or a delay in the critical path progress of the Work
and to the extent such increased costs and/or delay is Directly Caused by the
acts or omissions of Owner,

 

81


--------------------------------------------------------------------------------


 

including delay or failure of Owner to perform its obligations under this
Agreement including Owner’s obligations under Article 5, then, upon submission
of a proper Change Order Notice and subject to the other Sections of this
Article 19, Contractor shall be entitled to a Change Order extending the
Approved Project Schedule as required and, if necessary, increasing the Contract
Price pursuant to Section 19.14 so as to equitably compensate Contractor for
additional demonstrable Direct Costs or critical path delay incurred or
experienced by Contractor as Directly Caused by such acts or omissions of
Owner.  Such Change Order shall be Contractor’s sole and exclusive remedy for
such increased costs and/or delay.

19.8         Blank.

19.9         Change Order Due to Changes in Applicable Law.  The Parties
acknowledge that Contractor must adhere to all Applicable Laws.  In the event
Contractor incurs increased Direct Costs and/or a delay in the critical path
progress of the Work that are Directly Caused by a Change in Applicable Law,
then, upon submission of a proper Change Order Notice and subject to the other
Sections of this Article 19, Contractor shall be entitled to a Change Order
extending the Approved Project Schedule by the number of calendar days of actual
delay to the critical path of the Work at the time of such Change in Applicable
Law, and increasing the Contract Price pursuant to Section 19.14 so as to
equitably compensate Contractor for additional demonstrable Direct Costs or
critical path delay incurred by Contractor and Directly Caused by such Change in
Applicable Law.  For purposes hereof, a “Change in Applicable Law” means the
adoption, imposition, promulgation, cancellation, modification or change in the
interpretation or application of, after the execution of this Agreement of any
state, city, county or other Applicable Law, which affects Contractor’s cost or
performance of the Work; provided, however, that a change in law or regulation
relating to (i) gross receipts, income, or other similar taxes, or (ii)
immigration or naturalization, shall not constitute a Change in Applicable Law
for the purposes of this Section 19.9.

19.10       Change Order Due to Escalation in Actual Self-Performed Field Manual
Services Costs.  Contractor’s initial hourly costs for Actual Self-Performed
Field Manual Services are set forth in Exhibit 8B.  On or before January 1 and
July 1 of each year, Contractor shall submit to Owner a report (the “Escalation
Report”) showing the amount of increase or decrease in such hourly cost that
Contractor request for the upcoming six-month period, based on changes in labor
surveys and published reports of the cost for such labor. Each Escalation Report
shall contain (i) the man-hours of labor for the remaining Work as set forth in
Exhibit 8B, and (ii) such information as Owner shall reasonably require to
demonstrate the amount of labor cost escalation or de-escalation reported in the
indices or published reports for such hourly labor.  Owner shall review and
verify each Escalation Report within  fifteen (15) days of receipt.  To the
extent that such escalation or de-escalation is justified by the Contractor’s
Escalation Report, the Contract Price shall be adjusted by Change Order in the
amount of the increase in hourly costs multiplied by the remaining Work hours as
set forth in Exhibit 8B, without any mark-up for Target Fee. The exclusive
method for modifying the Contract Price based on increases or decreases in
Contractor’s hourly labor costs under Section 10.2.4 shall be a

 

82


--------------------------------------------------------------------------------


 

Change Order pursuant to this Section 19.10 and such Change Order shall be
Contractor’s sole and exclusive remedy for escalation of Actual Self-Performed
Field Manual Services Costs.

19.11       Change Order Due to Escalation in Home Office Labor Costs and Actual
Field Non-Manual Labor Costs .  Contractor’s initial hourly rates for Home
Office Labor and Field Non-Manual Labor are set forth in Exhibit 8D.  On or
before January 15 of each year, Contractor shall submit to Owner a Change Order
Notice for a five percent (5%) increase in such rates.  Upon submission of a
proper Change Order Notice and subject to the other Sections of this Article 19,
Contractor shall be entitled to a Change Order increasing the Target Cost by the
product of the increase in rates multiplied by the man-hours for the remaining
Work  hours as set forth in Exhibit 8B, and the amount of the increase in the
Target Fee shall be calculated in accordance with Section 19.14.4.  The
exclusive method for modifying the Contract Price based on increases or
decreases in Contractor’s hourly cost under Section 10.2.2 and 10.2.3 shall be a
Change Order pursuant to this Section 19.11.

19.12       Change Order Due to Escalation of Commodities.  Within fifteen (15)
days after the date that a firm and enforceable price is established for the
Commodity, Contractor shall submit a Change Order Notice. The Change Order shall
be based on the change in the value of the index as set forth in Exhibit 8F, the
quantity to which this price is applicable and the baseline price for the
Commodity as set forth in Exhibit 8F. Upon submission of a proper Change Order
Notice and subject to the conditions of Section 10.2.5the other Sections of this
Article 19, upon Owner’s approval, Contractor shall be entitled a Change Order
to increase or decrease the Target Cost and the Target Fee in accordance with
Section 19.14.

19.13       Changes Involving Schedule Extensions.  Within five (5) Business
Days of submission of a Change Order Notice under Section 19.2.1, or within ten
(10) Business Days after submission of a Change Order Request under Section
19.2.2, the Contractor shall prepare and submit, on an Open Book basis, an
analysis of the delay, if any, caused by such Change to the critical path
progress of the Work.  Contractor shall supplement this analysis on an Open Book
basis with such other information as Owner may reasonably require. Any Change
Order extending any date in the Approved Project Schedule will only extend such
date(s) by a number of calendar days, at a maximum, equal to the number of
calendar days of delay Directly Caused to the actual critical path of the Work
at the time of the event giving rise to the Change Order and only to the extent
that such delay to the critical path progress of the Work has been demonstrated
by Contractor to Owner’s reasonable satisfaction.

19.14       Changes to the Contract Price.  Within five (5) Business Days of
submission of a Change Order Notice under Section 19.2.1, or within ten (10)
Business Days after submission of a Change Order Request under Section 19.2.2,
the Contractor shall prepare and submit, on an Open Book basis, an analysis of
the impact of the Change on the Cost Element for the System, Facility, or
Project, as the context may require. 

 

83


--------------------------------------------------------------------------------


 

Contractor shall supplement this analysis on an Open Book basis with such other
information as Owner may reasonably require. The amount of an increase or
decrease in the Cost Element and Fee Element, if any, resulting from a Change
will be determined and will be included in the Change Order as follows:

19.14.1        in a lump sum amount proposed by Contractor and accepted by
Owner; or

19.14.2        if Owner does not accept the lump sum amount proposed by
Contractor, by unit prices agreed upon by the Parties; or

19.14.3        if neither of the methods set forth in Sections 19.14.1 or
19.14.2 is agreed upon after good faith negotiation by the Parties, Contractor
will provide Owner with such purchase orders, invoices, Subcontractor quotes and
other documents and records as Owner may require to verify, to its satisfaction,
Contractor’s incremental Direct Costs or savings of effecting such Change (or
Directly Caused by the event necessitating such Change) (“Contractor’s
Additional Direct Costs or Savings”).  All equipment, materials, labor,
equipment rental and other items associated with such Change will be purchased
by Contractor at competitive market prices.  Owner will, upon verifying
Contractor’s Additional Direct Costs or Savings associated with such Change,
adjust the Cost Element by an amount equal to such Contractor’s Additional
Direct Costs or Savings, the calculation of these shall be in accordance with
the methodology used to develop the Target Cost. Owner will make appropriate
adjustments to the amount of the applicable Incremental Payment Amount in the
Approved Final Milestone Payment Schedule.

19.14.4        A Change Order that increases or decreases the Cost Element shall
also increase or decrease the Fee Element in an amount calculated by multiplying
the percentage Fee times the amount of the increase or decrease in the Cost
Element.  The amount of increase or decrease in the Cost Element and the Fee
Element shall be stated separately on each Change Order. Adjustment in the Fee
Element as provided in this Section 19.14.4 shall be Contractor’s sole remedy
and sole means for adjusting its margins for profit, overhead, or similar costs
due to Changes in the Work, and Contractor expressly waives any claims for
modification of such margins based on cardinal change or other legal or
equitable theories.

19.15       Continued Performance Pending Resolution of Disputes. 
Notwithstanding and pending resolution of any dispute with respect to a Change,
Contractor must proceed, upon written notice from Owner, with the performance of
any Change ordered by Owner.  Contractor will be reimbursed provisionally on a
time and material basis for any such Change ordered by Owner that increases the
scope of the Work.  For disputed Changes that do not increase the scope of the
Work, Contractor may request provisional reimbursement.  Should Owner deny such
provisional reimbursement, Contractor may submit a request for provisional
reimbursement to the DRB pursuant to Section 33.5.

 

84


--------------------------------------------------------------------------------


19.16       Owner’s Right to Offset Changes.  Whenever it is determined that any
Changes may require an extension of the Approved Project Schedule, Owner may, at
its sole discretion and to the extent possible, elect to offset all or any part
of such extension with other Changes (including but not limited to Changes to
the Contract Price) that will maintain the Approved Project Schedule.  Whenever
it is determined that any Changes may require an increase in the Contract Price,
Owner may at its sole discretion and to the extent possible, elect to offset all
or any part of such increase with other Changes (including but not limited to
Changes to the Approved Project Schedule) that will maintain the Contract Price.

19.17       Other Work on Site.  Owner reserves the right to perform, and to
award separate contracts for the performance of, construction or operations
related or ancillary to other work on the Site. Contractor will in good faith
coordinate its performance of the Work with any activities of Owner and/or other
contractors operating at the Site or at the Facility.

20. FORCE MAJEURE

20.1         Force Majeure.  At each particular Site, an event of “Force
Majeure” will mean any act or event that prevents or delays the affected Party
from performing its obligations under this Agreement or complying with any
conditions required by the other Party under this Agreement if such act or event
is beyond the reasonable control and not the fault of the affected Party and
such Party has been unable by the exercise of all reasonable efforts to prevent,
overcome or mitigate the effects of such act or event.  To the extent the
foregoing conditions are satisfied, Force Majeure events will include, but not
be limited to:

20.1.1      acts of God, including lightning, hurricanes, unusually severe
storms, earthquakes and floods;

20.1.2      acts of the public enemy, war, hostilities, terrorism, pandemic,
civil or military insurrection, expropriation or confiscation of facilities,
public disorders, sabotage, riots; and

20.1.3      national or regional strikes and national or regional labor
disturbances; provided, however, that unavailability of labor and strikes and
labor disturbances confined to the work forces of Contractor and/or its
Subcontractors are explicitly excluded from a Force Majeure event and are the
sole responsibility of Contractor;

provided, further, that Force Majeure shall not include (i) reasonably
anticipatable weather conditions at the Site, (ii) events caused by negligence
or willful misconduct of the Party claiming Force Majeure, or (iii) failure by a
Subcontractor to perform in accordance with the terms of its subcontract or
purchase order, unless such failure is

 

85


--------------------------------------------------------------------------------


 

caused by the Subcontractor being a Party affected by Force Majeure as defined
in this Section 20.1.

20.2         Burden of Proof.  The burden of proof as to whether Force Majeure
has occurred will be upon the Party claiming a Force Majeure event.

20.3         Obligations Excused.  If either Party is rendered wholly or partly
unable to perform its obligations under this Agreement because of Force Majeure,
Contractor will be entitled to a Change Order pursuant to Section 19.3, and
Owner will be excused from whatever performance is affected by Force Majeure to
the extent so affected; provided that:

20.3.1      the Party claiming Force Majeure, within seventy-two (72) hours
after knowing of the occurrence of or the effect of the Force Majeure, gives the
other Party written notice describing the particulars of the occurrence;

20.3.2      any suspension of performance is of no greater scope and of no
longer duration than is reasonably required by the Force Majeure;

20.3.3      the Party claiming Force Majeure uses its best efforts to overcome
or mitigate the effects of such occurrence;

20.3.4      when the non-performing Party is able to resume performance of its
obligations hereunder, that Party will give the other Party written notice to
that effect and will promptly resume such performance; and

20.3.5      No Force Majeure event shall excuse Owner’s payment obligations.

20.4         Costs.  Any additional Direct Cost incurred by Contractor in
performing Work, and Directly Caused by Force Majeure shall not be grounds for
an increase in the Target Cost by Change Order pursuant to Section 19.3 until
the aggregate of such Direct Costs shall equal or exceed two million dollars
($2,000,000), and Contractor shall only be entitled to a Change Order based on
Force Majeure for the additional Direct Costs incurred by Contractor that exceed
two million dollars ($2,000,000).  Any costs incurred by Owner by reason of or
Directly Caused by Force Majeure will be borne by Owner.

21. AGGREGATE LIABILITY

21.1         Aggregate Liability.  The aggregate liability of Contractor and its
affiliates under this Agreement for the Work performed at all three Facilities
shall not exceed the amount of three hundred million dollars ($300,000,000).

21.2         Sub-limits of Liability.

 

86


--------------------------------------------------------------------------------


 

21.2.1      Liquidated Damages and Warranty Work.  The maximum liability of
Contractor and its affiliates for liquidated damages under Sections 6.2.3.2,
7.1,  and 8.2, and for performance of warranty work under Article 14 shall be
for each Facility an amount equal to the Fee for such Facility; provided,
however, that should the Project Compensation be calculated in accordance with
Section 13.2.2.3 or 13.2.2.4, then such maximum liability shall be as follows:

21.2.1.1        If Project Compensation is calculated in accordance with Section
13.2.2.3, then the maximum liability shall be the amount by which the Target Fee
exceeds one-half (50%) of the difference between Actual Cost and the sum of the
Target Price plus 50% Contingency.

21.2.1.2        Blank.

21.2.1.3        Blank.

21.2.1.4        Blank.

21.2.1.5        If Project Compensation is calculated in accordance with Section
13.2.2.4, then the maximum liability shall be limited to 50% of the Target Fee.

21.2.2      Systems Equipment Subcontractors.  For Work performed or provided by
the Subcontractors providing Systems Equipment, the maximum liability of
Contractor and its affiliates for defects in such Work on all three Facilities
shall be:

For the FGD Systems, an amount equal to any amounts collected from the
Subcontractors providing Systems Equipment, plus fifteen million dollars
($15,000,000).

21.2.2.1        Contractor’s liability in connection with the Mercury removal
guarantee in Section 7.2.1.2 shall not exceed one million dollars ($1,000,000)
per FGD System

21.2.3      Other Subcontractors.  For Work not performed or provided by the
Subcontractors providing Systems Equipment, the maximum liability of Contractor
and its affiliates for services, materials, rework, or reperformance pursuant to
Sections 7.1.3, 7.2.2, and 7.3.2 at all three facilities shall be one hundred
million dollars ($100,000,000), and shall be further limited as follows for such
services, material, rework or reperformance at a Facility:

Morgantown=                      $100,000,000 maximum

Chalk Point =                        $80,000,000 maximum

Dickerson=                            $80,000,000 maximum

 

87


--------------------------------------------------------------------------------


 

21.2.4      Facility Limits.  In any event, (i) liquidated damages pursuant to
Sections 8.2 and 6.2.3.2 for schedule delay at a single Facility will not exceed
ten percent (10%) of the portion of the Contract Price for that Facility; (ii)
liquidated damages under Section 7.1 based on failure to satisfy performance
guarantees at a single Facility shall not exceed five percent (5%) of the
Contract Price for that Facility; and the aggregate of (i) and (ii) shall not
exceed fifteen percent (15%) of the Contract Price for each Facility. For the
purposes of this Section 21.2.4, the Contract Price for a Facility shall be
calculated using the Target Cost for the Facility provided pursuant to Section
6.1.3, as adjusted by Change Order pursuant to Article 19.

21.3         Pursuit of Subcontractor Warranties.  Contractor shall use
reasonable and good faith efforts to recover warranty, re-work, and make good
obligation amounts from its Subcontractors and at Owner’s request shall assign
to Owner all rights of recovery Contractor may have against such Subcontractors.

21.4         Consequential Damages.  In no event shall either Party or an
affiliate of either Party be liable to the other Party, whether based on
contract, tort, strict liability, or otherwise, for special, incidental or
consequential losses or damages, including without limitation loss of profits or
revenue, loss by reason of plant shutdown, non-operation or increased expense of
operation, service interruptions, cost of purchased or replaced power, claims of
customers, cost of money, lost profits, loss of business opportunity, loss of
bonding capacity, loss of use of capital or revenue, or loss or damage arising
out of or related to occupational disease or non-compliance with environmental
law; provided, however, that the foregoing limitation shall not be construed as
a waiver or limit of liability of Contractor (i) under the provisions of this
Agreement that provide Owner with specific remedies against Contractor (i.e.
liquidated damages payable by Contractor), or (ii) in cases of any breach of the
Confidentiality Section 34.5 of this Agreement and any breaches of the patent
indemnity by Contractor as fully described in Section 28.3 of this Agreement and
(iii) in cases of fraud or willful misconduct.  Furthermore, the Parties hereby
expressly agree that any claims of third parties for which Contractor has an
indemnification obligation under Article 28 are not consequential losses or
damages.

21.5         Consequential Damages for Subcontractors.  In no event shall any
Subcontractor be liable to Owner, and in no event shall Owner be liable to any
Subcontractor, whether based on contract, tort, strict liability, or otherwise,
for special, incidental or consequential losses or damages, including without
limitation loss of profits or revenue, loss by reason of plant shutdown,
non-operation or increased expense of operation, service interruptions, cost of
purchased or replaced power, claims of customers, cost of money, lost profits,
loss of business opportunity, loss of bonding capacity, loss of use of capital
or revenue, or loss of damage arising out of or related to occupational disease
or non-compliance with environmental law; provided, however, that the foregoing
limitation shall not be construed as a waiver or limit of liability of any
Subcontractor (i) under the provisions of this Agreement or any subcontract that
provide Owner or Contractor with specific remedies against a Subcontractor (i.e.
liquidated damages payable by a Subcontractor), or (ii) in cases of any patent
infringement

 

88


--------------------------------------------------------------------------------


 

indemnity or other indemnity by a Subcontractor (iii) in cases of a false or
misleading  statement in a lien waiver or (iii) in cases of fraud or willful
misconduct.  Furthermore, any claims of third parties for which a Subcontractor
has an indemnification obligation are not consequential losses or damages.

21.6         Indemnity for Lessor Claims. Mirant Mid-Atlantic shall defend,
indemnify and hold Contractor and its affiliates harmless against any claim,
damage, liability, suit, or action asserted against Contractor by any real
property lessor of the Mirant Mid-Atlantic, LLC Facilities (collectively “Lessor
Claim”) to the extent that such Lessor Claim would be barred by Sections 21.1,
21.2, 21.3 or 21.5.

22. SECURITY

22.1         Contractor’s Parent Company Guarantee.  No later than ten (10)
Business Days after issuance of the NTP, Contractor shall  provide a parent
company guarantee acceptable to the Owner which shall guarantee all of
Contractor’s obligations under this Agreement; provided, however, that the
obligations of the guarantor under such guarantee shall be limited to three
hundred million dollars ($300,000,000).

22.2         Contractor’s Letter of Credit.  Contractor shall provide a letter
of credit in form and substance acceptable to Owner (as shown in Exhibit 11)
from a mutually acceptable U.S. financial institution (“Letter of Credit”) in
the following amounts and at the following times:

22.2.1      Not later than ten (10) Business Days after issuance of the LNTP,
Contractor has provided a Letter of Credit in an amount equal to the purchase
order issued by Owner to Contractor for the Work to be performed under the LNTP,
excluding the value of the purchase order allocated to Systems Equipment to be
purchased from Subcontractors. Contractor shall use good faith efforts to obtain
from such Subcontractors, to the extent commercially practicable, letters of
credit securing the performance of the Subcontractors. Such letters of credit
shall be in the greatest amount practicable and shall be in favor of and
drawable by Owner until such time as Contractor satisfies its obligation to
provide the $50,000,000 letter of credit required by Section 22.2.3.

22.2.2      Not later than ten (10) Business Days after issuance of the INTP,
Contractor shall amend the Letter of Credit or provide a new substitute Letter
of Credit equal to the amount of the purchase orders issued by Owner to
Contractor for the Work performed or to be performed under the LNTP and INTP,
excluding the value of the purchase order allocated to Systems Equipment to be
purchased from Subcontractors. Contractor shall use good faith efforts to obtain
from such Subcontractors, to the extent commercially practicable, letters of
credit securing the performance of the Subcontractors. Such letters of credit
shall be in the greatest amount practicable and shall be in favor of and
drawable by Owner until such time as Contractor satisfies its obligation to
provide the $50,000,000 letter of credit required by Section 22.2.3.

 

89


--------------------------------------------------------------------------------


 

22.2.3      Not later than ten (10) Business Days of issuance of the NTP for FGD
Systems, Contractor shall amend the Letter of Credit or provide a new substitute
Letter of Credit equal to fifty million dollars ($50,000,000). The Letter of
Credit in this Section 22.2 shall remain in effect and drawable by Owner until
Substantial Completion of all Work for the last System on each Facility
whereupon, the amount of the Letter of Credit will be stepped down by an amount
proportionate to the relative Target Cost of such Facility to the sum of the
Target Costs for all three Facilities. The Letter of Credit shall be promptly
returned to Contractor upon the last System of the last Facility achieving
Substantial Completion.  To the extent that any replacement of a Letter of
Credit is required to maintain compliance with this Section 22.2, Contractor
shall deliver the replacement Letter of Credit to Owner no later than thirty
(30) days prior to the date when the existing Letter of Credit will expire.  In
the event of a failure to comply with the preceding sentence, Owner shall be
entitled to draw upon the existing Letter of Credit prior to the expiration
thereof and take such further action to protect its interests pursuant to this
Agreement.

22.3         Performance Bond and Payment Bond.  To further assure Contractor’s
performance under this Agreement, within ten (10) Business Days after the
issuance of the NTP for FGD Systems, Contractor will furnish to Owner a
performance bond and a payment bond each having a face value of one hundred and
fifty-five million dollars ($155,000,000).  The combined penal sum of both bonds
in the aggregate shall not exceed the face value of either bond.  Such
performance and payment bonds shall be substantially in the form set forth in
Exhibit 12.  The payment bond shall remain in effect and drawable until Final
Completion. The performance bond will remain in effect and drawable until
Substantial Completion.  The face value of the performance bond shall be stepped
down as each Facility achieves Substantial Completion and the face value of the
payment bond shall be stepped down as each facility achieves Final Completion
(the step-down being in an amount proportionate to the relative target Cost of
the Facility to the sum of the Target Costs of all three Facilities). The
payment bond shall be promptly returned to Contractor upon the last Facility
achieving Final Completion. At Substantial Completion of the last Facility, the
performance bond provided at NTP shall be replaced with a performance bond
covering all obligations of Contractor under Article 14 and Sections 7.2.2 for
the Equivalent Availability Guarantee referred to in Section 7.2.1.3 with a
penal sum equal to ten percent (10%) of the Contract Price of the Project (the
“Warranty Bond”).  In no event shall the combined penal sum of the performance
bond provided at NTP, and the Warranty Bond be less than ten percent (10%) of
the Contract Price for the Project.

22.4         Owner Security.  No later than ten (10) Business Days of issuance
of the NTP for FGD Systems\, Owner shall provide a letter of credit in form and
substance acceptable to Contractor (as shown in Exhibit 11) from a mutually
acceptable U.S. financial institution (“Letter of Credit”) for an amount of
$55,000,000 (the “Owner Security”).  Contractor can request a change in Owner’s
Security to an amount not to exceed $80,000,000 in the event that Contractor’s
committed cost exposure increases.

 

90


--------------------------------------------------------------------------------


 

Contractor shall include in such request all documents as requested by Owner to
justify the increase. If Owner is satisfied, Owner will amend the Letter of
Credit to the approved value. Such amendment shall be issued no later than Ten
(10) business days from such approval. The letter of credit in this Section 22.4
shall remain in effect and drawable by Contractor until release of fifty percent
(50%) of the retention at Substantial Completion of each System, whereupon, the
amount of the letter of credit will be stepped down by an amount proportionate
to the relative Target Cost of the Facility to the sum of the Target Costs of
all three Facilities. The letter of credit shall be promptly returned to Owner
upon Substantial Completion of the last System at the last Facility and release
of the corresponding fifty percent of retention for that System. To the extent
that any replacement of a Letter of Credit is required to maintain compliance
with this Section 22.4, Owner shall deliver the replacement Letter of Credit to
Contractor no later than thirty (30) days prior to the date when the existing
Letter of Credit will expire.  In the event of a failure to comply with the
preceding sentence, Contractor shall be entitled to draw upon the existing
Letter of Credit prior to the expiration thereof and take such further action to
protect its interests pursuant to this Agreement.  Upon the issuance of the
INTP, Owner shall provide to Contractor a parent company guarantee in a form
acceptable to Contractor and issued by Mirant North America, Inc., which shall
guarantee the payment obligations of the Owner under this Agreement and the EPC
Agreement up to the maximum amount of sixty-two million five hundred thousand
dollars ($62,500,000).

23. SUSPENSION AND TERMINATION

23.1         Right to Stop Work for Cause.  If, due to Contractor’s failure (i)
to correct defective Work under Section 6.10.2, (ii) to meet its repair or
replacement obligations under Section 28.1; (iii) to meet its safety obligations
under Section 6.8; (iv) to meet its obligations to complete Punch-List items as
provided in Section 17.5; (v) to achieve Provisional Acceptance  on or before
the date that is thirty (30) days after the applicable Guaranteed Provisional
Acceptance Date, or (vi) to perform the Work in accordance with the Approved
Project Schedule such that Owner can reasonably deduce that Contractor will not
complete the Work necessary to comply with the requirements for an outage in
accordance with Section 8.2.1.2, Owner shall be entitled to take any of the
Owner-cure actions under such Sections, then Owner may, by a written order
signed by its Authorized Representative, order Contractor to stop performing all
or a portion of the Work in order to allow Owner to take such actions. The
foregoing right of Owner to stop Contractor’s performance will not give rise to
any duty on the part of Owner to exercise this right for the benefit of
Contractor or any other person or entity. In addition, Owner, by written order
signed by its Authorized Representative, may order Contractor to stop
performance if the activities of Contractor or Contractor’s Subcontractors
reasonably appear to Owner to cause or threaten to cause damage to the property
of Owner. In the event of such a stop order, Contractor will not be entitled to
a Change Order extending the Approved Project Schedule. The cost of any delays
experienced by Contractor as a result of orders issued by Owner ordering
Contractor to stop performance hereunder will be borne by Contractor. Owner’s
right to stop work under this Section 23.1 will be without prejudice to any
other right or remedy Owner may have under this Agreement.

 

91


--------------------------------------------------------------------------------


23.2         Right to Suspend Work for Convenience.  Owner may at any time and
from time to time, by a written order signed by its Authorized Representative,
suspend (and later reinstate) all or a portion of the Work without terminating
this Agreement. Upon receipt of such order, Contractor will immediately suspend
its performance of the Work. In the event of a suspension of the Work,
Contractor shall use its best efforts to mitigate potential delays to the date
of Substantial Completion and to minimize the amount of personnel and equipment
that is idled and the costs associated with such suspension. If Owner suspends
the Work pursuant to this Section, then Contractor will be entitled to a Change
Order as described in Section 19.4.

23.3         Suspension by Contractor.  Subject to Sections 19.15 and 33.6 for
amounts that are disputed in good faith, if Owner fails to pay to Contractor any
payment when due under this Agreement and such failure continues for fifteen
(15) calendar days after written notice thereof has been received by Owner from
Contractor, and so long as such notice from Contractor to Owner was given at
least five (5) days after payment was due, then Contractor may suspend the Work
until payment of the amount owing has been received.

23.4         Termination by Owner for Convenience.

23.4.1      Right to Terminate.  Owner may, at any time and for any reason,
terminate all or any part of this Agreement (provided that termination of part
of the Agreement shall not be for substantially the entire scope for a Facility,
unless Owner decides not to proceed with the Work for the Facility) for Owner’s
convenience and without cause by providing Contractor with written notice
regarding the same. In the event of partial termination, the remaining Work
under this Agreement shall be performed in accordance with all of the terms and
conditions of this Agreement, and the Target Cost and Fees will be increased or
decreased in proportion to the value of the Work terminated.

23.4.2      Termination Payment.  Within thirty (30) calendar days of
Contractor’s having received notice from Owner under Section 23.4.1, Owner will
reimburse Contractor for completed Work and work-in-progress, applicable vendor
cancellation charges, demobilization costs, and reasonable costs to bring the
work to an orderly conclusion (collectively the “Termination Payment”).  The
Termination Payment will be Contractor’s sole and exclusive remedy for such
termination.  Owner will not be liable to Contractor, any Subcontractor or any
other party for any damages or indirect, special, incidental costs or
consequential liability resulting from such termination, including without
limitation, prospective profits on Work not performed or other consequential or
incidental damages.  The Parties recognize, agree and acknowledge that Owner’s
termination right hereunder is a permitted action under this Agreement (and not
a breach hereof or a default hereunder), which right carries with it the
obligation to make the Termination Payment.  In the event of termination by
Owner for convenience, Contractor’s liability limitations that are expressed as
a percentage

 

92


--------------------------------------------------------------------------------


 

of the Contract Price shall instead be calculated as a percentage of the actual
compensation paid to Contractor.

23.4.3      Withholding/Conditions Precedent.  Notwithstanding Section 23.4.2
Owner may withhold from such Termination Payment any unpaid amounts due from
Contractor to Owner under this Agreement.  Furthermore, the following will be
conditions precedent to Owner’s obligation to pay Contractor the Termination
Payment:  (i) Contractor’s executing and delivering all such documents and
taking all such steps, including the assignment of Contractor’s contractual
rights, as Owner may require for the purpose of fully vesting in Owner all
rights, title and interests of Contractor in and to all subcontracts, purchase
orders, warranties, guarantees and other agreements pertaining to the Work; (ii)
Contractor’s executing and delivering to Owner all waivers and releases, in form
and substance acceptable to Owner, required to establish that the Systems, the
Facility and the Site, and any and all interests, estates or improvements
related thereto, are free from any and all claims, liens, security interests or
encumbrances arising out of or in connection with performance by Contractor or
any Subcontractor of the Work; (iii) Contractor’s delivering to Owner any other
information reasonably requested by Owner; and (iv) Contractor’s delivery to
Owner of assignments of any agreements with Subcontractors for which Owner
requests assignment.

23.4.4      Return of Security In the event of termination for convenience
pursuant to this Section 23.4, and subject to all of the rights of the Parties
under the Contract Documents, (i) Owner shall return the original Letter of
Credit issued by Contractor pursuant to Section 22.2 to Contractor for
cancellation; (ii) Contractor shall return the original Letter of Credit issued
by Owner pursuant to Section 22.4 to Owner for cancellation; (iii) Owner shall
return the original Payment and Performance Bond  issued by Contractor pursuant
to Section 22.3 to Contractor for cancellation; and (iv) Owner shall pay all
undisputed retainage to Contractor. Upon request of either Party, the exchange
of Letters of Credit and Payment and Performance Bonds pursuant to subparts
(i),  (ii) and (iii) shall be simultaneous.

23.5         Termination by Owner for Cause.  If a Contractor Event of Default
occurs, then Owner may, without prejudice to any other right or remedy Owner may
have under this Agreement and notwithstanding any other provision under this
Agreement, at any time terminate all or any part of this Agreement, such
termination becoming effective seven (7) calendar days after notice thereof is
provided from Owner to Contractor.  For purposes hereof, a “Contractor Event of
Default” will be deemed to have occurred if:

23.5.1      Insolvency.  Contractor is adjudged as bankrupt or insolvent, makes
a general assignment for the benefit of its creditors, has a trustee or receiver
appointed for its property, or files a petition to take advantage of any
debtor’s act;

 

93


--------------------------------------------------------------------------------


 

23.5.2      Delay After Provisional Acceptance.  (a) Provisional Acceptance of
an FGD System has failed to occur on or before the date that is thirty (30)
calendar days after the Guaranteed Provisional Acceptance Date for such System
as adjusted by Change Order, and (b) Contractor has not provided an acceptable
recovery plan to Owner;

23.5.3      Key Personnel.  Breach by Contractor of Article 9 of this Agreement
(“Key Personnel”); or

23.5.4      Material Breach.  Contractor otherwise refuses to perform, or
commits a material breach, of any of the terms of this Agreement and fails to
cure such breach within a reasonable time after notice.

Upon such termination or partial termination Owner may take possession of the
applicable portion of the Site and of the applicable materials, equipment
(including, without limitation, Construction Equipment and Systems Equipment)
and tools thereon owned by Contractor, may take assignment of the applicable
Contractor’s agreements with Subcontractors, and may finish the applicable Work
by whatever method Owner may deem expedient.  If the costs of finishing the
applicable Work exceed the unpaid balance of the Contract Price for such Work,
then Contractor will pay the difference to Owner, subject to the provisions
relating to limitations of liability and cost sharing set forth in this
Agreement.  Such right of termination for cause and right to take possession
shall be in addition to and not in limitation of Owner’s other rights and
remedies under the Agreement or, should Owner have exhausted any non-exclusive
specific remedy under this Agreement, under law or equity.

23.6         Actions Upon Termination.  Upon receipt of written notice from
Owner of termination of this Agreement pursuant to either Section 23.4 or 23.5,
Contractor will (i) cease operations as directed by Owner in the notice; (ii)
take all actions necessary, including such actions as Owner may direct, for the
protection and preservation of all Systems Equipment, Construction Equipment and
the Systems (in whatever stage of completion); and (iii) terminate all existing
subcontracts and purchase orders for the portion of the Work terminated (unless
and to the extent Owner directs Contractor to assign such subcontracts and/or
purchase orders to Owner pursuant to Section 23.4.3) and enter into no further
subcontracts and purchase orders in connection with the Work.

23.7         Survival.  Termination of this Agreement will not relieve
Contractor of any obligation hereunder which expressly or by implication
survives termination hereof, including, without limitation, its liabilities,
warranties, and indemnification obligations under Article 28 with respect to any
acts or omissions prior to the effectiveness of such termination or arising out
of such termination.

24. ASSIGNMENT

Contractor may not assign its rights or obligations under this Agreement without
the prior written consent of Owner.  Owner may assign its rights and obligations
under

 

94


--------------------------------------------------------------------------------


 

this Agreement at any time to any future owner of the Facility and to any lender
or other financing entity.  When requested by Owner, Contractor will execute and
return a consent to assignment in a form acceptable to such lender, financing
entity or future owner. Subject to the foregoing, all of the rights, benefits,
duties, liabilities and obligations of the Parties will inure to the benefit of
and be binding upon their respective successors and permitted assigns.

25. INSURANCE

25.1.        Contractor’s Insurance.  Prior to commencement of the Work,
Contractor shall purchase and maintain the following insurance coverages and
limits until the earlier of Final Completion or termination of this Agreement
except for Products and Completed Operations coverage as described in the
sections below.  The limits of coverage required by this Agreement may be
satisfied by a combination of primary and excess (or umbrella) insurance
policies provided that the form of the excess/umbrella coverage follows the form
of the primary liability insurance.  All insurance obtained by Contractor
hereunder shall be written by a company or companies with a Best’s rating of no
less than A: VII or equivalent.  Such company or companies must be lawfully
authorized to do business in the jurisdiction in which the Facility is located
or where any services related to this Agreement are performed.

25.1.1      Casualty Insurance.

25.1.1.1   Commercial General Liability Insurance.  Commercial General Liability
Insurance providing coverage of Ten Million Dollars ($10,000,000), reduced to
Two Million Dollars ($2,000,000) between Substantial Completion and Final
Completion, each occurrence as will protect Contractor, Owner, Owner’s
affiliates, employees, representatives, agents and the Financing Parties from
third party bodily injury (including death) and property damage claims which may
arise out of or result from Contractor’s operations under the Agreement and for
which Contractor, Owner or the Financing Parties may be legally liable.

25.1.1.1.1                Liability insurance in Section 25.1.1.1 shall be
written on an occurrence form and include Comprehensive Form, Premises and
Operations, Independent Contractors, Products and Completed Operations, Blanket
Written Contractual, Broad Form Property Damage, Explosion, Collapse and
Underground Hazard (XCU coverage), Sudden and Accidental Pollution and Personal
Injury liability coverages.  A cross liability and severability of interest
clause shall be included.  Blanket Contractual Liability Insurance shall
specifically include Contractor’s indemnification obligations under this
Agreement.

 

95


--------------------------------------------------------------------------------


 

25.1.1.1.2       Products and Completed Operations coverage shall continue for
two (2) years after the earlier of Substantial Completion of the Work, and
termination of this Agreement.

25.1.1.2      Business Automobile Liability Insurance.  Business Automobile
Liability Insurance, including coverage for the operation of all owned,
non-owned and hired vehicles including trailers with limits of liability for
bodily injury (including death) and property damage of $5-Million Dollars
($5,000,000), reduced to Two Million Dollars ($2,000,000) between Substantial
Completion and Final Completion, combined single limit per occurrence (and with
no aggregate limit).  Such insurance shall cover occurrences both at and away
from the Facility Site.

25.1.2      Workers’ Compensation and Employer’s Liability Insurance. 
Contractor shall provide and maintain Workers’ Compensation Insurance or its
substantial equivalent on its employees for statutory obligations imposed by
Workers’ Compensation or Occupational Disease laws and regulations of the
applicable jurisdiction, including coverage for the benefits provided under the
United States Longshoremen & Harbor Workers’ Act, the Jones Act and other
appropriate extensions, with Employer’s Liability Insurance (Coverage B)
including Maritime, to limits of One-Million Dollars ($1,000,000) each
accident.  Coverage under the Broad Form All States extension shall be
included.  For comparable exposures falling outside the United States,
Contractor shall comply with all legally required obligations related to
employee injuries, including obligations related to compensation for medical
costs and/or lost wages.

25.1.3      Contractor’s Property.  Contractor shall be responsible for and
shall bear the risk of loss and damage to any property including but not limited
to (i) tools and equipment of Contractor (owned or rented) and (ii) any property
(other than the Work) for which it is responsible or that is in its care,
custody and control, wherever located, to the extent that such property is not
covered under Owner’s Builder’s Risk insurance.  Any insurance provided for
property owned or rented by Contractor shall be at Contractor’s expense.  All
deductibles with respect to Contractor’s insurance shall be for the account of
Contractor.

25.1.4      Transit Insurance.  Where Contractor has responsibility to
coordinate transportation, whether ocean or air (inland transit being by Owner
pursuant to Section 25.1.6), Contractor shall bear responsibility for providing
transit coverage on an all-risk basis from warehouse to warehouse, unless total
risk of loss in transit is borne by the shipper or supplier, or Owner provides
notification that it will carry such coverage.  Coverage shall include
lightering operations and loading and unloading exposures therefrom and provide
a limit of full replacement value of each conveyance.  Any marine inspections
and/or survey fees under this coverage shall be for the account of Contractor.

25.1.5      Other Insurance.

 

96


--------------------------------------------------------------------------------


 

25.1.5.1        International Insurance.  Additional Insurance may be required
in accordance with the customs of the country where any part of the operation of
this Agreement will occur.

25.1.5.2        Differences in Condition Policy.  Difference in Conditions
Policy with the applicable limit required in Section 25.1.1 above to complete
gaps left by the local policy that are customarily included in a policy issued
in the United States.

25.1.6      General Insurance Conditions.  Other than coverage under Builder’s
All Risk or All Risk Property and Inland Marine Insurance to be procured by
Owner pursuant to Section 25.2.1, all coverages provided by Contractor shall be
primary coverage for incidents arising from Contractor’s work under the
Agreement and pay without contribution from any other coverage procured or
maintained by Owner, its affiliates and/or the Financing Parties regardless of
whether or not Owner has similar coverage.  Contractor shall bear all cost for
payment of any and all deductibles or self-insured retentions under its policies
and shall remain solely and fully liable for the full amount of any claim or
item not compensated by insurance.  The Contractor’s deductible shall encompass
the costs of defense, including court costs and attorney’s fees.  Except with
respect to Professional Liability, Worker’s Compensation/Employer’s Liability
coverages and insurance on Contractor’s property, all coverages required to be
carried by Contractor under this Agreement shall be endorsed to name Owner, its
affiliates, employees and the Financing Parties as additional insureds and other
parties reasonably requested by Owner for their imputed liability as a result of
Contractor’s operations hereunder.  Unless prohibited by law, Contractor shall
and require its insurers to waive any right of recovery, under subrogation or
otherwise, against Owner, its affiliates, employees and the Financing Parties.

25.1.7      Other Duties, Representations, and Obligations.

25.1.7.1   Certificates of Insurance.  Certificates of Insurance will be
provided on an industry standard ACORD Form 25 shall be filed with Owner prior
to commencement of the Work.  These Certificates and the insurance polices
required by this Agreement shall contain a provision that the coverages afforded
under Contractor’s policies shall not be modified, canceled, allowed to expire,
or the limits changed without first giving at least thirty (30) days prior
written notice thereof to Owner.  No such cancellation, modification or change
shall affect Contractor’s obligation to maintain the insurance coverages
required by the Agreement.  Upon expiration of all required policies, renewal
certificates shall be sent to Owner for verification of continued compliance of
Contractor’s Insurance requirements under this Agreement.

 

97


--------------------------------------------------------------------------------


 

25.1.7.2        Violation of Insurance Terms.  Contractor shall not violate or
knowingly permit any violation of any conditions or terms of the policies of
insurance required by this Agreement.

25.1.7.3        Failure to Maintain Insurance.  In the event Contractor
neglects, refuses or fails to provide or maintain any of the insurance required
under this Agreement, or if such insurance is canceled for any reason, Owner
shall have the right, but not the obligation, to procure or maintain the same. 
In the event Owner does procure or maintain such insurance, Owner shall have, in
addition to any and all other, available remedies, the right to recover from
Contractor all of the costs associated with procuring or maintaining such
insurance.

25.1.7.4        No Waiver of Liability.  The foregoing provisions requiring
Contractor to carry insurance shall not be construed in any manner as waiving,
restricting or limiting the liability of Contractor as to any obligations
imposed under this Agreement, whether or not same are, or may be, covered by
insurance.  In addition, the maintenance of Contractor’s insurance shall not in
any way operate to limit the liability of Contractor to Owner under this
Agreement.

25.1.7.5        Additional Insurance.  Upon a reasonable written request from
Owner, Contractor shall provide as soon as practical additional insurance,
including increased coverage and /or limits of liability, as it deems
appropriate for the risk involved, and Owner will pay Contractor the actual
premium cost thereof.

25.1.7.6        Premium Audit.  With respect to any special policies or
additional limits procured as a result of this Agreement, Contractor hereby
grants permission to Owner, or Owner’s representative, to audit any request for
premium reimbursement including permission for Owner to contact and receive its
broker’s certification.

25.1.8      Subcontractor’s Insurance.

25.1.8.1        Levels of Coverage.  Contractor shall require all Subcontractors
of any tier that may work on or in connection with the Project to maintain the
coverages required in this Article (or at least equivalent coverage); provided
however, that Contractor may vary the limits of such coverage of subcontractors
depending on the services provided, but such limits shall be comparable to those
customarily provided by others within similar size and scope of business.  In no
event shall the insurance requirements be deemed to limit the liability or
responsibility of Contractor or any of its Subcontractors to Owner.

 

98


--------------------------------------------------------------------------------


 

25.1.8.2      Waiver of Rights.  Contractor shall require all tiers of
Subcontractors to waive the rights of recovery against Owner, its affiliates,
employees and the Financing Parties.

25.2.        Owner’s Insurance.

25.2.1      Builder’s All Risk.  Owner shall provide and maintain for the
duration of the Project Builder’s Risk Insurance or All Risk Property Insurance
written on an “all-risk” form insuring all real and personal property of Owner
at the Facility Site, on a replacement cost basis while under construction and
during any testing, including hot testing, as well as operating property
insurance for the existing and completed Facility through the Warranty Period. 
This insurance includes the interests of Owner, Financing Parties and Contractor
(including Contractor’s affiliates and Subcontractors). Owner shall provide to
Contractor a certificate of insurance confirming the status of Contractor as an
additional insured on the Project Builder’s Risk or All Risk Property Insurance
policy.  The Insurance policy shall provide for a waiver of all rights of
subrogation against the Financing Parties and Contractor (including Contractor’s
affiliates and Subcontractors).  Contractor will be responsible for any
deductible or self-insured retention under this insurance up to a maximum of
(US$5,000,000) for each and every occurrence.  The foregoing shall in no way
affect Contractor’s obligation for any breach of the Warranty as described in
the Terms and Conditions of the Agreement.  The furnishing of said insurance by
the Owner shall in no way relieve, or limit, or be construed to relieve or
limit, the Contractor or Subcontractors of any tier of any other responsibility
or obligation otherwise imposed by this Agreement.

25.2.2      Exclusion from Builder’s Risk.  Contractor is aware that insurance
companies providing “all-risk” Builder’s Risk insurance usually exclude several
classes of unusual risk.  Upon Contractor review and concurrence, Contractor
agrees that the terms of the Builder’s Risk policy shall define any exclusion,
which may reasonably exist.

25.2.3      Contractor Compliance.  Contractor will promptly comply with the
recommendations of the insurance carriers so that said insurance carriers will
continue to provide the coverage to be maintained by the Owner pursuant to this
Agreement at a reasonable premium.

26. TIME

The time periods, time deadlines and other temporal descriptions (collectively
“Time”) contained in this Agreement are a material part of the bargain between
the parties and are considered essential to the performance of the Parties under
this Agreement.  Furthermore, all references to Time are considered fixed and
absolute, subject only to the cure periods expressed in this Agreement, and
Change Orders pursuant to Article 19.

 

99


--------------------------------------------------------------------------------


27. TAXES

27.1         Taxes.  Contractor will administer, pay for and furnish to the
appropriate taxing authorities all required information and reports in
connection with, all Taxes.  Contractor shall be responsible for paying all
Taxes associated with the Work, except as otherwise provided in Sections 27.2
and 27.3 below. If and to the extent Owner is legally required to pay any such
Taxes associated with the Work, Contractor will promptly reimburse Owner for the
full amount of such Taxes paid by Owner.

27.2         Sales Taxes.  Owner will provide Contractor with a Maryland Exempt
Use Affidavit, for the express purpose of allowing Contractor to use the
Affidavit to procure Systems Equipment free of any and all sales or use taxes,
in and outside of the State of Maryland.  Should the Affidavit not be applicable
to any item of Systems Equipment, then Contractor shall pay the tax due to the
relevant taxing authority, and Owner shall reimburse Contractor for such tax in
the Milestone Progress Payment applicable to the subject item of Systems
Equipment.  Such reimbursement shall be outside the EPC Total Compensation.

27.3         Property Taxes.  Owner will be responsible for all property taxes
assessed on the Site and on Systems Equipment.  Contractor will be responsible
for paying, and shall administer, any property taxes assessed against, or on,
Construction Equipment.

28. INDEMNIFICATION

28.1         Property Damage.  In addition to and not in limitation of its
compliance with all Applicable Laws and Applicable Permits (including, without
limitation, those relating to work and occupational safety and health measures)
Contractor will take all reasonable precautions to avoid any damage to person or
property at the Site or any adjacent areas due to its activities at the Site. 
Subject to Section 28.2, if Contractor or its Subcontractors cause any property
damage at the Site during the course of the performance of the Work, and to the
extent Owner is not reimbursed for such damages as an insured or an additional
insured under any policy of insurance, then Contractor will bear the cost of
same; provided, however, that for any such cost covered by Contractor’s
insurance, the portion of such cost paid by Contractor as an insurance
deductible shall be treated as Guarantee Cost pursuant to Section 11.3; provided
further that the maximum amount of such costs that may be treated as Guarantee
Costs shall be five hundred thousand dollars ($500,000) for each occurrence. 
If, in the reasonable opinion of Owner, Contractor has failed to fulfill its
obligations under the foregoing sentence within a reasonable period of time,
then Owner may repair or replace or cause to be repaired or replaced any damaged
property and take all such actions as it deems necessary in order to return the
affected part of the Site or any adjacent areas to the condition in which they
were in prior to such damage.  All costs and expenses related to such actions of
Owner will be for the account of Contractor, and Contractor will promptly
reimburse such amounts to Owner, subject to the limitation set forth in
Section 28.2 and Article 21.  Owner’s taking such actions will not relieve
Contractor of its obligations under this Agreement and Applicable Laws or
constitute a waiver of any of Owner’s rights or a mitigation or diminution of
any of Contractor’s obligations under this Agreement. 

 

100


--------------------------------------------------------------------------------


 

Contractor understands and agrees that it shall not interfere, and shall
coordinate and cooperate, with the Owner, Owner’s Separate Contractors and other
contractors at the Project Site to fully perform the Work with no or minimal
impact to any other party.

28.2         Limitation on Property Damage Indemnification.  Notwithstanding
anything to the contrary, Contractor’s liability for damage to the Work under
Section 28.1 shall be limited to the deductible of the Builders All Risk and
Liability Insurance to be procured by Owner pursuant to Section 25.2 hereunder,
and Contractors Liability for damage to the existing Facilities shall be limited
to the deductible of Owner’s property insurance.  To the extent that Contractor
damages any personnel or property of another Owner authorized party at the
Project Site by or through its negligence, and such damage is not covered by any
applicable insurance policy, then Contractor shall be and remain liable for such
damage.

28.3         Royalties and License Fees.  Contractor will pay all royalties,
license fees and the like, if any, for any tangible or intangible property or
software or any other intellectual property rights including, without
limitation, materials, methods, processes and systems used, purchased or
provided by or on behalf of Contractor for incorporation into a System. In
performing the Work, Contractor will not incorporate into a System any
materials, methods, processes or systems which involve the use of any
confidential information, intellectual property or proprietary rights which
Owner or Contractor does not have the right to use or which may result in claims
or suits against Owner or Contractor arising out of claims of infringement
including, without limitation, of any domestic or foreign patent rights,
copyrights, trademarks or service marks, or other proprietary rights, or
applications for any such rights, or unauthorized use of confidential
information.

28.4         Operation of Systems.  The operation and maintenance of the Systems
will be within the exclusive control of Owner. The Parties acknowledge that, in
operating and maintaining the Systems, Owner will be following the instructions
set forth in the operating and maintenance manual provided to Owner by
Contractor under Section 6.5.6. Owner agrees to indemnify and save Contractor
harmless from expense and liability (including reasonable attorney’s fees)
incurred by or imposed upon Contractor based upon injury to person (including
death) or damage to tangible property resulting from Owner’s operation or
maintenance of the Systems in violation of the operating and maintenance manual
provided under Section 6.5.6.

28.5         No Liens or Encumbrances.  Contractor warrants and guarantees that
good and clear title to the Systems, the Systems Equipment and all materials and
supplies provided pursuant to this Agreement will pass to Owner free and clear
of all claims, liens, security interests and other rights and encumbrances.

28.6         Contractor’s Indemnities for Personal Injury or Property Damage. 
To the extent of Contractor’s or its Subcontractor’s negligence or fault,
Contractor hereby assumes liability for, and will indemnify, defend and hold
harmless Owner and its respective shareholders, members, partners, affiliates,
employees, and representatives

 

101


--------------------------------------------------------------------------------


 

(the “Owner Indemnitees”) from and against liability (including any strict
liability), claims, suits, actions, costs (including attorneys’ fees), expenses,
losses or judgments that may be imposed on, incurred by or asserted against any
Owner Indemnitee arising out of personal injuries (including wrongful death) or
any third party property damage arising from the Work.

28.7         Other Contractor’s Indemnities.  Contractor hereby assumes
liability for, and will indemnify, defend and hold harmless Owner Indemnitees
from and against liability (including any strict liability), claims, suits,
actions, costs (including attorneys’ fees), expenses, losses or judgments that
may be imposed on, incurred by or asserted against any Owner Indemnitee arising
out of (i) the release or threatened release by Contractor or its
Subcontractors, of any Hazardous Substances on the Site or any areas adjacent
thereto that are brought onto the site by Contractor or its Subcontractors, (ii)
the violation by Contractor or its Subcontractors of any Applicable Laws and/or
Applicable Permits, (iii) any claim or allegation that any Systems Equipment,
Construction Equipment or other equipment, materials or information provided by
Contractor or any Subcontractor in connection with its performance of the Work
constitutes an infringement of any patent, trade mark, trade secret or
confidential information, copyright or proprietary rights of any kind belonging
to or claimed by any third party, or (iv) any Subcontractor liens, claims of
lien or similar encumbrances arising in connection with any Subcontractor
claims.

28.8         No Limitation to Workers’ Benefits.  In any and all claims against
any Owner Indemnitee or any of their agents or employees by any employee of
Contractor or any Subcontractor, the indemnification obligation under Section
28.6 above will not be limited in any way by any limitation on the amount or
type of damages, compensation or benefits payable by or for Contractor or any
Subcontractor under workers’ or workmen’s compensation acts, disability benefit
acts or other employee benefit acts.

29. GOVERNING LAW

This Agreement will be governed in all respects by the laws of the State of New
York, U.S.A. without giving effect to any choice of law ruled thereof which may
direct the application of the laws of another jurisdiction.  Subject to the
Dispute resolution Article 33, any action arising out of, or related to, this
Agreement or the Project shall be brought in a court of competent jurisdiction
sitting in the Borough of Manhattan, City of New York, New York, U.S.A. and the
Parties consent to jurisdiction and venue in such court.

30. PERMITTING

30.1         Responsibility for Permitting.  Responsibility for permitting is
set forth in Exhibit 4.  For permits for which Owner is responsible, Contractor
shall provide technical support and reasonable assistance in support of Owner’s
application for such permits.  For permits for which Contractor is responsible,
Owner shall provide reasonable assistance in support of Contractor’s application
for such Applicable Permits.

 

102


--------------------------------------------------------------------------------


 

30.1.1      Owner’s Permits Required for Construction. With respect to each FGD
System, Owner shall obtain all permits as required for construction for which it
is responsible on or before September 1, 2007. Should Owner fail to obtain such
permits by such date, then by Change Order pursuant to Sections 19.7 and 19.13,
and subject to Section 19.16, the milestone identified in Exhibit 15 as “Ready
for Flue Gas to Scrubber” and the Guaranteed Provisional Acceptance Date for
such System shall each be extended day-for-day for each day of delay in
obtaining such permits.

30.1.2      Permission to Begin Installation of Pilings  With respect to each
FGD Systems, Owner shall use good faith efforts to obtain permission for
Contractor to begin installing the necessary piles at the Site on or before
August 1, 2007. Should Owner fail to obtain such permission, then by Change
Order pursuant to Sections 19.7 and 19.13, and subject to Section 19.16, the
milestone identified in Exhibit 15 as “Ready for Flue Gas to Scrubber” and the
Guaranteed Provisional Acceptance Date for such System shall each be extended
day-for-day for each day of delay in obtaining such permission.

30.2         Other Permits.  To the extent that any permits are required that
are not listed in Exhibit 4, then Owner will obtain and pay for all
environmental and operating permits, and Contractor will obtain and pay for all
construction permits.

31. SITE CONDITIONS

31.1         Geotechnical Study.  The Contractor shall perform and have full
responsibility for the comprehensive geotechnical study (the “Geotechnical
Study”) which shall indicate the results of Contractor’s full investigation,
discovery, and conclusions regarding the subsurface conditions and all other
geotechnical issues at the Site. The findings and conclusions of the
Geotechnical Study shall be incorporated into the design of the Project.

31.2         Special Site Characteristics.  Prior to issuance of NTP, Contractor
shall thoroughly inspect the Site and fully familiarize itself with the
structures, features, characteristics and conditions of the available working
space and the ongoing operations of the Facility. Contractor shall ascertain the
most suitable means and methods for executing and delivering the Work in
accordance with this Agreement, and shall employ such means throughout its
performance of the Work.

31.3         Contractor’s Knowledge of Conditions.  Contractor will be
responsible for having taken all steps necessary to ascertain the suitability of
the location of the Work, and the general and local conditions which may affect
the Work or the scheduling or cost thereof. Failure by Contractor to fully
acquaint itself with all conditions which may affect the Work, such as
transportation, handling, storage of materials, normal weather patterns and
ambient conditions, Applicable Laws, Applicable Permits, Taxes, insurance, and
the character and availability of labor, consumables, supplies, Systems
Equipment,

 

103


--------------------------------------------------------------------------------


 

Construction Equipment, the nature and timing of work being performed by other
contractors and the facilities needed preliminary to and during the performance
of the Work, will not relieve Contractor of its responsibilities under this
Agreement.

31.4         Sub-Surface Site Conditions.  Contractor agrees that each Site is
or will be made by Contractor satisfactory for performance of the Work in
accordance with the Approved Project Schedule and for the Contract Price (except
as the Approved Project Schedule and Contract Price may be adjusted in
accordance with Article 19).  Contractor expressly assumes the risk of any
sub-surface conditions relating to soils, water, or rock that may affect the
performance of the Work that could reasonably have been deduced from or revealed
by the Geotechnical Study described in Section 31.1 of this Agreement.

32. SUBCONTRACTORS

32.1         Approved Subcontractors.  Owner will have the right to approve any
and all Subcontractors from whom Contractor or its Subcontractors may obtain
bids to subcontract portions of the Work. In no case shall Owner’s approval of
any subcontract impose on Owner any responsibility for the Work or relieve
Contractor of any of its obligations under this Agreement. Owner’s approval of
Contractor’s proposed Subcontractors of any tier will not be unreasonably
withheld.  If Contractor receives a disapproval notice for any Subcontractor it
shall not use or utilize such Subcontractor. Those approved Subcontractors are
listed in Exhibit 1. Contractor may also have portions of the Work performed by
its affiliates, in which event the Work shall be awarded by competitive sourcing
and shall be subject to all provisions of Article 10.

32.2         Subcontractor and Vendor Identification.  Prior to issuance of the
NTP, Contractor shall identify all equipment and erection Subcontractors or
potential Subcontractors that Contractor will employ to complete the Work. 
Contractor shall not add any additional Subcontractors after issuance of the NTP
without Owner’s prior approval.

32.3         Substitute Contractors.  If Contractor proposes to substitute a
non-preapproved subsupplier, the subsupplier’s credentials shall be submitted to
Owner for approval.  Sufficient data must be provided to Owner in a timely
manner to prove that the proposed equipment is of an equivalent quality and has
proven operation in similar service conditions, including capacity, to that
provided by the pre-approved subsuppliers.  If an offshore subsupplier is
proposed, contractor shall provide information providing satisfactory domestic
stockpiling of any required spare parts.

32.4         Purchase Orders and Subcontracts.  Except as otherwise expressly
agreed or directed by Owner, Contractor will ensure that each Subcontractor with
whom Contractor has a direct contract is bound to Contractor to the same extent
that Contractor is bound to Owner hereunder. Contractor will use in connection
with the Work such Contractor-prepared purchase orders, contracts, subcontracts,
material requisitions, terms and conditions and similar purchasing forms as are
generally used from time to time by Contractor, however, these forms shall be
designed to facilitate an Open Book analysis of

 

104


--------------------------------------------------------------------------------


 

underlying costs related to the Work. As a condition to Final Completion,
Contractor will provide Owner with copies of all purchase orders, contracts,
subcontracts and material requisitions relating to such System (unpriced for any
Work being performed on a lump sum pricing method).  Contractor shall purchase
the DCS equipment and software on the terms and conditions for purchase of same
by Owner pursuant to the Master Agreement between Mirant Services LLC and
Invensys Systems, Inc dated March 26, 2007, (the “DCS Master Agreement”) a copy
of which was provided to Contractor prior to the Effective Date. Contractor’s
responsibility to Owner under this Agreement for the DCS equipment shall be
equal to but no higher than the obligations of the DCS Contractor for the DCS
Equipment under the DCS Master Agreement.

32.5         Subcontractor Warranties.  Except as otherwise expressly agreed or
directed by Owner in writing, Contractor will procure from suppliers standard
warranties and guarantees with respect to the Systems Equipment. Notwithstanding
any failure of Contractor to obtain such a warranty from a supplier, the Parts
and Labor Warranty shall apply to all Systems Equipment.  If, and to the extent,
that Owner is not able to effectuate a warranty remedy from the Contractor,
where Contractor has subcontracted such services, then Owner may contact and
prosecute such warranty services from such Subcontractor.  As a condition to the
achievement of Final Completion, and/or prior to the termination of this
Agreement, Contractor will (i) assign in writing all such warranties and
guarantees to Owner; (ii) secure any consents necessary for such assignment from
each Subcontractor; and (iii) deliver to Owner copies of all contracts and
subcontracts (unpriced for any Work being performed on a lump sum pricing
method) providing for warranties and guarantees enforceable by Owner. Neither
Contractor, nor its Subcontractors will take any action which could release,
void, impair or waive any warranties or guarantees on Systems Equipment,
materials or services that it procures from others.

32.6         Subcontractor Insurance.  Except as otherwise agreed or directed by
Owner in writing, Contractor will require all Subcontractors with whom
Contractor has a direct contract to obtain, maintain and keep in force (and to
require from their lower tier Subcontractors to obtain, maintain and keep in
force) during the time in which they are engaged by Contractor similar insurance
coverages, if and as applicable to their respective scopes of services and
activities as are required of Contractor pursuant to Section 25.1. The limits
for such coverage may be reduced by the Contractor in which case the Contractor
agrees to be solely responsible to Owner, the Financing Parties, claimants or
employees for any otherwise un-recovered losses which fall in the area between
the required Subcontractor coverage and that which is actually procured and
maintained. Furthermore, Contractor will require of its subcontractors that the
policies providing such coverages meet the same requirements as are applicable
to Contractor’s policies, as set forth in Article 25.

32.7         No Privity with Subcontractors.  Other than subsequent to an
assignment of a subcontract or purchase order to Owner, Owner will not be deemed
by virtue of this Agreement or otherwise to have any contractual obligation to
or relationship with any Subcontractor. Furthermore, no Subcontractor will have
any rights against Owner under

 

105


--------------------------------------------------------------------------------


 

this Agreement, whether as a third party beneficiary or otherwise. Contractor
will include clauses that expressly state the concepts set forth in this Section
32.7 in each subcontract with Subcontractors.

32.8         Assignment of Subcontracts to Owner.  In the event of termination
of this Agreement pursuant to its terms, Contractor shall assign any or all of
its agreements with Subcontractors to Owner at Owner’s request and shall ensure
that each such subcontract is assignable to Owner.  In the event of partial
termination of this Agreement pursuant to its terms, Contractor shall assign the
applicable agreements with Subcontractors to Owner at Owner’s request and shall
ensure that each such subcontract is assignable to Owner

32.9         Directed Payments.  From the monies paid by Owner to Contractor,
Contractor shall make payment to Subcontractors, to utilities furnished and
Taxes owed by Contractor, to the payment of premiums on surety bonds and
insurance, and to any other purpose related to the Project. The Contractor
agrees that any liquidating agreement, pass-through agreement, or other
agreement between the Contractor and a Subcontractor that purports to make Owner
responsible for paying a Subcontractor for work on the Project is void and
unenforceable and deemed to be waived.

32.10       Neglect to Pay.  Should Contractor neglect or refuse to pay promptly
when due any legitimate or undisputed bill incurred by it pursuant to the
Agreement, Owner, after giving Contractor seven (7) calendar days’ notice of its
intentions so to do, shall have the right but not the obligation, to pay such
bill by joint check made payable to Contractor and the applicable Subcontractor
and such payments shall be accounted for as a payment to Contractor.  Owner
shall be entitled to offset such amounts against any payments thereafter
becoming due to Contractor.  The payment of any bill by Owner pursuant to the
foregoing shall not be deemed to cure or waive Contractor’s default, and Owner
may exercise any other right or remedy granted by the Agreement or by law or
equity.  Owner will not make any such payment, however, without prior
consultation with Contractor concerning Contractor’s reason for refusing to pay
such bill.

33. DISPUTE RESOLUTION

33.1        Applicability of Resolution Procedures.  All claims, disputes or
other matters in question between the Parties arising out of or relating in any
way to this Agreement (“Disputes”) will be resolved pursuant to this Article 33.

33.2         Management Discussions.  The Parties agree to make a diligent,
good-faith attempt to resolve all Disputes.  If the Authorized Representatives
of the Parties are unable to resolve a Dispute arising under this Agreement
within ten (10) calendar days after notice from one Party to the other, such
Dispute will be submitted promptly to the senior executive officers of the
Parties, who will meet, in person or by telephone, not later than ten (10)
calendar days after the date such Dispute was submitted to them.  In the event
that the officers cannot resolve the Dispute within five (5) Business Days after
the matter is submitted to them, then, unless otherwise agreed, the Parties will
refer such Dispute to mediation proceedings under Section 33.3.

 

106


--------------------------------------------------------------------------------


33.3         Mediation.  Provided that the Parties have been unable to resolve a
Dispute pursuant to the procedures set forth in Section 33.2, the Parties will
make a good faith effort to mediate a resolution of the dispute with the
assistance of a qualified mediator to be chosen by agreement of the Parties.  In
the event that the Parties are unable to agree upon a qualified mediator, a
mediator will be designated by the American Arbitration Association (“AAA”). 
Any such mediation will be held in accordance with the Construction Industry
Mediation Rules of the AAA or by such other standards as established by the
mediator.  Such mediation will be held in Atlanta, Georgia or at such other site
as the Parties may agree.  If, despite the Parties’ good faith efforts to
mediate a Dispute, such Dispute remains unresolved forty-five (45) calendar days
after the first date on which such mediation commenced (or such longer period as
the Parties may agree to in writing), then the Parties may pursue such rights
and remedies as may be available under applicable law.

33.4         Arbitration. Should a mediation under Section 33.3 be unsuccessful,
and so long as the aggregate amount of all disputed Changes, Change Order
Notices, Change Order Requests, Change Orders, and other Disputes, claims,
controversies or other matters disputed in good faith between the Parties at one
time is equal to or less  than twenty-five million dollars ($25,000,000), then
all such Disputes, controversies or claims arising out of or related to the
Project shall be settled by mandatory and binding “baseball” arbitration in
accordance with this Section 33.4, and judgment upon the award may be entered in
any court having jurisdiction thereof; provided, however, that should such
aggregate amount exceed twenty-five million dollars ($25,000,000), then
arbitration shall not be mandatory and the Parties may elect, by mutual
agreement in writing, to have none, any or all such Disputes, controversies or
claims decided by binding or non-binding arbitration, as may be agreed by the
Parties. The Parties agree that they will not assert frivolous claims in bad
faith in an effort to subvert the purpose of the preceding sentence, which is to
establish an objective standard for distinguishing between situations in which
arbitration is mandatory, and situations in which arbitration is not mandatory
and will be used only upon agreement of the Parties. Any arbitration pursuant to
this Section 33.4 shall be held in Atlanta, Georgia and conducted pursuant to
the Uniform Arbitration Act (2000).  The arbitration shall be heard by three
arbitrators, who shall be appointed using the process for the selection of the
members of the DRB, and who shall strictly enforce the terms and conditions of
this Agreement. In the event of such arbitration, each Party agrees to produce
to the other Party all non-privileged documents that such other Party considers
to be related to the Dispute, including all electronic documents and data in
native format.  Provided that the other Party is provided a reasonable
opportunity to obtain and preserve such electronic data before a Party ceases to
maintain it, the requirement that data be provided in native format shall apply
only so long as that electronic data is still maintained in the ordinary course
of business.  All such documents shall be produced at least six months before
the date set for the hearing, and the initial production shall be supplemented
promptly to include any additional documents that come into possession of a
Party after the initial production.  Each Party shall also provide to the other
Party, at least forty-five (45) days before the hearing or such shorter period
as the arbitrators may direct upon application of a Party (but not less than 30
days before the

 

107


--------------------------------------------------------------------------------


 

hearing), (i) a copy of all exhibits the Party will introduce at hearing, and a
(ii) complete list of all witnesses the Party may call and a detailed summary of
their testimony, including a written report of all expert witnesses in
accordance with Fed. R. Civ. P. 26(a)(2)(B).  Documents that have not previously
been exchanged, and witnesses for whom proper information has not previously
been provided, may not be considered by the arbitrators without a showing of
good cause.  The attorneys for the Parties and the arbitrators shall have the
authority to issue subpoenas for the appearance of witnesses at the hearing and
for production of documents (including documents in the possession of persons
other than the Parties) at or in advance of the hearing.  At least fifteen (15)
days before the date set for the hearing, the Parties will exchange, and provide
to the arbitrators, best and final offers of compromise, which the Parties may
amend at any time before the tenth (10th) day after the close of the hearing.
Within forty-five (45) days after the conclusion of the hearing, the arbitrators
shall select the best and final offer (as amended) of one Party and that offer
shall become the award of the arbitrators. At the discretion of Owner, any
Subcontractor with whom the Contractor has a direct contract may be joined as a
party to an arbitration conducted pursuant to this Section 33.4.  Contractor
shall include in each of its subcontracts, to the extent commercially
practicable, a provision allowing for such joinder at Owner’s discretion, and an
agreement by the Subcontractor to be bound by the results of such arbitration. 
Should any Subcontractor oppose the inclusion of such provisions in its
subcontract, and should the negotiations between Contractor and such
Subcontractor reach an impasse, Contractor will consult with Owner to determine
a commercially reasonable course of action before entering into a subcontract or
issuing a purchase order to such Subcontractor.

33.5         Dispute Review Board.  Notwithstanding Sections 33.3 and 33.4,
either Party may, at any time, submit a Dispute for interim decision by the
Dispute Review Board (“DRB”) in accordance with Exhibit 17.  Should a Dispute
arise that involves the subject matter of Sections 8.6, 19.15, 23.3  33.5,
12.3.5 or 12.6.4, then the Parties agree to abide by any decision of the DRB
relating to same on an interim basis, until the disagreement can be permanently
resolved through the procedure described in this Article 33.  The Parties agree
that the Parties will suffer irreparable harm if either Party does not abide by
a decision of the DRB relating to the Sections listed in the previous sentence,
and that either Party may enforce such a decision of the DRB through an action
for equitable relief including mandatory temporary injunction.

33.6         Obligations Continue.  Notwithstanding the existence of any Dispute
hereunder, the Parties will continue to perform their respective obligations
under this Agreement unless the Parties otherwise mutually agree in writing.  If
during the pendency of a Dispute, the Work is in progress, Owner’s Authorized
Representative will give such instructions as are necessary for the proper
performance of the Work and to prevent delays pending settlement of the
Dispute.  Contractor will carry out such instructions and will proceed with the
execution of the Work, it being understood that in so doing Contractor, if it
gives Owner a written notice before carrying out such Work that Contractor is
doing so under protest, is not jeopardizing any claim it may have and is not in
any way renouncing or waiving any rights or recourses.

 

108


--------------------------------------------------------------------------------


 

33.7         Injunctive Relief.  Notwithstanding anything in this Agreement to
the contrary, nothing in this Agreement is intended to, nor shall it, prevent
the Parties from seeking injunctive relief at any time as may be available under
law or in equity.

33.8         Survival.  The provisions of this Article 33 will survive the
termination of this Agreement.

34. MISCELLANEOUS

34.1         Audit and Maintenance of Records.                Owner shall have
the right to audit and inspect Contractor’s records and accounts covering Fees
and costs paid, payable or reimbursable hereunder for Work performed on an Open
Book basis, at all reasonable times during the performance of the Work and for
such time as may be required by Applicable law, but in no event less than one
year, after the expiration or termination of this Agreement; provided, however,
that the purpose of any such audit shall be only for verification of such
costs.  If an audit reveals that errors have been made in connection with the
Fees, costs and other charges invoiced to Owner, then the parties will work
together to correct the error and any overpayments revealed by the audit will be
promptly paid by Contractor to Owner.  In addition, if the audit reveals any
overpayment that is greater than five percent (5%) of the amount which was
actually due for the period being audited, Contractor, subject to the
opportunity to dispute the audit findings in good faith, shall bear the cost of
the audit.

34.2         Rights to Work Product.

34.2.1      Deliverables.  All copies of the paid-up Drawings and other
deliverables provided or prepared under this Agreement, including, without
limitation, Systems designs, and any sealed original drawings, specifications,
final project specific calculations, computer-aided design and drafting (CADD)
data and files, and other engineering documents which Contractor prepares or
delivers to Owner pursuant to this Agreement (“Deliverables”) shall be the
property of Owner.  Notwithstanding the foregoing, all Deliverables are
Instruments of Service of Contractor and Contractor shall retain all of its
intellectual property rights in and to such Deliverables.

34.2.2      License.  Contractor hereby grants to Owner and its affiliates a
fully paid-up, royalty-free, irrevocable, non-exclusive license to use, modify,
display, copy, and reproduce the Deliverables to the extent Owner or its
affiliates deem necessary to construct, operate, maintain, repair, or alter the
Systems at the Sites.  This license grant includes, without limitation, a
license under all current and future patents owned by or licensed to Contractor
that would be infringed by or are applicable to the Deliverables and/or any such
construction, operation, maintenance, repair or alternation of the Systems at
the Facilities.

34.2.3      Reuse.  All Deliverables prepared by Contractor pursuant to this
Agreement are not intended or represented to be suitable for reuse by Owner or

 

109


--------------------------------------------------------------------------------


 

others in connection with any air quality control system for any sites other
than the Sites.  Any such reuse without prior written verification or adaptation
by Contractor for the specific purpose intended will be at Owner’s sole risk and
without liability or legal exposure to Contractor.  Owner shall defend,
indemnify, and hold harmless Contractor and its employees, agents, officers
and/or assigns, against all claims, losses, damages, injuries, and expenses,
including attorneys’ fees, arising out of or resulting from such reuse.

34.3         Compliance with Laws.

34.3.1      Familiarity with Laws.  Contractor shall be familiar with and, at
all times, comply with and observe, all Applicable Laws, including all
applicable federal, state, and local laws, ordinances, rules, regulations, and
executive orders; all applicable safety orders, all orders, or decrees, of
administrative agencies, courts, or other legally constituted authorities having
jurisdiction or authority over Contractor or the Work which may be in effect
now, or during performance of the Work.

34.3.2      No Fees or Commissions.  Contractor has not employed or retained any
company or person, other than a bona fide employee working solely for Contractor
to solicit or secure this Agreement and Contractor has not paid or agreed to pay
any person, company, corporation, individual, or firm other than a bona fide
employee working solely for Contractor, any fee, commission, percentage, gift,
or any other consideration contingent upon or resulting from the award or making
this Agreement.

34.4         Authorized Representatives.  Each Party will appoint its own
“Authorized Representative” and notify the other Party in writing of such
representative’s name, address, facsimile and telephone number within five (5)
calendar days after the execution of this Agreement.  Either Party may, at any
time, change the designation of its Authorized Representative, provided such
Party will promptly notify the other Party in writing of such change.

34.5         Confidentiality.

34.5.1      Confidential Information.  From time to time, in connection with the
Project and/or the Work a Party (the “Disclosing Party”) may disclose certain
written information to the other Party (the “Receiving Party”) which is clearly
marked or otherwise designated as “CONFIDENTIAL” (such information, the
“Confidential Information”).  Notwithstanding the foregoing, Confidential
Information does not include (i) information which is now in the public domain,
or which later enters the public domain, through no action by a party in
violation of this Agreement; (ii) information which the Receiving Party can
demonstrate was already in the Receiving Party’s possession at the time of its
disclosure, and which was not acquired by that party directly or indirectly from
the Disclosing Party on a confidential basis; or (iii) information which was
acquired from

 

110


--------------------------------------------------------------------------------


 

persons not under an obligation of secrecy (whether legal or contractual) to the
Disclosing Party.

34.5.2      Nondisclosure.  The parties agree that the Confidential Information
will be kept confidential by them during the term of this Agreement, and in
addition that certain identified parts of the Confidential Information shall be
kept and remain confidential for a ten (10) year period following Final
Completion of each plant’s Facility.  Notwithstanding the foregoing, a Receiving
Party may disclose the Confidential Information to those of its officers,
directors, employees, affiliates, consultants, lenders, potential lenders and
advisors who need to know the Confidential Information in order to assist that
party in connection with the Project or the financing thereof.  Each party
agrees to be responsible for the actions and disclosures of any such person with
respect to Confidential Information.

34.5.3      Compelled Disclosure.  If a Receiving Party becomes legally
compelled to disclose any of the Confidential Information, that party will
provide the Disclosing Party with immediate written notice of that requirement
so that the Disclosing Party may seek a protective order or other appropriate
remedy at the Disclosing Party’s risk and expense.  The Receiving Party will
furnish only that portion of the Confidential Information which is legally
required, and the Receiving Party will cooperate with the Disclosing Party’s
counsel to enable the Disclosing Party to obtain a protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information.

34.5.4      Use Restrictions.  Owner will only use the Confidential Information
of Contractor for or in connection with the Project and the testing, operation,
maintenance and repair of the Facilities.

34.6        Owner Caused Project End Suspension and Other Owner Caused Events

34.6.1 “Owner Caused Project End Suspension” shall be deemed to have occurred
if:  (i) more than eighty percent (80%) of the Milestones have been completed;
(ii) Owner suspends the Work pursuant to Section 23 of this Agreement, and (iii)
such suspension is for reasons other than Force Majeure, the discovery and
required treatment of Hazardous Substances, Differing Site Conditions or Changes
in Applicable Law; acts of omissions of the Contractor that are in breach of its
obligations under this agreement; or any other excused basis under this
Agreement that would compel the Owner to effectuate such a suspension or delay.

Within fifteen (15) business days after delivery of the notice of the Owner
Caused Project End Suspension, Owner shall deposit into a specific escrow
account an amount equal to one hundred percent (100%) of the amount of retention
related to completed and undisputed milestones. Contractor shall be entitled to
any and all interest from the specific escrow account (the “Escrow Account”).

 

111


--------------------------------------------------------------------------------


 

Should all or a significant portion of the Work be recommenced subsequent to a
Owner Caused Project End Suspension,  all of the proceeds of the escrow account
shall revert back to Owner upon the delivery to the contractor of an official
“recommencement of the work” Notice (“Recommencement Notice”)

 In the event that a Recommencement Notice has not been delivered to Contractor
within one hundred and eighty (180) days after the first day of the Owner Caused
Project End Suspension, then all of the Escrow Account funds, including all
interest, shall be distributed to Contractor.

In addition to Contractor’s other rights and entitlements under the Agreement in
connection with an Owner suspension, should a Recommencement Notice be delivered
to Contractor after the expiration of the above- described one hundred eighty
(180) day period, the Contractor hereby agrees and covenants that it shall
return to Owner One Hundred percent (100%) of the principal amount of the
escrowed funds within five (5) business days after receipt of the Recommencement
Notice.

34.6.2.     Owner has no duty or obligation to seek an extension of any of the
time limitations imposed by Maryland Department of Environmental Conservation
(“DEC”) or any other regulatory rulings or requirements related to the
Facilities.  Notwithstanding the foregoing, should (i) the time limits imposed
by the DEC or any other regulatory agencies related to the Facilities for one or
more of the Facilities be extended;  (ii) Owner intentionally interferes with or
frustrates Contractor’s efforts to achieve Provisional Acceptance, Substantial
Completion or Final Completion within the time provided in the Approved Project
Schedule; and (iii) Contractor demonstrates that, at the time of the
interference, Owner had a financial incentive to pursue recovery of liquidated
damages for late completion rather than allow Contractor to complete the Work
within the time allowed, then for the time period of such Owner interference,
Contractor shall not be assessed any liquidated damages relating to Provisional
Acceptance, Substantial Completion or Final Completion within the time provided
in the Approved Project Schedule.

34.7         Notices.  All notices permitted or required to be given under this
Agreement will be in writing and will be deemed duly given when sent by
overnight courier, by personal delivery (against receipt) or on the third (3rd)
calendar day following the date on which such notice is deposited, postage
prepaid, in the United States mail, certified, return receipt requested.  All
notices will be delivered or sent to the Parties at their respective address(es)
shown below or to such other address(es) as a Party may designate by prior
written notice given in accordance with this provision to the other Party:

 

112


--------------------------------------------------------------------------------


 

If to Owner:

Mirant Mid-Atlantic LLC

1155 Perimeter Center West

Atlanta, GA 30338

Attention:  Mark E. Green

with a copy to:

Robert Patrick

Mirant Mid-Atlantic LLC

1155 Perimeter Center West

Atlanta, GA 30338

Priya Gill

Mirant Mid-Atlantic LLC

1155 Perimeter Center West

Atlanta, GA 30338

Robert Dougherty

Mirant Mid-Atlantic LLC

1155 Perimeter Center West

Atlanta, GA 30338

If to Contractor:

Stone & Webster, Inc.

128 South Tryon Road

Charlotte, NC  28202

Attention:   Steven Rosendahl, Vice President

with a copy to:

Richard Obadiah

100 Technology Center Drive

Stoughton, MA  02072

Project Director

Mirant Air Quality Projects

100 Technology Center Drive

Stoughton, MA  02072

34.8         Relationship of the Parties.  Nothing in this Agreement will be
deemed to constitute either Party a partner, agent or legal representative of
the other Party, or to create any fiduciary relationship between the Parties. 
Contractor is and will remain an

 

113


--------------------------------------------------------------------------------


 

independent contractor in the performance of this Agreement, maintaining
complete control of its personnel, workers, Subcontractors and operations
required for performance of the Work.  This Agreement will not be construed to
create any relationship, contractual or otherwise, between Owner and any
Subcontractor.

34.9         Amendments.  Except as provided in Article 19, no amendments or
modifications of this Agreement will be valid unless evidenced in writing and
signed by a duly authorized representative of the Party against which
enforcement is sought.

34.10       No Third Party Beneficiaries.  This Agreement is not intended to,
and shall not, create any rights in or confer any benefits upon anyone other
than the Parties.

34.11       Priority Among Contract Documents.  In the event of any conflict
between the provisions of any of the Contract Documents, such provisions shall
be given priority in the following order:  (i) Articles 1 through 34 of this
Agreement (ii) the Exhibits to this Agreement, and (iii) the Drawings.

34.12       Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity of the remaining provisions.  If
any provision proves to be invalid or unenforceable, then Owner and Contractor
shall replace such provisions with a valid new provision having an economic
effect as close as possible to the invalid or unenforceable provision.

34.13       Remedies.  To the extent that an express exclusive remedy is set
forth in this Agreement for a particular subject matter, then that remedy shall
be the exclusive remedy for the matter to which it applies.  To the extent that
a subject matter in this Agreement does not set forth an express exclusive
remedy, then the parties shall retain and have all their rights at law and in
equity for such subject matter.

34.14       Nonwaiver.  Owner’s failure to insist upon or enforce, in any
instance, strict performance by Contractor of any of the terms of this
Agreement, or to exercise any rights herein conferred, shall not be construed as
a waiver, or relinquishment, to any extent of its right to assert, or rely upon,
any such terms or rights on any future occasion.

34.15       Interpretation.  The following rules of interpretation apply to the
Agreement and are by this reference incorporated into the Agreement:

34.15.1       the word “or” is not exclusive and the words “including” or
“include” are not limiting;

34.15.2       the words “hereby,” “herein,” “hereof,” “hereunder” or other words
of similar meaning refer to the entire document in which it is contained;

34.15.3       a reference to any agreement or other contract includes permitted
supplements, amendments and restatements;

 

114


--------------------------------------------------------------------------------


34.15.4         a reference to a law includes any amendment or modification to
such law and any rules or regulations promulgated thereunder or any law enacted
in substitution or replacement therefore;

34.15.5         a reference to singular includes plural and vice-versa and each
gender includes the other;

34.15.6         a reference to days, months, or years refers to calendar days,
months, and years, unless Business Days are specified;

34.15.7         Article and Section headings and table of contents are only for
reference and are not to be considered in interpreting this Agreement;

34.15.8         a reference to an Article, Section, Exhibit or Schedule which
does not specify a particular document is to the relevant Article, Section,
Exhibit or Schedule of the document containing the reference;

34.15.9         a reference to an Article includes all Sections and Subsections
contained in such Article, and a reference to a Section or Subsection includes
all Subsections of such Section or Subsection;

34.15.10       All terms not otherwise defined herein will have the meaning
commonly ascribed thereto in the relevant industry;

34.15.11       “$” or “dollars” refers to United States dollars; and

34.15.12       unless otherwise indicated, all accounting terms, ratios and
measurements shall be interpreted or determined in accordance with GAAP as in
effect on date hereof.

34.16       Entire Agreement.  This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
any and all prior and contemporaneous written and oral agreements, proposals,
negotiations, understandings and representations pertaining to the subject
matter hereof.  This Agreement is to be construed without regard to any
presumption or other rule requiring construction against the Party causing the
Agreement to be drafted.

34.17       Representations and Warranties of Contractor.  Contractor hereby
represents and warrants to Owner as follows:

34.17.1        Due Organization of Contractor.  Contractor is a Louisiana
corporation, duly organized, validly existing and in good standing under the
laws of Louisiana and has all requisite corporate power and authority to own and
operate its business and properties and to carry on its business as such
business is now being conducted and is duly qualified to do business in Maryland
and in any other jurisdiction in which the transaction of its business make such
qualification necessary.

 

115


--------------------------------------------------------------------------------


 

34.17.2        Due Authorization of Contractor; Binding Obligation.  Contractor
has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement by Contractor have been duly authorized by all necessary
corporate action on the part of Contractor.  This Agreement is the valid and
binding obligation of Contractor, enforceable in accordance with its terms

34.17.3        Non-Contravention.  The execution, delivery and performance of
this Agreement by Contractor and the consummation of the transactions
contemplated hereby do not and will not contravene the certificate of
incorporation or by-laws of Contractor and do not and will not conflict with or
result in a breach of or default under any contract, indenture, mortgage, lease,
agreement, instrument, judgment, decree, order or ruling to which Contractor is
a party or by which it or any of its properties is bound or affected.

34.17.4        Regulatory Approvals.  All governmental or other authorizations,
approvals, orders or consents, if any, required in connection with the
execution, delivery and performance of this Agreement by Contractor have been
obtained or will be obtained in due course.

34.18       Representation and Warranties of Owner.  Owner hereby represents and
warrants to Contractor as follows:

34.18.1        Due Organization of Owner.  Owner is a limited liability company
duly organized and validly existing and in good standing under the laws of
Delaware and has all requisite power and authority to own and operate its
business and properties and to carry on its business as such business is now
being conducted and is duly qualified to do business in Maryland.

34.18.2        Due Authorization of Owner; Binding Obligation.  Owner has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and the execution, delivery and performance of this
Agreement by Owner have been duly authorized by all necessary corporate actions
on the part of Owner.  This Agreement is the valid and binding obligation of
Owner, enforceable in accordance with its terms.

34.18.3        Non-Contravention.  The execution, delivery and performance of
this Agreement by Owner and the consummation of the transactions contemplated
hereby do not and will not contravene the articles of incorporation of Owner and
do not and will not conflict with or result in a breach of or default under any
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling to which Owner is a party or by which it or any of its properties is
bound or affected.

 

116


--------------------------------------------------------------------------------


 

34.19       Further Assurances.  The Parties will execute and deliver such other
instruments and documents, and take such other actions, as either Party
reasonably requests to evidence or effect the transactions contemplated by this
Agreement.

34.20       No Implied Waiver.  Unless otherwise expressly provided herein, no
waiver by either Party of any provision hereof shall be deemed to have been made
unless expressed in writing and signed by such Party.  The waiver by either
Party of any breach of any term, covenant or condition herein stated shall not
be deemed to be a waiver of any other breach, or of a subsequent breach of the
same or any other term, covenant or condition herein contained.

34.21       Exhibits and Schedules.  All Exhibits referred to in, and attached
to, this Agreement are hereby incorporated herein in full by this reference.

[SIGNATURES NEXT PAGE]

 

117


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Agreement to be executed by their duly authorized officers, to be effective as
of the Effective Date provided herein.

MIRANT MID-ATLANTIC, LLC

 

STONE & WEBSTER, INC.

 

 

 

 

 

By:

/s/ James P. Garlick

 

By:

/s/ R.M. Glover

 

 

 

 

 

 

Name:

James P. Garlick

 

Name:

R.M. Glover

 

 

 

 

 

 

Title:

Senior Vice President, Operations

 

Title:

President of Fossil Power

 

 

 

 

 

 

 

 

 

 

 

MIRANT CHALK POINT, LLC

 

 

 

 

 

 

 

 

By:

/s/ James P. Garlick

 

 

 

 

 

 

 

 

Name:

James P. Garlick

 

 

 

 

 

 

 

 

Title:

Senior Vice President, Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

MIRANT MID-ATLANTIC, LLC as Agent for MIRANT MID-ATLANTIC LLC AND
MIRANT CHALK POINT LLC

 

 

 

 

 

By:

/s/ James P. Garlick

 

 

 

 

 

 

 

 

Name:

James P. Garlick

 

 

 

 

 

 

 

 

Title:

Senior Vice President, Operations

 

 

 

 

 

118


--------------------------------------------------------------------------------